10/7/2020                  KTM Motorcycle Gloves Retro Moto
                                               Case:        Racing Gloves Mens
                                                        1:20-cv-06677          Motocross Full
                                                                            Document       #:Finger Gloves M/L/XL/XXL
                                                                                               17 Filed:    11/10/20Black
                                                                                                                      PageBiker 1
                                                                                                                                Gloves BlackPageID
                                                                                                                                  of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                       #:2836
                                                                                                                                                        Buyer Protection      Customer Service             United States / USD              English



                           kristina0523
                                                                                                                                                                                        On DHgate          In this Store
                                                                                                                                                                                                                                                2
                                                                            I'm shopping for...
                           100% Positive Feedback



    Store Home           Products          Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                                              KTM Motorcycle gloves retro Moto racing gloves Men's Motocross full finger gloves
                                                                                                              M/L/XL/XXL
                                                                                                                                  7 Reviews    |   32 Transactions


                                                                                                              USD            $11.64                        $11.12                     $10.63                      $10.16

                                                                                                                             1 Piece+                      5 Pieces+                  10 Pieces+                  15 Pieces+

                                                                                                              Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                        New User Save $3



                                                                                                              Color :                   Choose an Option


                                                                                                              Size:                     Choose an Option



                                                                                                              Options:




                                                                                                              Quantity:                             1                   Piece         Maximum 10000 Piece(s)
                                                                        Compare with similar Items


                                                                                                              Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                    Estimated delivery time: Oct. 27 and Nov. 18, ships out within 7 business days
                                                                                                                                    Logistics Delay Notification



                                                                                                                                         Buy it Now                           Add to Cart                    Add to Favorite



                                                                                                              Seller Guarantee:         Return Policy          On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Motorcycle Gloves Racing Gear         Retro Pursuit Perforated Real            KTM Motorcycle gloves Luva                  Best selling KTM MOTO                     F-5-Colors Gloves Moter Glove          Hot sale KTM Motorcycle gloves
      Wear A S1 For Men Motorbike           Leather Motorcycle Gloves                Motoqueiro Guantes Moto                     downhill mountain bike men's              Moto Racing Motocycly Gloves           Moto racing gloves Men's

      US $12.07 - 15.43 / Pair              US $15.13 - 17.21 / Piece                US $6.04 - 9.72 / Pair                      US $9.80 - 11.14 / Piece                  US $4.83 - 10.97 / Piece               US $7.09 - 9.49 / Pair




     More Choices




      Injection For BMW S 1000RR            Body+Tank For YAMAHA YZF R 6             Body For KAWASAKI ZX 600 CC                 Hot sale Donald Trump 2020                Body +Tank For HONDA                   10pcs 24 SMD 5050 Car Interior
      S1000RR 09 10 11 12 13 14             YZF 600 YZF-600 YZFR6 06 07              6 R ZX636 ZX-6R 2000 2001                   Baseball Cap Patchwork                    CBR1000 RR CBR 1000 RR 08 09           LED Panel Light with T10 BA9s

      US $454.28 - 588.55 / Set             US $323.22 - 418.75 / Set                US $323.22 - 418.75 / Set                   US $2.38 - 3.28 / Piece                   US $323.22 - 418.75 / Set              US $17.76 - 22.43 / Lot

       $5 OFF $100 +                          $5 OFF $100 +                           $5 OFF $100 +                                                                         $5 OFF $100 +




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                                                               1/12
10/7/2020                  KTM Motorcycle Gloves Retro Moto
                                               Case:        Racing Gloves Mens
                                                        1:20-cv-06677          Motocross Full
                                                                            Document       #:Finger Gloves M/L/XL/XXL
                                                                                               17 Filed:    11/10/20Black
                                                                                                                      PageBiker 2
                                                                                                                                Gloves BlackPageID
                                                                                                                                  of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                       #:2837

     Item Description          Customer Reviews (7)          Transaction History (32)                                                                                                                                    Report Item




        Features: Material: Polyester and nylon (If you need the real picture with LOGO , please contact us ) Weight :0.25KG Color:Orange (Please tell me which color do you need,or we will send you randomly ) Suit For :
        Motorcycle Riding Street Racing Package Include: 1 * Pair Motorcycle Gloves



        Specifications


                                Feature:     Windproof Full Finger Wearable
                                Gender:      Men
                                Material:    Polyester & Nylon Nylon
                              Item Type:     Gloves
                                 Weight:     0.2KG
                             Item Code:      389547232
                               Category:     Motorcycle Gloves




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description


                                KTM Motorcycle gloves retro kawasaki Moto racing gloves Men's Motocross full finger gloves
                                M/L/XL/XXL

                                Features:

                                Material: Polyester and nylon (If you need the real picture with LOGO , please contact us )

                                Weight :0.25KG

                                Color:Orange (Please tell me which color do you need,or we will send you randomly )

                                Suit For :

                                Motorcycle Riding

                                Street Racing

                                Package Include:

                                1 * Pair Motorcycle Gloves




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                                                2/12
10/7/2020               KTM Motorcycle Gloves Retro Moto
                                            Case:        Racing Gloves Mens
                                                     1:20-cv-06677          Motocross Full
                                                                         Document       #:Finger Gloves M/L/XL/XXL
                                                                                            17 Filed:    11/10/20Black
                                                                                                                   PageBiker 3
                                                                                                                             Gloves BlackPageID
                                                                                                                               of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                    #:2838




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                               3/12
10/7/2020               KTM Motorcycle Gloves Retro Moto
                                            Case:        Racing Gloves Mens
                                                     1:20-cv-06677          Motocross Full
                                                                         Document       #:Finger Gloves M/L/XL/XXL
                                                                                            17 Filed:    11/10/20Black
                                                                                                                   PageBiker 4
                                                                                                                             Gloves BlackPageID
                                                                                                                               of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                    #:2839




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                               4/12
10/7/2020               KTM Motorcycle Gloves Retro Moto
                                            Case:        Racing Gloves Mens
                                                     1:20-cv-06677          Motocross Full
                                                                         Document       #:Finger Gloves M/L/XL/XXL
                                                                                            17 Filed:    11/10/20Black
                                                                                                                   PageBiker 5
                                                                                                                             Gloves BlackPageID
                                                                                                                               of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                    #:2840




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                               5/12
10/7/2020               KTM Motorcycle Gloves Retro Moto
                                            Case:        Racing Gloves Mens
                                                     1:20-cv-06677          Motocross Full
                                                                         Document       #:Finger Gloves M/L/XL/XXL
                                                                                            17 Filed:    11/10/20Black
                                                                                                                   PageBiker 6
                                                                                                                             Gloves BlackPageID
                                                                                                                               of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                    #:2841




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                               6/12
10/7/2020               KTM Motorcycle Gloves Retro Moto
                                            Case:        Racing Gloves Mens
                                                     1:20-cv-06677          Motocross Full
                                                                         Document       #:Finger Gloves M/L/XL/XXL
                                                                                            17 Filed:    11/10/20Black
                                                                                                                   PageBiker 7
                                                                                                                             Gloves BlackPageID
                                                                                                                               of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                    #:2842




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                               7/12
10/7/2020                    KTM Motorcycle Gloves Retro Moto
                                                 Case:        Racing Gloves Mens
                                                          1:20-cv-06677          Motocross Full
                                                                              Document       #:Finger Gloves M/L/XL/XXL
                                                                                                 17 Filed:    11/10/20Black
                                                                                                                        PageBiker 8
                                                                                                                                  Gloves BlackPageID
                                                                                                                                    of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                         #:2843




                                                                                                 Less Description




      7 Customer Reviews
                         4.4 out of 5 stars


      Reviews


            ty***1n                                      ty***1n                                     Jeff****zke                                danie****ruth                               vips****r88
                             September 19, 2019                           September 19, 2019                           September 01, 2020                        May 11, 2017
            Options: green    Size: L    Color : Gr…     Options: green   Size: XL   Color : …       Options: orange     Size: M   Color : …    Options: green   Size: L   Color : Gr…      Options: orang

https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                      8/12
10/7/2020                    KTM Motorcycle Gloves Retro Moto
                                                 Case:        Racing Gloves Mens
                                                          1:20-cv-06677          Motocross Full
                                                                              Document       #:Finger Gloves M/L/XL/XXL
                                                                                                 17 Filed:    11/10/20Black
                                                                                                                        PageBiker 9
                                                                                                                                  Gloves BlackPageID
                                                                                                                                    of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                         #:2844
            as for now the quality seems great will                 extremely satisfied nice Quality looks               My son loves them and really likes them             nice gloves 😊thx for your great                        awesome prod
            be getting more a lot cheaper than the                  like it came from the dealer                         too                                                 Support
            dealer I am well pleased




     Sponsored Products You May be Interested In More Choice




      3.1A Dual USB Car Charger with               300W Solar led outdoor lighting          V Gold Max Hair Straightener              2020 latest EMslim HI-EMT             Mini LED Party Lights Square           Just Bulls Toronto Basketball
      2 Cigarette Lighter Sockets                  solars garden lights Hanging             Classic Professional styler Fast          machine EMS electromagnetic           Color Changing LED ice cubes           Chicago Don Raptors

      US $4.82 - 9.33 / Piece                      US $63.86 - 108.86 / Piece               US $15.08 - 30.00 / Piece                 US $8.48 - 3780.00 / Piece            US $40.96 - 77.63 / Lot                US $16.43 - 19.69 / Piece

       $4 OFF $120 +                                $100 OFF $2,000 +                                                                                                        $100 OFF $2,000 +

       $40 Save $2




     Compare with similar Items




                                                   KTM Motorcycle gloves retro              Mig C2 Dain Racing Short                  2019 Leisure long-distance            Mechanix Wear - M-Pact Covert          MB Star C5 SD Connect C5 wit
                                                   Moto racing gloves Men's                 Gloves for Motorcycle Bike                motorcycle Dain Mig C2 Racing         Tactical Gloves                        V06 2020 Soft-ware in 320GB
                                                   Motocross full finger gloves M L         Gloves Racing Riding                      Short Gloves Motorcycle Off-                                                 HDD used Laptop D630 Auto

                                                             Add to Cart                                Add to Cart                             Add to Cart                            Add to Cart                             Add to Cart

                                       Price       US $8.94 - 11.64 / Piece                 US $35.50 - 40.37 / Pair                  US $19.91 - 27.77 / Pair               US $17.30 - 19.66 / Piece             US $220.11 - 620.84 / Piece




                                Min. Order         1 Piece                                  1 Pair                                    1 Pair                                 1 Piece                               1 Piece

                Customer Rating / Orders                      4.4   37 Orders                           0                                        0                                      0    1 Order                            0

                            Shipping Cost          Free Shipping                            US $33.77                                 Free Shipping                          Free Shipping                         Free Shipping

                        Shipping method            China Post Air Mail                      DHL                                       China Post Air Mail                    China Post Air Mail                   FEDEX

                 Estimated Delivery Time           Oct. 29 and Jan. 10                      Nov. 21 and Jan. 13                       Oct. 24 and Jan. 5                     Oct. 22 and Jan. 3                    Oct. 16 and Dec. 8

                         Seller Guarantee             Guaranteed Service                       Guaranteed Service                        Guaranteed Service                     Guaranteed Service                       Guaranteed Service



                                       Store       Shop by kristina0523                     Shop by hoya_autom…                       Shop by motorcycle…                    Shop by elena2012168                  Shop by diagauto
                                                   100% Positive Feedback                   100% Positive Feedback                    100% Positive Feedback                 95.6% Positive Feedback               96.3% Positive Feedback




     Related Promotion


       motorcycles gloves          warm motorcycle gloves               leather gloves rs taichi     cold proof gloves         taichi racing gloves     gp pro motorcycles gloves       glove bmx        gloves gp pro


       pro racing gloves motorcycle riding              motorcycle gloves l




     Related Keywords


       super moto         motorbike gears           glove moto          motorcycle gloves      riding gloves motorcycle           motorcycle gloves l       motorcycle half finger gloves      short motorcycle gloves


       furygan motorcycle gloves               full fingered motorcycle gloves


https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                                                            9/12
10/7/2020                  KTM Motorcycle Gloves Retro Moto
                                              Case:         Racing Gloves Mens
                                                       1:20-cv-06677           Motocross Full
                                                                           Document       #:Finger Gloves M/L/XL/XXL
                                                                                              17 Filed:   11/10/20Black Biker10
                                                                                                                     Page     Gloves Black PageID
                                                                                                                                 of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                       #:2845


     You May Also Like




      KTM team Cycling Short Sleeves           KTM Motorcycle gloves Luva                KTM Motorcycle Goggle                  MOTO GP Bike Clothing Cycling           Infant Kanye v2 v3 Glow Azael
      jersey (bib) shorts sets Quick-          Motoqueiro Guantes Moto                   Motocross Glasses MOTO ATV             Series Jersey Long Sleeve Top           kids Running shoes Alvah boy&

      US $13.67 - 30.66 / Piece                US $6.04 - 9.72 / Pair                    US $8.74 - 13.36 / Piece               US $14.08 - 19.32 / Piece               US $4.02 - 43.82 / Pair




      Free Shipping Outdoor Sports      Peruvian Human Hair 3                     Jersey For KTM Motocross Long          19 KTM speed down mountain              New motocross racing T-shirt
      full finger knight riding         Bundles 4 30# Ombre Virgin                sleeve MX ATV BMX MTB Jersey           bike riding suit jacket, men's          for ktm men's short-sleeved T-

      US $6.08 - 8.20 / Pair            US $42.15 - 146.68 / Lot                  US $15.78 - 19.98 / Piece              US $8.30 - 12.43 / Piece                US $12.81 - 14.57 / Piece




      New summer MOTO GP                       2019 KTM cycling jerseys Suit      Motorcycle wholesale                   Outto Men's Windproof                   Best selling KTM MOTO
      motorcycle off-road riding T-            Men's style short sleeve cycling   sweatshirt XC motorcycle GP            Thermal Cycling Jacket Autumn           downhill mountain bike men's

      US $12.66 - 17.01 / Piece                US $23.39 - 32.80 / Piece          US $15.83 - 17.99 / Piece              US $24.40 - 30.35 / Piece               US $9.80 - 11.14 / Piece




      KTM Hoodie Sweatshirt                    2020 New F1 Racing Car Work               7 8" 22mm Motorcycle Hand       la vuelta Quintana red                  Wheel Spoke Wraps Skins Coat
      MotoGP Cycling Windbreaker               Clothes Kart AMG Team Short               Grips Handle Rubber Bar Gel     breathable spain cycling jerseys        Trim Cover Pipe Motorcycle

      US $28.88 - 38.34 / Piece                US $16.72 - 20.86 / Piece                 US $6.58 - 9.65 / Pair          US $19.29 - 23.12 / Piece               US $3.04 - 6.17 / Set




      Retro Pursuit Perforated Real            T12 TWS Bluetooth Earphone                Men Breathable Cycling Jersey          For KTM Racing Team              Motorcycle Gloves Racing Gear
      Leather Motorcycle Gloves                Mini Twins Bluetooth Sport                ALE Team Summer Mtb Bike               Motorcycle Long Sleeve T-Shirt   Wear A S1 For Men Motorbike

      US $15.13 - 17.21 / Piece                US $12.42 - 21.41 / Piece                 US $15.07 - 21.13 / Piece              US $12.67 - 39.20 / Piece        US $12.07 - 15.43 / Pair




      2019 New Moto GP Letters KTM             Explosive summer quick-drying             DELICATE FOX 180 Motocross             New model ktm motorcycle off-           Hot sale KTM Motorcycle gloves
      Racing Baseball Caps                     trousers jacket, motorcycle               Jersey Pants 2020 Navy Red             road bags racing off-road bags          Moto racing gloves Men's

      US $5.74 - 7.60 / Piece                  US $14.80 - 19.00 / Piece                 US $49.75 - 69.95 / Set                US $15.13 - 18.58 / Piece               US $7.09 - 9.49 / Pair




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                  10/12
10/7/2020                   KTM Motorcycle Gloves Retro Moto
                                               Case:         Racing Gloves Mens
                                                        1:20-cv-06677           Motocross Full
                                                                            Document       #:Finger Gloves M/L/XL/XXL
                                                                                               17 Filed:   11/10/20Black Biker11
                                                                                                                      Page     Gloves Black PageID
                                                                                                                                  of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                        #:2846




      Free shipping motorcycle                  2019 bicycle gloves hpit FOX               OGIO motorcycle riding                       Summer mesh breathable                       ktm summer new MOTO GP
      Motocross KTM Hydration pack              ATV MTB BMX Off Road                       backpack shoulder knight                     racing suit knight off-road                  motorcycle off-road riding T-

      US $19.10 - 23.87 / Piece                 US $16.59 - 21.32 / Piece                  US $53.69 - 64.32 / Piece                    US $79.75 - 98.99 / Piece                    US $12.78 - 17.13 / Piece




      2018 new Moto jerseys
      Rockstar Jersey Breathable

      US $16.50 - 18.77 / Piece




     New Arrival ktm motorcycle gloves




      New KTM motorcycle carbon             Spring and Autumn KTM Gloves           Four seasons universal                    veodh KTM hat team Kema                  Wholesale KTM Motorcycle               2018 KTM Bike Cycling Gloves
      fiber gloves for motorcycle fans      Carbon Fiber SUV Motorcycle            motorcycle off-road riding                racing outdoor sports men's              gloves Downhill mountain bike          Full Finger Gel Padded Outdoor

      US $28.10 - 37.39 / Piece             US $30.54 - 34.72 / Piece              US $9.28 - 13.69 / Piece                  US $8.05 - 9.15 / Piece                  US $11.50 - 14.86 / Pair               US $15.07 - 21.13 / Piece

                                             $2 OFF $60 +                           $3 OFF $99 +




        About Store kristina0523

      High quality China OEM new motorcycle helmet ,motorcross goggles ,keychain,jacket ,pants ... We supply high quality item and competitive price,excellent service.Welcome to visit our shop!



      We need the protection of black biker gloves from strong and cold wind in winter, and the black leather riding gloves can also block the strong sunlight from our hands. The high quality brown leather riding gloves provided
      in our shop are of high popularity all year around. There are buy biker gloves made of nylon and cotton and other comfortable fibers, no matter which kind of buy motorcycle clothing is your cup of tea, you can always find
      the one in our shop, so do not miss this chance and check out the new buy motorcycle gear here.




        Wholesale Motorcycle Gloves
         Wholesale gloves for motorcycles      Wholesale motorcycle gloves       Wholesale motorcycles gloves          Wholesale motorcycle gloves      Wholesale gloves for moto




     Related Categories


      Motorcycle Accessories                 Motorcycle Parts                       Indoor Lighting                           Home Décor                                Office & School Supplies

      See Top 100 in Best Seller >           Motorcycle Fairings                    Ceiling Lights                            Wall Stickers                             Paper Products
      Motorcycle Helmets
                                             Handlebars                             Chandeliers                               Wallpapers                                Pencil Cases & Bags
      Other Motorcycle Accesso…
                                             Other Motorcycle Parts                 Pendant Lamps                             Vases                                     Other Office & School Sup…
      Motorcycle Apparel
                                             Motorcycle Brakes                      Table Lamps                               Candle Holders                            Filing Products
      Motorcycle Stickers




   Bookmark & Share




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                                                  11/12
10/7/2020                  KTM Motorcycle Gloves Retro Moto
                                              Case:         Racing Gloves Mens
                                                       1:20-cv-06677           Motocross Full
                                                                           Document       #:Finger Gloves M/L/XL/XXL
                                                                                              17 Filed:   11/10/20Black Biker12
                                                                                                                     Page     Gloves Black PageID
                                                                                                                                 of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                       #:2847
                                                                                                                                                        Buyer Protection      Customer Service             United States / USD              English



                           kristina0523
                                                                                                                                                                                        On DHgate          In this Store
                                                                                                                                                                                                                                                2
                                                                            I'm shopping for...
                           100% Positive Feedback



    Store Home           Products          Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                                              KTM Motorcycle gloves retro Moto racing gloves Men's Motocross full finger gloves
                                                                                                              M/L/XL/XXL
                                                                                                                                  7 Reviews    |   32 Transactions


                                                                                                              USD            $11.64                        $11.12                     $10.63                      $10.16

                                                                                                                             1 Piece+                      5 Pieces+                  10 Pieces+                  15 Pieces+

                                                                                                              Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                        New User Save $3



                                                                                                              Color :                   Choose an Option


                                                                                                              Size:                     Choose an Option



                                                                                                              Options:




                                                                                                              Quantity:                             1                   Piece         Maximum 10000 Piece(s)
                                                                        Compare with similar Items


                                                                                                              Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                    Estimated delivery time: Oct. 27 and Nov. 18, ships out within 7 business days
                                                                                                                                    Logistics Delay Notification



                                                                                                                                         Buy it Now                           Add to Cart                    Add to Favorite



                                                                                                              Seller Guarantee:         Return Policy          On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Motorcycle Gloves Racing Gear         Retro Pursuit Perforated Real            KTM Motorcycle gloves Luva                  Best selling KTM MOTO                     F-5-Colors Gloves Moter Glove          Hot sale KTM Motorcycle gloves
      Wear A S1 For Men Motorbike           Leather Motorcycle Gloves                Motoqueiro Guantes Moto                     downhill mountain bike men's              Moto Racing Motocycly Gloves           Moto racing gloves Men's

      US $12.07 - 15.43 / Pair              US $15.13 - 17.21 / Piece                US $6.04 - 9.72 / Pair                      US $9.80 - 11.14 / Piece                  US $4.83 - 10.97 / Piece               US $7.09 - 9.49 / Pair




     More Choices




      Injection For BMW S 1000RR            Body+Tank For YAMAHA YZF R 6             Body For KAWASAKI ZX 600 CC                 Hot sale Donald Trump 2020                Body +Tank For HONDA                   10pcs 24 SMD 5050 Car Interior
      S1000RR 09 10 11 12 13 14             YZF 600 YZF-600 YZFR6 06 07              6 R ZX636 ZX-6R 2000 2001                   Baseball Cap Patchwork                    CBR1000 RR CBR 1000 RR 08 09           LED Panel Light with T10 BA9s

      US $454.28 - 588.55 / Set             US $323.22 - 418.75 / Set                US $323.22 - 418.75 / Set                   US $2.38 - 3.28 / Piece                   US $323.22 - 418.75 / Set              US $17.76 - 22.43 / Lot

       $5 OFF $100 +                          $5 OFF $100 +                           $5 OFF $100 +                                                                         $5 OFF $100 +




https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                                                               1/6
10/7/2020                   KTM Motorcycle Gloves Retro Moto
                                               Case:         Racing Gloves Mens
                                                        1:20-cv-06677           Motocross Full
                                                                            Document       #:Finger Gloves M/L/XL/XXL
                                                                                               17 Filed:   11/10/20Black Biker13
                                                                                                                      Page     Gloves Black PageID
                                                                                                                                  of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                        #:2848

     Item Description         Customer Reviews (7)       Transaction History (32)                                                                                                         Report Item




        32 Transactions


        Purchaser Experience                          Quantity Breakdown                            Buyers from 16 countries bought this Item

        85.71% bought for 1st time                    93.75% bought for 1 Piece                         75.0% bought from US

        7.14% bought for 17th times                   3.13% bought for 2 Pieces                         9.38% bought from DE

        7.14% bought many times                       3.13% bought many Pieces                          6.25% bought from CA




            Buyer                                    Product Info                                                                                        Quantity          Order Date


            Vip********                              KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-07-24




            Tra**********                            KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   5 Pieces          2020-07-15




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-06-28




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-06-19




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-06-15




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-06-11




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-06-06




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-06-04




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-30




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-29




            Jef********                              KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-28




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-26




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-23




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-22




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-20




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-19




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-19




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-18




            Rhc*******                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-12




            Ver************                          KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL   1 Piece           2020-05-03



https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                  2/6
10/7/2020                   KTM Motorcycle Gloves Retro Moto
                                               Case:         Racing Gloves Mens
                                                        1:20-cv-06677           Motocross Full
                                                                            Document       #:Finger Gloves M/L/XL/XXL
                                                                                               17 Filed:   11/10/20Black Biker14
                                                                                                                      Page     Gloves Black PageID
                                                                                                                                  of 170    Leather Riding Gloves From Kristina0523, $8.94| DHgate.Com
                                                                                                                                                        #:2849


            Rhc*******                                     KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             1 Piece               2020-04-30




            Dcs********                                    KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             1 Piece               2019-11-30




            Tyr****                                        KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             1 Piece               2019-08-28




            Tyr****                                        KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             1 Piece               2019-08-26




            156**********                                  KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             2 Pieces              2019-07-08




            Dan*************                               KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             1 Piece               2019-03-20




            Sav***************************                 KTM Motorcycle gloves retro Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL             1 Piece               2019-02-24




            Sah*************                               KTM Motorcycle gloves retro kawasaki Moto racing gloves Men&#039;s Motocross full finger gloves M/L/XL/XXL    1 Piece               2018-12-05




            Above is the most recent transactions




     Sponsored Products You May be Interested In More Choice                                         我也要出现在这里




      3.1A Dual USB Car Charger with          300W Solar led outdoor lighting        V Gold Max Hair Straightener         2020 latest EMslim HI-EMT            Mini LED Party Lights Square        Just Bulls Toronto Basketball
      2 Cigarette Lighter Sockets             solars garden lights Hanging           Classic Professional styler Fast     machine EMS electromagnetic          Color Changing LED ice cubes        Chicago Don Raptors

      US $4.82 - 9.33 / Piece                 US $63.86 - 108.86 / Piece             US $15.08 - 30.00 / Piece            US $8.48 - 3780.00 / Piece           US $40.96 - 77.63 / Lot             US $16.43 - 19.69 / Piece

       $4 OFF $120 +                           $100 OFF $2,000 +                                                                                                $100 OFF $2,000 +

       $40 Save $2




     Compare with similar Items




                                              KTM Motorcycle gloves retro            Mig C2 Dain Racing Short             2019 Leisure long-distance           Mechanix Wear - M-Pact Covert       MB Star C5 SD Connect C5 wit
                                              Moto racing gloves Men's               Gloves for Motorcycle Bike           motorcycle Dain Mig C2 Racing        Tactical Gloves                     V06 2020 Soft-ware in 320GB
                                              Motocross full finger gloves M L       Gloves Racing Riding                 Short Gloves Motorcycle Off-                                             HDD used Laptop D630 Auto

                                                          Add to Cart                            Add to Cart                        Add to Cart                          Add to Cart                         Add to Cart

                                     Price    US $8.94 - 11.64 / Piece               US $35.50 - 40.37 / Pair             US $19.91 - 27.77 / Pair             US $17.30 - 19.66 / Piece           US $220.11 - 620.84 / Piece




                                Min. Order    1 Piece                                1 Pair                               1 Pair                               1 Piece                             1 Piece

               Customer Rating / Orders                    4.4   37 Orders                       0                                   0                                    0    1 Order                        0

                            Shipping Cost     Free Shipping                          US $33.77                            Free Shipping                        Free Shipping                       Free Shipping

                         Shipping method      China Post Air Mail                    DHL                                  China Post Air Mail                  China Post Air Mail                 FEDEX

                 Estimated Delivery Time      Oct. 29 and Jan. 10                    Nov. 21 and Jan. 13                  Oct. 24 and Jan. 5                   Oct. 22 and Jan. 3                  Oct. 16 and Dec. 8

                         Seller Guarantee           Guaranteed Service                  Guaranteed Service                   Guaranteed Service                   Guaranteed Service                  Guaranteed Service



                                     Store    Shop by kristina0523                   Shop by hoya_autom…                  Shop by motorcycle…                  Shop by elena2012168                Shop by diagauto
                                              100% Positive Feedback                 100% Positive Feedback               100% Positive Feedback               95.6% Positive Feedback             96.3% Positive Feedback

https://www.dhgate.com/product/ktm-motorcycle-gloves-retro-kawasaki-moto/389547232.html                                                                                                                                            3/6
10/7/2020                                      Case: 1:20-cv-06677 DocumentWholesaler [kristina0523]:
                                                                            #: 17 Filed:              Reviews
                                                                                               11/10/20       on DHgate.com
                                                                                                            Page   15 of 170 PageID #:2850



                                                                                                     Customer Service               Drop shipping     Save more           United States / USD               English



                                                                         I'm shopping for...                                                                     Hi, Sign in                                    2
                                                                                                                                                                 My DHgate



                          ALL CATEGORIES                                 Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse              Video Gallery

Home > Seller Review Profile


    Seller Information                                     Review Score:695

    Kristina0523                                                                                                      Last 2 months                   Last 6 months                 Last 12 months                       Total
    902 Transactions
    100% Positive Review
                                                                          Positive                                             18                           79                             138                           731
    Guangdong, China (Mainland)
    03:58 PM Wed Oct 7 Now
                                                                          Neutral                                              1                             1                              3                             23
    Member since May 2012


    Recommend seller to friends                                           Negative                                             1                             1                              1                             13




                                                           Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                   Service Detail                           Service Score                                 Compared to Industry Average                          Number of Ratings


                                                                  Items as described                                        5.0/ 5.0                      Above Average                                                 767


                                                                   Communication                                            5.0 / 5.0                     Above Average                                                 767


                                                                    Delivery time                                           5.0 / 5.0                     Above Average                                                 767


                                                                  Shipping charges                                          5.0 / 5.0                     Above Average                                                 767




       Reviews Received                     Reviews Sent


    Reviews:   Negative                                                                                                                                                                          Dates:   All



                            Genuine Leather Motorcycle Rider                                    By:george1****ael1988                        09 07,2020
                            Vest Punk Retro Classical Badges
                                                                          Product reviews:
                            Motorcycle Jacket Men Biker Club
                                                                          I didn't got what i choose so sad i think i need to reorder this time i will send the seller the exact pic of what i want cuz I'm not happy
                            Item code: 473013224
                                                                          helpful ( 0 )   unhelpful ( 0 )




                            2019 Carbon fiber Motorcycle                                        By:lc.lu****banas                       09 13,2019
                            Backpack Waterproof Hard shell Tour
                                                                          Product reviews:
                            Luggage Bag Multifunction Computer
                                                                          As described... but you can find it 20% cheaper on amazon.
                            Item code: 463665191
                                                                          helpful ( 0 )   unhelpful ( 0 )




                            2017 new men's fashion leisure                                      By:dieguidos                       07 12,2019
                            sports golf motorcycle POLO cotton
                                                                          Product reviews:
                            T-shirt for yamaha M1 Valentino
                                                                          Nicht bekommen!F&uuml;hle mich Betrogen!!Schlechteste Bewertung!!Werde jeden davon abhalten dort Zukaufen
                            Item code: 400776078
                                                                          helpful ( 0 )   unhelpful ( 0 )




                            2017 new men's fashion leisure                                      By:bans****025                       05 05,2019
                            sports golf motorcycle POLO cotton
                                                                          Product reviews:
                            T-shirt for yamaha M1 Valentino
                                                                          Unsatisfied
                            Item code: 400776078
                                                                          helpful ( 0 )   unhelpful ( 0 )




                            2017 new men's fashion leisure                                      By:15266****3236                        12 23,2018
                            sports golf motorcycle POLO cotton
                                                                          Product reviews:
                            T-shirt for yamaha M1 Valentino
                                                                          J'ai commandé du XXL et le polo taille un petit L, c'est mon fils de 14 ans qui le met....
                            Item code: 400776078
                                                                          helpful ( 0 )   unhelpful ( 0 )




                            2017 new men's fashion leisure                                      By:Lance****azzon                        11 23,2018
                            sports golf motorcycle POLO cotton
                                                                          Product reviews:
                            T-shirt for yamaha M1 Valentino
                                                                          très déçu j'ai commandé un XL que j'ai reçu mais il taille comme un S. il est écrit akrapovio au lieu de akrapovic et VZR au lieu de YZR voir photo 3
                            Item code: 400776078
                                                                          helpful ( 0 )   unhelpful ( 0 )




                            2017 new men's fashion leisure                                      By:Micha****ecker                        10 25,2018
                            sports golf motorcycle POLO cotton
                                                                          Product reviews:


https://www.dhgate.com/seller-feedback/sellerscore-ff80808137548b4601376054feb97a7e.html                                                                                                                                            1/2
10/7/2020                                      Case: 1:20-cv-06677 DocumentWholesaler [kristina0523]:
                                                                            #: 17 Filed:              Reviews
                                                                                               11/10/20       on DHgate.com
                                                                                                            Page   16 of 170 PageID #:2851
                          Item code: 400776078                         Very unsatisfied
                                                                       helpful ( 0 )   unhelpful ( 0 )




                          2017 new men's fashion leisure                                     By:joey****vair                10 03,2018
                          sports golf motorcycle POLO cotton
                                                                       Product reviews:
                          T-shirt for yamaha M1 Valentino
                                                                       Very unsatisfied
                          Item code: 400776078
                                                                       helpful ( 0 )   unhelpful ( 0 )




                          Children's clothing sports bike                                    By:Pot***ko                 07 20,2018
                          motorcycle riding fashion Kid's T-shirt
                                                                       Product reviews:
                          for YAMAHA Valentino Rossi VR46 T
                                                                       Very bad seller
                          Item code: 400776952
                                                                       helpful ( 0 )   unhelpful ( 0 )




                          2016 New Summer Motorcycle VR46                                    By:Luc***Wan                  06 13,2018
                          T Shirt MOTOGP The Doctor
                                                                       Product reviews:
                          Valentino Rossi T-shirts VR 46
                                                                       Selling something doesn't match what has advertised. It is false advertising and has no intention to remedy the issue after the sale.
                          Item code: 386850856
                                                                       helpful ( 0 )   unhelpful ( 0 )




            1     2                                                                                                                                                                                   Go to page:   1   GO




                       Bookmark & Share




                            Help improve your experience on DHgate.com, Please tell us what you think about this page.




                           China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                          Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                           Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff80808137548b4601376054feb97a7e.html                                                                                                                                     2/2
10/7/2020                                                                   Ktm from China
                                                       Case: 1:20-cv-06677 Document      #:- Ktm
                                                                                             17 from Chinese
                                                                                                 Filed:      Ktm StorePage
                                                                                                         11/10/20     at Kristina0523
                                                                                                                               17 of |170
                                                                                                                                      DHgate.com
                                                                                                                                          PageID #:2852
                        Buy Globally · Sell Globally                                                                                                            Join Free   Sign in   My DHgate          Help          English           0    Cart



                                 Kristina0523                Add To Favorite Stores ( 89 )

                                                                                                                                            KTM                                                        In this store          On DHgate

                                    100% Positive Feedback      902 Transactions
                                                                                                                                           helmet/keychain/pant , gloves/hoddies/cap , mask/trousers

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale              TopSelling            Review           About Us

            Store Home > KTM



            Store Categories                             2 matching products found for KTM

              Motorcycle gloves (1)                                                                                         Sort by:   Bestselling      Price          Best Match     Price: $           - $             Go      Page 1/1

              Motorcycle bags (1)

                                                                                   KTM Motorcycle gloves retro Moto racing gloves Men' s Mo...                                                             US $8.94 - 11.64 / Piece
            Popular Search                                                         Ships out within 7 business days                                                                                                           Free Shipping
                                                                                   Item Sold (37)                (7)                                                                                                       Add to Cart
            helmet/keychain/pant
            gloves/hoddies/cap
            mask/trousers



                                                                                   Moto Traveling Motorcycle Backpack Shoulder Cycling Bag For ...                                                       US $13.58 - 18.18 / Piece
                                                                                   Ships out within 7 business days                                                                                                           Free Shipping
                                                                                   Item Sold (3)               (2)
                                                                                                                                                                                                                           Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                      Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=14372705&pt=1&supplieridhead=ff80808137548b4601376054feb97a7e                                                                                                    1/1
10/7/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document       #: 17 ofFiled:
                                                                                                   Best Wholesale
                                                                                                         11/10/20 StorePage
                                                                                                                       - Kristina0523
                                                                                                                                18 of| DHgate.com
                                                                                                                                        170 PageID #:2853
                        Buy Globally · Sell Globally                                                                                                              Join Free    Sign in    My DHgate           Help          English      2    Cart



                                  Kristina0523               Add To Favorite Stores ( 89 )

                                                                                                                                                                                                            In this store         On DHgate

                                    100% Positive Feedback      902 Transactions
                                                                                                                                                helmet/keychain/pant , gloves/hoddies/cap , mask/trousers

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                TopSelling             Review            About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                           High quality China OEM new motorcycle helmet ,motorcross goggles ,keychain,jacket ,pants ... We supply high quality item and competitive
              Store Introduction
                                                                                           price,excellent service.Welcome to visit our shop!
              Basic Information




                                                          Basic Information
                                                                       Company Name: MJ MOTO LIMITED
                                                                            Business Type: Supplier
                                                                                 Location: Guangdong, China (Mainland)
                                                                       Year Established: May 2012
                                                                Main Product(s)/Service: free shipping;high quality;ATV helmet;VR46;goggles;The Doctor;Kawasaki;Rockstar



                                                          Contact Us

                                                                                                                                Online Chat             Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/14372705.html?dspm=pcen.st.oncabout.1.VDSly17asnPeCNSvQVRv&resource_id=#st-navigation-aboutus                                                                                                                  1/1
10/7/2020                                                                  DHgate:#:
                                                   Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                     17 Filed:        Marketplace
                                                                                                  11/10/20        -- Place
                                                                                                               Page      19Order -- Cart PageID #:2854
                                                                                                                             of 170


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                       Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                             Subtotal             Shipping Method


                            Seller: kristina0523



                                                KTM Motorcycle            Options: orange
                                                                                                        1        Piece              US $11.64 /Piece                     US $11.64        ePacket
                                                gloves retro M…            Color : Orange
                                                                            Size: M                                                                                                      Free Shipping
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 7 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:              US $11.64

                                                                                                                                                                            Shipping Cost:               US $0.00

                                                                                                                                                                              Order Total:               US $11.64




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $11.64

                                                                                                                                                                            Shipping Cost:                   US $0.00

                                                                                                                                                                          Grand Total:                   US $11.64
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/7/2020         Moto Traveling Motorcycle Backpack
                                             Case:Shoulder Cycling Bag For
                                                     1:20-cv-06677         Chest Off Road
                                                                        Document        #:Multifunctional
                                                                                           17 Filed: Outdoor   Sport Page
                                                                                                          11/10/20   Crossbody
                                                                                                                            20Bag
                                                                                                                               of For
                                                                                                                                   170KTM Komine YAMAHA
                                                                                                                                        PageID    #:2855Motorcycle Bags Waterproof Motorcycle Cargo …

                                                                                                                                        Buyer Protection       Customer Service             United States / USD           English



                           kristina0523
                                                                                                                                                                        On DHgate            In this Store
                                                                                                                                                                                                                               2
                                                                          I'm shopping for...
                           100% Positive Feedback



    Store Home           Products          Time Limited Sale            TopSelling           Review            About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                                      Moto Traveling Motorcycle Backpack Shoulder Cycling Bag For Chest Off-road
                                                                                                      Multifunctional Outdoor Sport Crossbody bag For KTM Komine YAMAHA
                                                                                                                          2 Reviews     |   3 Transactions


                                                                                                      USD            $18.18                      $17.27                         $16.35                       $14.90

                                                                                                                     1 Piece+                    2 Pieces+                      20 Pieces+                   21 Pieces+

                                                                                                      Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                New User Save $3




                                                                                                      Options:




                                                                                                      Quantity:                              1                     Piece        Maximum 10000 Piece(s)



                                                                                                      Shipping:             Free Shipping to United States Via ePacket
                                                                                                                            Estimated delivery time: Oct. 27 and Nov. 18, ships out within 7 business days
                                                                 Compare with similar Items                                 Logistics Delay Notification



                                                                                                                                 Buy it Now                           Add to Cart                      Add to Favorite



                                                                                                      Seller Guarantee:         Return Policy             On-time Delivery in 30 Days


                                                                                                      Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle              Formula 1 Renault Renault F1             F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle               Summer Honda REPSOL Racing             WEC Aston Martin
      Motocross KTM Hydration pack          Team 2020 short sleeve French            Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle               POLO Shirt Cavalier Team               Short Sleeve Polo

      US $19.10 - 23.87 / Piece             US $17.81 - 21.38 / Piece                US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                  US $13.81 - 18.34 / Piece              US $16.58 - 20.38




     More Choices




      Injection For BMW S 1000RR            Body+Tank For YAMAHA YZF R 6             Body For KAWASAKI ZX 600 CC                Hot sale Donald Trump 2020                 Body +Tank For HONDA                   10pcs 24 SMD 505
      S1000RR 09 10 11 12 13 14             YZF 600 YZF-600 YZFR6 06 07              6 R ZX636 ZX-6R 2000 2001                  Baseball Cap Patchwork                     CBR1000 RR CBR 1000 RR 08 09           LED Panel Light w

      US $454.28 - 588.55 / Set             US $323.22 - 418.75 / Set                US $323.22 - 418.75 / Set                  US $2.38 - 3.28 / Piece                    US $323.22 - 418.75 / Set              US $17.76 - 22.43

       $5 OFF $100 +                          $5 OFF $100 +                           $5 OFF $100 +                                                                         $5 OFF $100 +




https://www.dhgate.com/product/moto-traveling-motorcycle-backpack-shoulder/464059520.html?dspm=pcen.st.products.2.wCH8cnM0RsGR8bbUOOX6&resource_id=#st1-1-1|0|0;stprod|819444362                                                      1/6
10/13/2020                                                     2020 Aluminum Document
                                                     Case: 1:20-cv-06677     Short Brake Clutch
                                                                                            #: Levers For KTM
                                                                                                17 Filed:     DUKE 125/200/DUKE
                                                                                                            11/10/20   Page 21390ofFrom
                                                                                                                                     170Laray, $26.14 |#:2856
                                                                                                                                          PageID       DHgate.Com

                                                                                                                                    Buyer Protection     Customer Service            Drop shipping           United States / USD             English



                            laray
                                                                                                                                                                                           On DHgate         In this Store
                                                                                                                                                                                                                                                   2
                                                                              I'm shopping for...
                            100% Positive Feedback



    Store Home            Products          Time Limited Sale               TopSelling           Review              About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Motorcycle Brakes > Product detail


                                                                                              Aluminum Short Brake Clutch Levers for KTM DUKE 125/200/DUKE 390
                                                                                                                     1 Review   |   2 Transactions


                                                                                              USD            $29.72                       $27.09                      $26.14

                                                                                                             1 Lot                        12 Lots                     39 Lots

                                                                                              2 Pieces / Lot   $14.86/ Piece

                                                                                              Sale Detail:            Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                          New User Save $3



                                                                                               Quantity:                              1                   Lot       998 in Stock ( Stock in:          CN )



                                                                                               Shipping:               $5.14 to United States Via Singapore post
                                                                                                                       Estimated delivery time: Nov. 2 and Nov. 23, ships out within 4 business days
                                                                                                                       Logistics Delay Notification


                                                                                               Total cost:             $34.86                Get coupon and you will save extra $3



                       Share to Earn US $0.53              Compare with similar Items                                                                                                           Instant
                                                                                                                          Buy it Now                            Add to Cart                    samples
                                                                                                                                                                                                              Add to Favorite



                                                                                               Seller Guarantee:          Return Policy         On-time Delivery in 35 Days


                                                                                               Secure Payment:                                                                                    |




     Customers Who Bought This Item Also Bought




      Motorcycle 25mm Brake Clutch              Brake Clutch Lever for MV                Brake Clutch Lever Adjustable              Free shipping motorcycle                TKOSM Akrapovic Exhaust                 New motocross racing T-shirt
      Master Cylinder Lever Fit on              Agusta Brutale 675 2012-2020             Motorcycle Hand Grip                       Motocross KTM Hydration pack            Motorcycle Exhaust Muffler DB           for ktm men's short-sleeved T-

      US $16.62 - 18.90 / Piece                 US $54.21 - 61.64 / Piece                US $49.70 - 56.52 / Set                    US $19.10 - 23.87 / Piece               US $26.44 - 53.02 / Piece               US $12.81 - 14.57 / Piece

                                                 $2 OFF $39 +                             $2 OFF $39 +                                                                       $50 Save $2

                                                 Per $100 Save $2                         Per $100 Save $2




     More Choices




      Original Xiaomi youpin Bcase              Original Xiaomi Youpin                   Body+Tank For YAMAHA YZF R 1               Xiaomi Youpin Cleanfly FVQ              10pcs 24 SMD 5050 Car Interior          Body For KAWASAKI ZX 600 CC
      Tita Temporary Stop Sign Car              COOWOO Car Phone Holder                  YZF-1000 YZF 1000 YZFR1 04 05              Portable Car Hand Helded                LED Panel Light with T10 BA9s           6 R ZX636 ZX-6R 2000 2001

      US $8.85 - 10.54 / Piece                  US $9.21 - 10.47 / Piece                 US $346.54 - 448.96 / Set                  US $70.36 - 83.84 / Piece               US $17.76 - 22.43 / Lot                 US $323.22 - 418.75 / Set

       $3 OFF $100 +                             $3 OFF $100 +                            $5 OFF $100 +                              $3 OFF $100 +                                                                   $5 OFF $100 +




     Item Description            Customer Reviews (1)            Transaction History (2)                                                                                                                                             Report Item




        Fitment:KTM 125 Duke 200 Duke 390 Quantity:1 pair




https://www.dhgate.com/product/aluminum-short-brake-clutch-levers-for-ktm/410908665.html                                                                                                                                                               1/6
10/13/2020                                                    2020 Aluminum Document
                                                    Case: 1:20-cv-06677     Short Brake Clutch
                                                                                           #: Levers For KTM
                                                                                               17 Filed:     DUKE 125/200/DUKE
                                                                                                           11/10/20   Page 22390ofFrom
                                                                                                                                    170Laray, $26.14 |#:2857
                                                                                                                                         PageID       DHgate.Com

        Specifications


                                   Type:     Brake Clutch Levers
                                 Make*:      KTM
                                Model*:      200
                           Model Year*:      2014
                             Item Code:      410908665
                               Category:     Motorcycle Brakes




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description


                                Fitment:KTM 125 Duke 200 Duke 390

                                Quantity:1 pair




                                Machined from CNC Billet T6063 Aluminum

                                6 Positions Lever Adjustment, stainless steel fasteners

                                Perfect fitment without any modification

                                Easy installation,prefessional installation recommended

                                Photos for illustration purpose only, the shape of mounting part will be varied by different bike models and manufacturing year




https://www.dhgate.com/product/aluminum-short-brake-clutch-levers-for-ktm/410908665.html                                                                                                                                             2/6
10/13/2020                                                 2020 Aluminum Document
                                                 Case: 1:20-cv-06677     Short Brake Clutch
                                                                                        #: Levers For KTM
                                                                                            17 Filed:     DUKE 125/200/DUKE
                                                                                                        11/10/20   Page 23390ofFrom
                                                                                                                                 170Laray, $26.14 |#:2858
                                                                                                                                      PageID       DHgate.Com




      1 Customer Reviews
                        2 out of 5 stars


      Reviews


         vischi
                            July 08, 2019

         Good quality product but not the KTM
         Orange color. I do not recommand this
         product.




     Sponsored Products You May be Interested In More Choice




      TPU Car Key Cover Case Holder          300W Solar led outdoor lighting   2020 latest EMslim HI-EMT          V Gold Max Hair Straightener       3 in 1 Women Hot Sweat Slim         Just Bulls Toronto Basketball
      Wallets Skin Set for BMW e30           solars garden lights Hanging      machine EMS electromagnetic        Classic Professional styler Fast   Thigh Trimmer Leg Shapers           Chicago Don Raptors

      US $4.60 - 9.65 / Piece                US $63.86 - 108.86 / Piece        US $8.48 - 3780.00 / Piece         US $15.08 - 30.00 / Piece          US $13.51 - 16.29 / Set             US $16.43 - 19.69 / Piece

       $4 OFF $120 +                          $20 OFF $330 +                                                                                          $500 Save $20

       $40 Save $2




     Compare with similar Items




                                             Aluminum Short Brake Clutch       Car modification 25"x 5"           Pair Motorcycle 22mm CNC           Car laser starry sky lights car     IRONRIDE 2020 Motorcycle
                                             Levers for KTM DUKE 125 200       Universal Car Kit Rear Bumper      Handlebar Hand Grips Rubber        starry usb atmosphere lights        Jacket Men Jaqueta Motociclist
                                             DUKE 390                          Cover Trim Shark Fin Spoiler Lip   Gel Handgrips for YZF R3 2020      car starry sky ceiling decoration   Waterproof Riding Racing Mot

                                                        Add to Cart                      Add to Cart                        Add to Cart                         Add to Cart                        Add to Cart

                                     Price   US $13.07 - 14.86 / Piece         US $19.10 - 34.29 / Piece          US $20.36 - 23.15 / Pair           US $0.93 - 19.14 / Piece            US $95.77 - 231.12 / Piece

                                                                                                                   $2 OFF $39 +                                                           $2 OFF $39 +

                                                                                                                   Per $100 Save $2                                                       Per $100 Save $2


                                Min. Order   2 Pieces                          1 Piece                            1 Pair                             1 Piece                             1 Piece

              Customer Rating / Orders                  2.0    2 Orders                   5.0   12 Orders                    0                                  4.6   29 Orders                     5.0   3 Orders


https://www.dhgate.com/product/aluminum-short-brake-clutch-levers-for-ktm/410908665.html                                                                                                                                  3/6
10/13/2020                                                    2020 Aluminum Document
                                                    Case: 1:20-cv-06677     Short Brake Clutch
                                                                                           #: Levers For KTM
                                                                                               17 Filed:     DUKE 125/200/DUKE
                                                                                                           11/10/20   Page 24390ofFrom
                                                                                                                                    170Laray, $26.14 |#:2859
                                                                                                                                         PageID       DHgate.Com

                          Shipping Cost        Free Shipping                         Free Shipping                                                                  US $24.43

                      Shipping method          Singapore post                        China Post Air Mail                                                            DHL

               Estimated Delivery Time         Oct. 29 and Jan. 7                    Oct. 29 and Jan. 10                                                            Oct. 24 and Dec. 16
                                                                                                                                Guaranteed Service                                                             Guaranteed Service
                       Seller Guarantee           Guaranteed Service                     Guaranteed Service                                                            Guaranteed Service



                                                                                                                             Shop by motorcars                                                             Shop by pantine02
                                   Store       Shop by laray                         Shop by geryoun                                                                Shop by auto_access…
                                               100% Positive Feedback                                                        97.1% Positive Feedback                                                       95.2% Positive Feedback
                                                                                     97.1% Positive Feedback                                                        98.7% Positive Feedback




     Related Promotion


       motorcycle clutch levers          yamaha r1 brakes       brake clutch levers for yamaha       honda rear sets       cnc aprilia     cnc tax     motorcycle rear disc brake      engine for suzuki


       honda motorcycles 1989            clutch parts




     Related Keywords


       quads sale      f 18       er     brake lever for yamaha        ktm brake lever     motorcycle clutch brake lever kawasaki          motorbike brake clutch levers        brake lever master cylinder


       aprilia clutch brake levers        shift brake levers




     You May Also Like




      New Racing Riding Pack Bags                  Ostrich Black Headless 4 String          PCI-E PCI Express 3.0 X4 to                  Flexible Wire 2M 20 LED Bicycle           2019 new fashion sandals fur
      Shoulder Bag Ktm Motocross                   Electric Guitar Bass Tremolo             NVME M.2 M KEY NGFF SSD                      Bike Cycling Rim Fairy Lamp               stiletto heel nubuck leather

      US $23.32 - 33.15 / Piece                    US $45.23 - 53.90 / Piece                US $8.55 - 10.86 / Piece                     US $3.12 - 3.23 / Piece                   US $68.75 - 81.92 / Piece




      Best selling KTM MOTO                 Medium size Marble Fake Nails            Luxury Jewelry Rhinestone                   Cartoon DIY Silicone Ice Cream            Free shipping motorcycle
      downhill mountain bike men's          Square Dark Pink Ladies Acrylic          Queen Crown Tiaras Princess                 Mold Popsicle Molds Popsicle              Motocross KTM Hydration pack

      US $9.80 - 11.14 / Piece              US $3.35 - 3.99 / Piece                  US $17.47 - 21.54 / Piece                   US $1.57 - 2.47 / Piece                   US $19.10 - 23.87 / Piece




      5pcs lot 4000mAh EB-                         Orange CNC Folding Extending      51 mm Akrapovic Stainless                   New Arrival 1 Meter Vintage               Baby Girl Sleeveless Dresses
      BG892ABA Replacement                         Brake Clutch Levers For KTM       Steel Universal Motorcycle                  Style Short Wedding Veils                 Children Green Clothes

      US $29.15 - 36.58 / Lot                      US $23.78 - 37.09 / Pair          US $42.22 - 58.29 / Piece                   US $21.90 - 26.09 / Piece                 US $10.56 - 18.00 / Piece




      2020 new arrival black Full Face             Wholesale Western Cutlery                Universal 7 8'' 22mm Front           Para KTM DUKE 390 DUKE                    Fishing Spinning Reel 1000-
      Motorcycle Helmet off road                   Kitchen Fruit Fork Flatware              Brake Clutch Master Cylinder         RC390 125 2016 2017 2018 RC               7000 Reels 13BB Ball Bearing

      US $87.44 - 99.43 / Piece                    US $10.92 - 14.61 / Set                  US $22.99 - 31.27 / Piece            US $111.79 - 127.12 / Piece               US $17.59 - 31.02 / Piece




https://www.dhgate.com/product/aluminum-short-brake-clutch-levers-for-ktm/410908665.html                                                                                                                                             4/6
10/13/2020                                                  2020 Aluminum Document
                                                  Case: 1:20-cv-06677     Short Brake Clutch
                                                                                         #: Levers For KTM
                                                                                             17 Filed:     DUKE 125/200/DUKE
                                                                                                         11/10/20   Page 25390ofFrom
                                                                                                                                  170Laray, $26.14 |#:2860
                                                                                                                                       PageID       DHgate.Com




      LED Integrated Tail Light Brake            Stylish 1 6 BJD Fashion Doll                 New motocross racing T-shirt                500cc 600cc r11 carbon                Newest 6 in 1 Microneedle
      Turn Signal For KTM 125 200                Dress Form Wedding Dress                     for ktm men's short-sleeved T-              motorcycle exhaust pipe               Derma Roller Set Skin Care Face

      US $23.06 - 33.99 / Piece                  US $16.96 - 25.91 / Piece                    US $12.81 - 14.57 / Piece                   US $130.89 - 148.84 / Piece           US $8.58 - 13.23 / Piece




      Motorcycle Clutch Brake Levers             New Dog Toys Chews Bone                      7 8" 22mm Motorcycle Hand                   The new KTM speed drop suit                   3 Gifts Graffiti Cartoon Racing
      CNC Adjustable For 85SX 2013-              Ropes Pet Dog Toys Woven                     Grips Handle Rubber Bar Gel                 cross country pants                           Off-road Motorcycle Helmet

      US $42.36 - 48.17 / Piece                  US $5.39 - 6.12 / Piece                      US $6.58 - 9.65 / Pair                      US $59.42 - 69.99 / Piece                     US $57.72 - 65.63 / Piece




      Tool Free 3.5 Inch USB 3.0 to              Fashion Open Back Casual Tops                2018 New listing fashion Set                Motorcycle wholesale                          Home> Security & Surveillance>
      SATA III External Hard Drive               Long Sleeve Deep V Neck T                    auger bow tie Set bow ties for              sweatshirt XC motorcycle GP                   CCTV Products> CCTV Camera>

      US $22.46 - 26.76 / Piece                  US $9.05 - 14.14 / Piece                     US $2.92 - 5.06 / Piece                     US $15.83 - 17.99 / Piece                     US $57.31 - 70.86 / Piece




      Wholesale 50pcs Cute Sea
      Turtles Mood Rings Color

      US $23.32 - 34.40 / Lot


                                                                                                                       More




     New Arrival brake clutch levers




      For YZF R1 2004 2005 2006              Logo XJR For XJR 1300 XJR1300           Front Rear Brake Lever Right              Heavy Duty Leather Hand Grips            Laser Engraved Logo                     CNC brake lever clutch For
      2007-2014 Motorcycle                   Racer 2004-2020 Motorcycle              Left Hand Side Handle for                 Clutch Brake Lever Cover Wraps           Green&Titanium Motorcycle               KYMCO DownTown 350 300i

      US $56.52 - 64.27 / Pair               US $53.92 - 61.31 / Pair                US $7.54 - 9.72 / Set                     US $14.82 - 16.85 / Pair                 US $42.57 - 48.40 / Pair                US $18.89 - 54.51 / Pair

       $2 OFF $39 +                           $2 OFF $39 +                                                                      $2 OFF $39 +                             $2 OFF $39 +                               $2 OFF $39 +

       Per $100 Save $2                       Per $100 Save $2                                                                  Per $100 Save $2                         Per $100 Save $2                           Per $100 Save $2




         About Store laray

      We are professional LED car light manufacturer, our products including headlight, fog light for Jeep Wrangler, off road 4x4 use motorcycle off road truck SUV boat.




         Wholesale Motorcycle Brakes
         Wholesale supra shoes        Wholesale r s    Wholesale ktm         Wholesale f 35      Wholesale e s r


                                                                                                                       More



https://www.dhgate.com/product/aluminum-short-brake-clutch-levers-for-ktm/410908665.html                                                                                                                                                     5/6
10/20/2020                                           Case: 1:20-cv-06677 Document #:Wholesaler
                                                                                     17 Filed: [laray]: Reviews on
                                                                                                   11/10/20        DHgate.com
                                                                                                                 Page   26 of 170 PageID #:2861



                                                                                       Buyer Protection       Customer Service              Drop shipping   Save more         United States / USD              English



                                                                                 I'm shopping for...                                                                 Hi, Sign in                                    5
                                                                                                                                                                     My DHgate



                                    ALL CATEGORIES                               Flash Deals              Superior Suppliers             Coupon Center        Local Warehouse            Video Gallery

      Home > Seller Review Profile


          Seller Information                                        Review Score:41

          Row                                                                                                                  Last 2 months                Last 6 months              Last 12 months                        Total
          56 Transactions
          100% Positive Review                                                    Positive                                              1                        7                            9                                  43
          Guangdong, China (Mainland)
          08:52 AM Tue Oct 20 Now
                                                                                  Neutral                                               0                        1                            1                                  4
          Member since May 2015


          Recommend seller to friends                                             Negative                                              0                        0                            0                                  2




                                                                    Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                            Service Detail                           Service Score                            Compared to Industry Average                         Number of Ratings


                                                                          Items as described                                         4.9/ 5.0                 About Average                                                 49


                                                                            Communication                                            4.9 / 5.0                About Average                                                 49


                                                                             Delivery time                                           4.9 / 5.0                Above Average                                                 49


                                                                           Shipping charges                                          5.0 / 5.0                Above Average                                                 49




             Reviews Received                         Reviews Sent


          Reviews:       Negative                                                                                                                                                                   Dates:   All



                                     Aluminum Short Brake Clutch Levers                                  By:vischi                   07 08,2019
                                     for KTM DUKE 125/200/DUKE 390
                                                                                   Product reviews:
                                                                                   Good quality product but not the KTM Orange color. I do not recommand this product.
                                     Item code: 410908665
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                     2Pcs 60cm Flexible Stickers Lights                                  By: sa *** c                   06 01,2018
                                     Car Styling Strip Angel Eye COB
                                                                                   Product reviews:
                                     DRL Decorative External Light
                                                                                   I asked for 45 cm I get 30cm disappointed
                                     Item code: 403487575
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                     1                                                                                                                                                                                             Go to page:   1     GO




                                    Bookmark & Share




                                        Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                     Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff8080814d03fc69014d9da179994ed0.html                                                                                                                                                    1/1
10/13/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document    #: 17- Ktm from Chinese
                                                                                               Filed:  11/10/20Ktm Store
                                                                                                                    Page at Laray
                                                                                                                             27 of| DHgate.com
                                                                                                                                     170 PageID #:2862
                        Buy Globally · Sell Globally                                                                                                               Join Free    Sign in     My DHgate     Help          English           2    Cart



                                 Laray                   Add To Favorite Stores ( 1 )
                                                                                                                                              KTM                                                       In this store          On DHgate

                                    100% Positive Feedback     56 Transactions
                                                                                                                                             LED car light , led headlight for je , LED fog light

                                         Online Chat                Message Seller
         Share                         Share 0


         Store Home                  Products            Time Limited Sale                TopSelling            Review           About Us

         Store Home > KTM



         Store Categories                                2 matching products found for KTM

               Automobiles & Moto… (2)                                                                                        Sort by:   Bestselling       Price          Best Match         Price: $     - $             Go      Page 1/1



         Popular Search                                                              Aluminum Short Brake Clutch Levers for KTM DUKE 125 200 DUKE...                                                      US $13.07 - 14.86 / Piece
                                                                                     Ships out within 4 business days                                                                                                          Free Shipping
         LED car light led headlight for je
         LED fog light                                                               Item Sold (2)               (1)                                                                                                        Add to Cart




                                                                                     Universal CNC Aluminum Motorcycle Handlebar Rear View Mirror...                                                        US $44.53 - 50.63 / Pair
                                                                                     Ships out within 4 business days                                                                                                          Free Shipping

                                                                                                                                                                                                                            Add to Cart




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=20025082&pt=1&supplieridhead=ff8080814d03fc69014d9da179994ed0                                                                                                     1/1
10/13/2020                                                                      Contact Information
                                                        Case: 1:20-cv-06677 Document    #: 17 Filed:of Best11/10/20
                                                                                                            Wholesale Store
                                                                                                                       Page - Laray
                                                                                                                                28| of
                                                                                                                                    DHgate.com
                                                                                                                                       170 PageID #:2863
                         Buy Globally · Sell Globally                                                                                                              Join Free      Sign in     My DHgate      Help          English       2   Cart



                                   Laray                  Add To Favorite Stores ( 1 )
                                                                                                                                                                                                           In this store         On DHgate

                                     100% Positive Feedback     56 Transactions
                                                                                                                                               LED car light , led headlight for je , LED fog light

                                          Online Chat                Message Seller
         Share


         Store Home                   Products            Time Limited Sale                TopSelling              Review           About Us

         Store Home > About us



         About Us                                          Store Introduction
                                                                                            We are professional LED car light manufacturer, our products including headlight, fog light for Jeep Wrangler, off road 4x4 use motorcycle off
               Store Introduction
                                                                                            road truck SUV boat.
               Basic Information




                                                           Basic Information
                                                                        Company Name:
                                                                         Business Type:
                                                                                  Location: Guangdong, China (Mainland)
                                                                       Year Established: May 2015
                                                                Main Product(s)/Service: LED car light;led headlight for jeep;LED fog light



                                                           Contact Us

                                                                                                                                 Online Chat            Message Seller




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20025082.html?dspm=pcen.st.oncabout.1.mf2fZigfk80PS0ul8vKz&resource_id=#st-navigation-aboutus                                                                                                                 1/1
10/13/2020                                                                  DHgate:
                                                   Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                    17 Filed:         Marketplace
                                                                                                 11/10/20         -- Place
                                                                                                               Page     29Order -- CartPageID #:2864
                                                                                                                           of 170


                                            Buy Globally · Sell Globally                                                                                                                  Buyer Protection


                                              Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                              Ship To:                                                    Add New Address


                                                (United States)

                                     1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                     .




                                     Edit




                          Review & Confirm Your Order


                                     Product Detail                        Options                  Quantity                           Price                              Subtotal            Shipping Method


                            Seller: laray



                                                 Aluminum Short                                         1        Lot                                                                      Singapore post
                                                                                                                                    US $29.72 /Lot                       US $29.72
                                                 Brake Clutch …
                                                                                                                                                                                         US $5.14
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 14-35 (seller
                                                                                                                                                                                         ships within 4 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $29.72

                                                                                                                                                                            Shipping Cost:                 US $5.14

                                                                                                                                                                              Order Total:              US $34.86




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $29.72

                                                                                                                                                                            Shipping Cost:                    US $5.14

                                                                                                                                                                          Grand Total:                  US $34.86
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/13/2020          Universal CNC Aluminum Motorcycle
                                            Case: Handlebar  Rear View Mirrors
                                                      1:20-cv-06677    DocumentBlue Anti #:
                                                                                         Glare
                                                                                            17Convex
                                                                                               Filed:Mirror For HondaPage
                                                                                                        11/10/20     Yamaha30
                                                                                                                           Suzuki
                                                                                                                              of Ktm
                                                                                                                                  170DoPageID
                                                                                                                                        I Need Mirrors On My Motorcycle Do Motorcycles Need Mirrors Fro…
                                                                                                                                                   #:2865
                                                                                                                               Buyer Protection         Customer Service            Drop shipping           United States / USD                 English



                            laray
                                                                                                                                                                                          On DHgate             In this Store
                                                                                                                                                                                                                                                      2
                                                                           I'm shopping for...
                            100% Positive Feedback



    Store Home           Products           Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Motorcycle Mirrors > Product detail


                                                                                                           Universal CNC Aluminum Motorcycle Handlebar Rear View Mirrors Blue Anti-glare Convex
                                                                                                           Mirror for Honda Yamaha Suzuki ktm


                                                                                                            USD            $50.63                        $46.15                       $44.53

                                                                                                                           1 Pair+                       7 Pairs+                     23 Pairs+

                                                                                                                                                                                                                        App Only $30.73 - $34.93

                                                                                                            Sale Detail:          Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                        New User Save $3



                                                                                                             Options:                  Choose an Option


                                                                                                             Quantity:                              1                      Pair      400 in Stock ( Stock in:         CN )



                                                                                                             Shipping:               Free Shipping to United States Via ePacket
                                                                                                                                     Estimated delivery time: Oct. 27 and Nov. 18, ships out within 4 business days
                                                                                                                                     Logistics Delay Notification



                                                                         Compare with similar Items                                     Buy it Now                            Add to Cart                         Add to Favorite



                                                                                                             Seller Guarantee:          Return Policy         On-time Delivery in 30 Days


                                                                                                             Secure Payment:                                                                                      |




     Customers Who Bought This Item Also Bought




      Motorcycle Rear Side Mirror For        Universal Motorcycle LED Turn            For Motorcycle rearview mirror           Areyourshop Motorcycle                      TKOSM Akrapovic Exhaust                     Wheel Spoke Wraps Skins Coat
      Harley Road King Touring XL            Signal Mirrors turn light Mirror         One pair Left Right Wing                 Handle Bar End Rearview Side                Motorcycle Exhaust Muffler DB               Trim Cover Pipe Motorcycle

      US $7.94 - 15.54 / Pair                US $15.08 - 25.72 / Piece                US $14.07 - 18.28 / Pair                 US $19.09 - 22.79 / Piece                   US $26.44 - 53.02 / Piece                   US $3.04 - 6.17 / Set

                                               $5 OFF $100 +                                                                                                                $50 Save $2




     More Choices




      Original Xiaomi youpin Bcase           Original Xiaomi Youpin                   Body+Tank For YAMAHA YZF R 1             Xiaomi Youpin Cleanfly FVQ                  10pcs 24 SMD 5050 Car Interior              Body For KAWASAKI ZX 600 CC
      Tita Temporary Stop Sign Car           COOWOO Car Phone Holder                  YZF-1000 YZF 1000 YZFR1 04 05            Portable Car Hand Helded                    LED Panel Light with T10 BA9s               6 R ZX636 ZX-6R 2000 2001

      US $8.85 - 10.54 / Piece               US $9.21 - 10.47 / Piece                 US $346.54 - 448.96 / Set                US $70.36 - 83.84 / Piece                   US $17.76 - 22.43 / Lot                     US $323.22 - 418.75 / Set

       $3 OFF $100 +                           $3 OFF $100 +                           $5 OFF $100 +                             $3 OFF $100 +                                                                          $5 OFF $100 +




     Item Description                                                                                                                                                                                                                   Report Item




        Product Info Condition: 100% Brand New Material: Aluminum Housing, CNC Aluminum Rod Mirror Color: Blue Screw Size: 10mm 8mm 6mm Tips: Each product is exported after being quality tested, but for metal
        products, the slight scratch on the surface is normal and it is inevitable, it does not affect the normal use, please know! Fitment Universal motorcycles, cruisers, sport bikes, street bikes some motorcycle requires unique
        mounting bracket, please double confirm before ordering Package 1* Pai


https://www.dhgate.com/product/universal-cnc-aluminum-motorcycle-handlebar/498090126.html?dspm=pcen.st.products.2.mf2fZigfk80PS0ul8vKz&resource_id=#st1-1-1|0|0;stprod|3277824536                                                                         1/6
10/15/2020                         2020 22mm 7/8Case:
                                                Gel Rubber Handlebar Grips ForDocument
                                                        1:20-cv-06677          CRF YZF WRF#:
                                                                                           KXF
                                                                                             17KLX KTM RMZ
                                                                                                 Filed:    Pit Dirt Bike
                                                                                                        11/10/20         Motocross
                                                                                                                      Page    31 ofMotorcycle Enduro MX#:2866
                                                                                                                                      170 PageID        Offroad From Letiteasy, $3.71 | DHgate.Com

                                                                                                                                    Buyer Protection     Customer Service            Drop shipping           United States / USD              English



                           letiteasy
                                                                                                                                                                                           On DHgate         In this Store
                                                                                                                                                                                                                                                   0
                                                                             I'm shopping for...
                                 97.8% Positive Feedback



    Store Home            Products            Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Handlebars > Product detail


                                                                                                                 22mm 7/8 Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike
                                                                                                                 Motocross Motorcycle Enduro MX Offroad


                                                                                                                 USD            $6.5                        $5.92                      $5.64                        $5.44

                                                                                                                                18 Pieces+                  51 Pieces+                 55 Pieces+                   184 Pieces+

                                                                                                                 Sale Detail:          Buy it now, you will save extra $8 when you apply below promotions

                                                                                                                                            New User Save $8



                                                                                                                  Options:                 grey


                                                                                                                  Quantity:                            18                   Pieces         Maximum 9999 Piece(s)



                                                                                                                  Shipping:             Free Shipping to United States Via DHL
                                                                                                                                        Estimated delivery time: Oct. 24 and Oct. 27, ships out within 4 business days
                                                                                                                                        Logistics Delay Notification


                                                                                                                  Total cost:           $117                Get coupon and you will save extra $8


                                                                           Compare with similar Items
                                                                                                                                             Buy it Now                        Add to Cart                     Add to Favorite



                                                                                                                  Seller Guarantee:         Return Policy         On-time Delivery in 6 Days


                                                                                                                  Secure Payment:                                                                               |




     Customers Who Bought This Item Also Bought




      1-1 8 28MM Motorcycle                     Renthal 250mm Handlebar                 DOMINO Universal 22mm                       Motorcycle Fairing kit for              Motorcycle Lamp P15d Ba20d              Xmax 250 300 exhaust
      Handlebars Fat Bars Grips Bar             Round Cushion Crossbar Foam             Handle Bar 7 8" Motorcycle                  Yamaha YZF R6 98 99 00 01 02            Single Claw Three Side, Double          Akrapovic motorcycle Xmax 250

      US $66.00 - 75.04 / Set                   US $2.72 - 3.66 / Piece                 US $2.52 - 3.55 / Pair                      US $352.17 - 365.00 / Set               US $3.54 - 5.87 / Piece                 US $50.41 - 216.00 / Piece

       $2 OFF $39 +

       Per $100 Save $2




     More Choices




      New Car Safety Hammer                     High Power 5000lum Zoomable             2020 New Car Pendant Metal                  Baseus Gravity Car Holder               Mini Car Safety Hammer Life             Car Ornaments Crystal
      Emergency Escape Tool with                Headlight Headlamp CREE LED             Cross Jesus Christian Religious             Dashboard Sucker Car Phone              Saving Escape Emergency High            Diamond Cross Jesus Christian

      US $4.05 - 12.83 / Piece                  US $9.45 - 13.72 / Piece                US $4.62 - 8.16 / Piece                     US $7.18 - 12.83 / Piece                US $5.64 - 7.71 / Piece                 US $1.39 - 3.42 / Piece

       $4 OFF $120 +                             $5 OFF $100 +                           $4 OFF $120 +                                $4 OFF $120 +                          $4 OFF $120 +                           $4 OFF $120 +

       $40 Save $2                                                                       $40 Save $2                                  $40 Save $2                            $40 Save $2                             $40 Save $2




     Item Description                                                                                                                                                                                                                Report Item




        100% Brand New Motorcycles Soft Rubber 22mm 7/8&quot; Hand Grips. Product Details: -- Condition: 100% Brand New -- Material: Rubber -- Color: As Picture Shown -- Inside Diameter Grip: 22mm (7/8&quot;) --
        Position: Left,Right Package Included: 1 Pair x Hand Grips NOTE: Please compare our products with your motorcycle or previous parts you have seriously in SIZE, MODEL and other aspects before purchase. Fitment:


https://www.dhgate.com/product/22mm-7-8-gel-rubber-handlebar-grips-for-crf/542472232.html?skuid=723990196971843584                                                                                                                                      1/6
10/15/2020                        2020 22mm 7/8Case:
                                               Gel Rubber Handlebar Grips ForDocument
                                                       1:20-cv-06677          CRF YZF WRF#:
                                                                                          KXF
                                                                                            17KLX KTM RMZ
                                                                                                Filed:    Pit Dirt Bike
                                                                                                       11/10/20         Motocross
                                                                                                                     Page    32 ofMotorcycle Enduro MX#:2867
                                                                                                                                     170 PageID        Offroad From Letiteasy, $3.71 | DHgate.Com
        Universal Motorcycle Vehicle with 7/8&quot; hand grips



        Specifications


                                   Type:     Handlebars
                             Item Code:      542472232
                               Category:     Handlebars




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description




                                Need help finding a particular product?


                                We work with hundreds of factories and can help you find exactly what you need.




                                We support mixed orders. Please list your particular requests, such as color, size, value of declaration, etc. If not we will
                                random delivery.




                                1) Can we do our logo both on the item and package box?


                                Yes, you can. But you will need to pay for the cost of it.

                                2) Can we get your free samples?


                                Yes, you can. Our Samples are only free for the customers who confirm order. But the freight for express is on buyer's account.



                                3) Can you mix different designs?



https://www.dhgate.com/product/22mm-7-8-gel-rubber-handlebar-grips-for-crf/542472232.html?skuid=723990196971843584                                                                                                                   2/6
10/15/2020                          2020 22mm 7/8Case:
                                                 Gel Rubber Handlebar Grips ForDocument
                                                         1:20-cv-06677          CRF YZF WRF#:
                                                                                            KXF
                                                                                              17KLX KTM RMZ
                                                                                                  Filed:    Pit Dirt Bike
                                                                                                         11/10/20         Motocross
                                                                                                                       Page    33 ofMotorcycle Enduro MX#:2868
                                                                                                                                       170 PageID        Offroad From Letiteasy, $3.71 | DHgate.Com

                                  Yes, we can mix many designs, pls contact with us.



                                  4) Do you Support small wholesale or mixed batch?
                                  Yes, we Support small wholesale, support mixed batch.




                                  5) Can you put low value for customs?

                                  Yes, Please do tell us the declared value showed to your local customs when placing the order, better over 30% of the total order amount, it might generate
                                  tax sometimes but it is much better than very high fine/penalty(over 5 times of the real value) when judged as "low declared value/improper value" by your
                                  local customs. Hope you can understand!




                                  BEST QUALITY AND BEST PRICE
                                  Plz contact us if you need any others, thank you!




     Sponsored Products You May be Interested In More Choice                                     I want to be here too




      New Car Safety Hammer                   2020 latest EMslim HI-EMT          Led Lights Polychrome Flash             USA Stock RGB Lights LED         Best Quality For iphone 8 8plus   Factory Wholesale - for iphone
      Emergency Escape Tool with              machine EMS electromagnetic        Party Lights LED Glowing Ice            Lamp Base for 3D Illusion Lamp   X XR XS XS MAX Back Glass         battery 5S 6G 6P 6S 7G 7P X

      US $4.05 - 12.83 / Piece                US $8.48 - 3780.00 / Piece         US $0.42 - 0.56 / Piece                 US $28.68 - 45.65 / Lot          US $9.16 - 29.76 / Piece          US $3.58 - 8.50 / Piece

       $4 OFF $120 +                                                              $2 OFF $30 +                            $20 OFF $330 +                   $2 OFF $30 +

       $40 Save $2




     Compare with similar Items




                                              22mm 7 8 Gel Rubber                For Benelli TNT 125 135 TNT125          Pair Motorcycle 22mm CNC         PRO ROCKSTAR Dirt bike 22mm       Renthal 250mm Handlebar
                                              Handlebar Grips For CRF YZF        TNT135 Handle Bar Ends Grips            Handlebar Hand Grips Rubber      28mm handlebar pads               Round Cushion Crossbar Foam
                                              WRF KXF KLX KTM RMZ Pit Dirt       7 8" 22mm Universal                     Gel Handgrips for YZF R3 2020    protector Motorcycle Rider        Bar Chest Pad for CRF50 XR50

                                                          Add to Cart                      Add to Cart                             Add to Cart                        Add to Cart                       Add to Cart

                                     Price    US $3.71 - 6.50 / Piece            US $27.25 - 30.98 / Piece               US $20.06 - 22.81 / Pair         US $7.04 - 9.72 / Piece           US $2.72 - 3.66 / Piece

                                                                                  $2 OFF $39 +                            $2 OFF $39 +

                                                                                  Per $100 Save $2                        Per $100 Save $2


                                 My. Order    18 Pieces                          1 Piece                                 1 Pair                           1 Piece                           1 Piece

              Customer Rating / Orders                    0                                 0                                       0                                 0   1 Order                       5.0   30 Orders

                          Shipping Cost       Free Shipping                                                                                               US $17.90                         US $42.02

                       Shipping method        DHL                                                                                                         FEDEX_IP                          UPS

               Estimated Delivery Time        Oct. 23 and Dec. 15                                                                                         Oct. 22 and Dec. 13               Oct. 21 and Dec. 13

                       Seller Guarantee          Guaranteed Service                 Guaranteed Service                      Guaranteed Service               Guaranteed Service                 Guaranteed Service



                                     Store    Shop by letiteasy                  Shop by baixiangguo                     Shop by motorcars                Shop by junyuantrade              Shop by junyuantrade
                                              97.8% Positive Feedback            96.8% Positive Feedback                 97.1% Positive Feedback          100% Positive Feedback            100% Positive Feedback

https://www.dhgate.com/product/22mm-7-8-gel-rubber-handlebar-grips-for-crf/542472232.html?skuid=723990196971843584                                                                                                           3/6
10/15/2020                                                                        Wholesaler
                                                     Case: 1:20-cv-06677 Document #:         [letiteasy]:
                                                                                     17 Filed:            ReviewsPage
                                                                                                    11/10/20     on DHgate.com
                                                                                                                       34 of 170 PageID #:2869



                                                                                                              Customer Service                Drop shipping   Save more            United States / USD              English



                                                                                 I'm shopping for...                                                                    Hi, Sign in                                      0
                                                                                                                                                                        My DHgate



                                    ALL CATEGORIES                               Flash Deals              Superior Suppliers             Coupon Center          Local Warehouse               Video Gallery

      Home > Seller Review Profile


          Seller Information                                        Review Score:64

          Letiteasy                                                                                                             Last 2 months                 Last 6 months                 Last 12 months                        Total
          93 Transactions
          97.8% Positive Review                                                   Positive                                              9                          38                              64                                 65
          Guangdong, China (Mainland)
          05:47 PM Thu Oct 15 Now
                                                                                  Neutral                                               0                          0                               1                                  1
          Member since Jul 2019


          Recommend seller to friends                                             Negative                                              0                          0                               1                                  1




                                                                    Service Detail Score (Mainly Industry : --)

                                                                             Service Detail                          Service Score                            Compared to Industry Average                              Number of Ratings


                                                                           Items as described                                        --/--                                    --                                                 --


                                                                            Communication                                            --/--                                    --                                                 --


                                                                              Delivery time                                          --/--                                    --                                                 --


                                                                           Shipping charges                                          --/--                                    --                                                 --




             Reviews Received                         Reviews Sent


          Reviews:       Negative                                                                                                                                                                        Dates:   All



                                     4 Colors Car Windshield Ice Scraper                                 By: Az *** an                       12 03,2019
                                     Tool Cone Shaped Outdoor Round
                                                                                   Product reviews:
                                     Funnel Car Remove Cleaning Snow
                                                                                   did not do DHP shipment. took long time to get the shipment, though seller says will ship through DHL when he sells. it's a lie
                                     Item code: 497117248
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                     1                                                                                                                                                                                                  Go to page:   1     GO




                                    Bookmark & Share




                                        Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                     Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff8080816bac5f38016bacb987c50517.html                                                                                                                                                         1/1
10/15/2020                                                                   Ktm from China
                                                       Case: 1:20-cv-06677 Document    #: 17- Ktm from Chinese
                                                                                                Filed:         Ktm Store
                                                                                                        11/10/20     Pageat Letiteasy
                                                                                                                               35 of| DHgate.com
                                                                                                                                      170 PageID #:2870
                        Buy Globally · Sell Globally                                                                                                              Join Free   Sign in   My DHgate     Help          English           0    Cart



                                 Letiteasy                    Add To Favorite Stores ( 11 )
                                                                                                                                               ktm                                                  In this store          On DHgate

                                    97.8% Positive Feedback     93 Transactions

                                         Online Chat                 Message Seller
         Share                         Share 0


         Store Home                  Products            Time Limited Sale                 TopSelling            Review           About Us

         Store Home > ktm



         Store Categories                                4 matching products found for ktm

               Automobiles & Moto… (4)                                                                                         Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                      22mm 7 8 Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX ...                                                    US $3.71 - 6.50 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




                                                                                      KTM 6 inch Washing Cleaning Polishing Waxing Clean Sponge Bu...                                                    US $1.63 - 2.61 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




                                                                                      Universal Motorcycle Ignition Switch Key For Honda for Yamah...                                                    US $1.40 - 2.48 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




                                                                                      12V CRF450 Polisport Motorcycle bike rear fender taillight o...                                                    US $5.34 - 6.68 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=21298400&pt=1&supplieridhead=ff8080816bac5f38016bacb987c50517                                                                                                 1/1
10/15/2020                                                                     Contact Information
                                                        Case: 1:20-cv-06677 Document               of Best 11/10/20
                                                                                         #: 17 Filed:      Wholesale Store - Letiteasy
                                                                                                                        Page      36 of| DHgate.com
                                                                                                                                          170 PageID #:2871
                         Buy Globally · Sell Globally                                                                                                           Join Free    Sign in   My DHgate        Help          English      0      Cart



                                   Letiteasy                   Add To Favorite Stores ( 11 )
                                                                                                                                                                                                      In this store         On DHgate

                                     97.8% Positive Feedback     93 Transactions

                                          Online Chat                 Message Seller
         Share


         Store Home                   Products            Time Limited Sale                 TopSelling           Review             About Us

         Store Home > About us



         About Us                                           Store Introduction
                                                                                            Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
               Store Introduction
                                                                                            Excellent Service and Fast Shipping
               Basic Information




                                                            Basic Information
                                                                        Company Name:
                                                                          Business Type:
                                                                                Location: Guangdong, China (Mainland)
                                                                        Year Established: Jul 2019
                                                                 Main Product(s)/Service:



                                                            Contact Us

                                                                                                                                  Online Chat        Message Seller




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21298400.html?dspm=pcen.st.oncabout.1.G6xSr82H3Vao330vaoGT&resource_id=#st-navigation-aboutus                                                                                                              1/1
10/15/2020                                                                  DHgate:
                                                   Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                    17 Filed:         Marketplace
                                                                                                 11/10/20         -- Place
                                                                                                               Page     37Order -- CartPageID #:2872
                                                                                                                           of 170


                                            Buy Globally · Sell Globally                                                                                                                     Buyer Protection


                                                Review Your Orders                                                  Payment                                                             Success



                          Review Your Shipping Address


                              Ship To:                                             Change Shipping Address


                                                (United States)

                                     1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                     .




                                     Edit




                          Review & Confirm Your Order


                                     Product Detail                        Options                    Quantity                           Price                              Subtotal             Shipping Method


                            Seller: letiteasy



                                                 22mm 7/8 Gel R            Options: grey
                                                                                                          18       Pieces             US $6.50 /Piece                      US $117.00        DHL
                                                 ubber Handle…
                                                                                                                                                                                            Free Shipping
                                                                                                                                                                                            Delivery: Estimated
                                                                                                                                                                                            between 3-6 (seller ships
                                                                                                                                                                                            within 4 business days)




                            Add remark to seller                                                                                                                                                   Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                          Item Subtotal:            US $117.00

                                                                                                                                                                               Shipping Cost:                US $0.00

                                                                                                                                                                                 Order Total:             US $117.00




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                     Item Subtotal(1 items):                 US $117.00

                                                                                                                                                                               Shipping Cost:                   US $0.00

                                                                                                                                                                             Grand Total:                 US $117.00
                                                                                                                                  Dhgate Service Pledge
                                                                                                                                  100% guaranteed refunds
                                                                                                                                  Secure payments with escrow protection
                                                                                                                                  Easier,faster dipute resolution
                                                                                                                                                                                         Confirm to Pay




                                                                                           Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                          1/1
10/15/2020                         KTM 6 Inch Washing
                                                Case: Cleaning Polishing WaxingDocument
                                                         1:20-cv-06677         Clean Sponge Buffer
                                                                                            #: 17Pad For Car11/10/20
                                                                                                   Filed:    Auto PolisherPage
                                                                                                                           Wax California
                                                                                                                                 38 of Car  Care
                                                                                                                                          170    Products Car
                                                                                                                                              PageID          Care From Letiteasy, $1.63| DHgate.Com
                                                                                                                                                          #:2873
                                                                                                                                    Buyer Protection     Customer Service            Drop shipping            United States / USD                English



                           letiteasy
                                                                                                                                                                                           On DHgate           In this Store
                                                                                                                                                                                                                                                      0
                                                                             I'm shopping for...
                                 97.8% Positive Feedback



    Store Home           Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Car Care & Cleaning > Car Sponge > Product detail


                                                                                                              KTM 6 inch Washing Cleaning Polishing Waxing Clean Sponge Buffer Pad For Car Auto
                                                                                                              Polisher Wax Free Shipping


                                                                                                              USD               $2.62                         $2.28                     $2.17                          $2.10

                                                                                                                                64 Pieces+                    133 Pieces+               201 Pieces+                    479 Pieces+

                                                                                                              Sale Detail:             Buy it now, you will save extra $8 when you apply below promotions

                                                                                                                                            New User Save $8



                                                                                                                  Quantity:                            64                   Pieces         9999 in Stock ( Stock in:     CN )



                                                                                                                  Shipping:             Free Shipping to United States Via DHL
                                                                                                                                        Estimated delivery time: Oct. 24 and Oct. 27, ships out within 4 business days
                                                                                                                                        Logistics Delay Notification


                                                                                                                  Total cost:           $167.68                   Get coupon and you will save extra $8




                                                                                                                                             Buy it Now                        Add to Cart                       Add to Favorite

                                                                           Compare with similar Items

                                                                                                                  Seller Guarantee:         Return Policy         On-time Delivery in 6 Days


                                                                                                                  Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      9pcs set Vehicle Cleaning Kit To          PP Durable Felt Wrapping                Hot Housekeeping Magic                      Tire Cleaner Spray Brightener           2020 new 120W Wired                        Car Cleaning Handheld
      Wash Car Exterior & Interior              Scraper Squeegee Tool for Car           Window Windshield Car Ice                   Foam Cleaning Polishing Wax             Handheld Auto Car Vacuum                   Wireless Vacuum Powerful

      US $28.12 - 44.55 / Piece                 US $0.51 - 0.53 / Piece                 US $1.21 - 2.05 / Piece                     US $1.70 - 3.59 / Piece                 US $7.10 - 9.68 / Piece                    US $19.67 - 54.50 / Piece

                                                                                                                                                                             $10 OFF $110 +




     More Choices




      New Car Safety Hammer                     High Power 5000lum Zoomable             2020 New Car Pendant Metal                  Baseus Gravity Car Holder               Mini Car Safety Hammer Life                Car Ornaments Crystal
      Emergency Escape Tool with                Headlight Headlamp CREE LED             Cross Jesus Christian Religious             Dashboard Sucker Car Phone              Saving Escape Emergency High               Diamond Cross Jesus Christian

      US $4.05 - 12.83 / Piece                  US $9.45 - 13.72 / Piece                US $4.62 - 8.16 / Piece                     US $7.18 - 12.83 / Piece                US $5.64 - 7.71 / Piece                    US $1.39 - 3.42 / Piece

       $4 OFF $120 +                             $5 OFF $100 +                           $4 OFF $120 +                                $4 OFF $120 +                          $4 OFF $120 +                              $4 OFF $120 +

       $40 Save $2                                                                       $40 Save $2                                  $40 Save $2                            $40 Save $2                                $40 Save $2




     Item Description                                                                                                                                                                                                                   Report Item




       KTM 6 inch Washing Cleaning Polishing Waxing Clean Sponge Buffer Pad For Car Auto Polisher Wax Free Shipping Specifications: Material: Sponge Color: Orange Sponge pad dia.: approx. 150mm Screw Thread: 14mm,
       16mm Net Weight: 50g



       Specifications

https://www.dhgate.com/product/ktm-6-inch-washing-cleaning-polishing-waxing/507303138.html?dspm=pcen.st.products.2.G6xSr82H3Vao330vaoGT&resource_id=#st1-1-1|0|0;stprod|3818308274                                                                         1/6
10/15/2020                                      2020Case:
                                                     Universal Motorcycle Ignition Switch
                                                            1:20-cv-06677                 Key For Honda
                                                                                    Document       #: 17ForFiled:
                                                                                                            Yamaha11/10/20
                                                                                                                  For KawasakiPage
                                                                                                                              Suzuki KTM ATV170
                                                                                                                                     39 of   BeachPageID
                                                                                                                                                   Carfree From Letiteasy, $1.40 | DHgate.Com
                                                                                                                                                             #:2874
                                                                                                                                    Buyer Protection     Customer Service             Drop shipping            United States / USD                English



                           letiteasy
                                                                                                                                                                                             On DHgate          In this Store
                                                                                                                                                                                                                                                       0
                                                                             I'm shopping for...
                                 97.8% Positive Feedback



    Store Home           Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Motorcycle Engines > Motorcycle Ignition System > Product detail


                                                                                                              Universal Motorcycle Ignition Switch Key For Honda for Yamaha for Kawasaki Suzuki KTM ATV
                                                                                                              Beach Carfree Free Shipping


                                                                                                              USD               $2.47                       $2.25                       $1.78                           $1.71

                                                                                                                                50 Pieces+                  134 Pieces+                 300 Pieces+                     586 Pieces+

                                                                                                              Sale Detail:             Buy it now, you will save extra $8 when you apply below promotions

                                                                                                                                            New User Save $8



                                                                                                                  Quantity:                            50                   Pieces          9999 in Stock ( Stock in:     CN )



                                                                                                                  Shipping:             Free Shipping to United States Via DHL
                                                                                                                                        Estimated delivery time: Oct. 24 and Oct. 27, ships out within 4 business days
                                                                                                                                        Logistics Delay Notification


                                                                                                                  Total cost:           $123.5                  Get coupon and you will save extra $8




                                                                                                                                             Buy it Now                         Add to Cart                       Add to Favorite

                                                                           Compare with similar Items

                                                                                                                  Seller Guarantee:         Return Policy          On-time Delivery in 6 Days


                                                                                                                  Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Motorcycle Fairing kit for                Motorcycle Lamp P15d Ba20d              Xmax 250 300 exhaust                        HOT!fashion all black body               New Front Cushion Seat For                 2pcs Electric Scooter 10 Inch
      Yamaha YZF R6 98 99 00 01 02              Single Claw Three Side, Double          Akrapovic motorcycle Xmax 250               fairing kit for YAMAHA YZF-R1            Honda Shadow Spirit VT750                  Inner Tube Camera 10x2 for

      US $352.17 - 365.00 / Set                 US $3.54 - 5.87 / Piece                 US $50.41 - 216.00 / Piece                  US $307.56 - 375.02 / Set                US $62.32 - 78.72 / Piece                  US $16.31 - 18.55 / Piece

                                                                                                                                                                              $2 OFF $30 +                               $2 OFF $39 +

                                                                                                                                                                                                                         Per $100 Save $2




     More Choices




      New Car Safety Hammer                     High Power 5000lum Zoomable             2020 New Car Pendant Metal                  Baseus Gravity Car Holder                Mini Car Safety Hammer Life                Car Ornaments Crystal
      Emergency Escape Tool with                Headlight Headlamp CREE LED             Cross Jesus Christian Religious             Dashboard Sucker Car Phone               Saving Escape Emergency High               Diamond Cross Jesus Christian

      US $4.05 - 12.83 / Piece                  US $9.45 - 13.72 / Piece                US $4.62 - 8.16 / Piece                     US $7.18 - 12.83 / Piece                 US $5.64 - 7.71 / Piece                    US $1.39 - 3.42 / Piece

       $4 OFF $120 +                             $5 OFF $100 +                           $4 OFF $120 +                                $4 OFF $120 +                           $4 OFF $120 +                              $4 OFF $120 +

       $40 Save $2                                                                       $40 Save $2                                  $40 Save $2                             $40 Save $2                                $40 Save $2




     Item Description                                                                                                                                                                                                                    Report Item




        Universal Motorcycle Ignition Switch Key For Honda for Yamaha for Kawasaki for Suzuki for KTM ATV Beach Carfree Free Shipping Specification: Size:305*25mm Net Weight: 49g



        Specifications


https://www.dhgate.com/product/universal-motorcycle-ignition-switch-key/503003683.html?dspm=pcen.st.products.3.G6xSr82H3Vao330vaoGT&resource_id=#st1-2-1|0|0;stprod|3818308274                                                                              1/6
10/7/2020         KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                             Case:    Car Highway Sun Blocking Drop Resistant
                                                                          Document       #: 17Gloves M L XL
                                                                                                 Filed:     XXL Moto Motocicleta
                                                                                                          11/10/20    Page 40    Luvas
                                                                                                                                   of De Moto
                                                                                                                                       170    Cycling Gloves
                                                                                                                                           PageID      #:2875Sleeveless Gloves Fashion Gloves From Linqi200…

                                                                                                                                                        Buyer Protection      Customer Service              United States / USD                English



                           linqi2008
                                                                                                                                                                                        On DHgate             In this Store
                                                                                                                                                                                                                                                   2
                                                                           I'm shopping for...
                           97.1% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling          Review             About Us


   Home > All Categories > Baby, Kids & Maternity > Accessories > Gloves & Mittens > Children's Finger Gloves > Product detail


                                                                                           KTM Motorcycle Riding off-Road Race Car Highway Sun-blocking Drop-resistant Gloves M L XL XXL Moto
                                                                                           Motocicleta Luvas de moto Cycling gloves
                                                                                                                1 Review     |


                                                                                           USD            $14.29                         $13.54                      $12.78                          $11.90                      $11.36

                                                                                                          1 Pair+                        2 Pairs+                    5 Pairs+                        26 Pairs+                   89 Pairs+

                                                                                           Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                       New User Save $3



                                                                                            Size:                             M


                                                        Compare with similar Items

                                                                                            Color:




                                                                                            Options:                  Choose an Option


                                                                                            Quantity:                                1                      Pair   Maximum 10 Pair(s)



                                                                                            Shipping:               Free Shipping to United States Via ePacket
                                                                                                                    Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                    Logistics Delay Notification



                                                                                                                       Buy it Now                              Add to Cart                   Add to Favorite



                                                                                            Seller Guarantee:          Return Policy          On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      New Women Head Scarf                   free posting Pochette Metis              Designer Kids Handbags                      Full Crystal Hair Bands For              Mix Style Women Gilrs Letter G            Red and green striped
      Echarpes Foulards Cachecol             Genuine Leather Messenger                Fashion Girls Messenger Bag                 Women Lady Luxury Shiny                  Hair Rubber Band Letter Elastic           headband retro Korean web

      US $9.14 - 11.43 / Piece               US $181.44 - 255.00 / Piece              US $10.14 - 12.27 / Piece                   US $4.64 - 6.36 / Piece                  US $1.48 - 2.38 / Piece                   US $1.90 - 3.70 / Piece

                                                                                                                                   $2 OFF $40 +




     More Choices




      LeBron 17 Low Glow in the Dark         Black Mamba 5 Protro Lakers              Mamba Fury Lakers Home                      Paul George PG 4 IV PG 4                 Lebron 18 Empire Jade Men                 AJ 4 4s SP WMNS Sail Men
      cheap sale With Box                    for sale With Box New men                shoes for sales With Box kids               Gatorade White Mens                      Basketball shoes Hot Sale Best            Women Basketball Shoes 2020

      US $59.41 - 73.03 / Piece              US $54.06 - 66.45 / Piece                US $52.37 - 64.39 / Piece                   US $51.49 - 63.29 / Pair                 US $59.07 - 72.62 / Pair                  US $59.07 - 72.62 / Pair




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                                                                            1/11
10/7/2020            KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                                Case:    Car Highway Sun Blocking Drop Resistant
                                                                             Document       #: 17Gloves M L XL
                                                                                                    Filed:     XXL Moto Motocicleta
                                                                                                             11/10/20    Page 41    Luvas
                                                                                                                                      of De Moto
                                                                                                                                          170    Cycling Gloves
                                                                                                                                              PageID      #:2876Sleeveless Gloves Fashion Gloves From Linqi200…


     Item Description          Customer Reviews (1)                                                                                                                                                                      Report Item




        Credit guarantee that all pictures in-kind shooting, please rest assured to buy. As the shooting light, angle and color displays, physical and photos maybe some differences! Kind prevail



        Specifications


                                   Type:     Finger Gloves
                                Gender:      Unisex
                                    Age:     men
                                Material:    Nylon
                                Pattern:     Letter Patchwork Geometric
                                   Item:     ywkangtu1
                             Item Code:      490796558
                               Category:     Children's Finger Gloves




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




                                     DESCRIPTION




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                                                          2/11
10/7/2020        KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                            Case:    Car Highway Sun Blocking Drop Resistant
                                                                         Document       #: 17Gloves M L XL
                                                                                                Filed:     XXL Moto Motocicleta
                                                                                                         11/10/20    Page 42    Luvas
                                                                                                                                  of De Moto
                                                                                                                                      170    Cycling Gloves
                                                                                                                                          PageID      #:2877Sleeveless Gloves Fashion Gloves From Linqi200…




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                          3/11
10/7/2020        KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                            Case:    Car Highway Sun Blocking Drop Resistant
                                                                         Document       #: 17Gloves M L XL
                                                                                                Filed:     XXL Moto Motocicleta
                                                                                                         11/10/20    Page 43    Luvas
                                                                                                                                  of De Moto
                                                                                                                                      170    Cycling Gloves
                                                                                                                                          PageID      #:2878Sleeveless Gloves Fashion Gloves From Linqi200…




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                          4/11
10/7/2020        KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                            Case:    Car Highway Sun Blocking Drop Resistant
                                                                         Document       #: 17Gloves M L XL
                                                                                                Filed:     XXL Moto Motocicleta
                                                                                                         11/10/20    Page 44    Luvas
                                                                                                                                  of De Moto
                                                                                                                                      170    Cycling Gloves
                                                                                                                                          PageID      #:2879Sleeveless Gloves Fashion Gloves From Linqi200…




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                          5/11
10/7/2020        KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                            Case:    Car Highway Sun Blocking Drop Resistant
                                                                         Document       #: 17Gloves M L XL
                                                                                                Filed:     XXL Moto Motocicleta
                                                                                                         11/10/20    Page 45    Luvas
                                                                                                                                  of De Moto
                                                                                                                                      170    Cycling Gloves
                                                                                                                                          PageID      #:2880Sleeveless Gloves Fashion Gloves From Linqi200…




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                          6/11
10/7/2020        KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                            Case:    Car Highway Sun Blocking Drop Resistant
                                                                         Document       #: 17Gloves M L XL
                                                                                                Filed:     XXL Moto Motocicleta
                                                                                                         11/10/20    Page 46    Luvas
                                                                                                                                  of De Moto
                                                                                                                                      170    Cycling Gloves
                                                                                                                                          PageID      #:2881Sleeveless Gloves Fashion Gloves From Linqi200…




                                 Payment

                                There are many payment methods available on DHgate.com such as credit cards, real-time bank transfers, offline payments (bank transfers). You can choose a
                                method which is the most convenient for you. To protect your interests, your payment will be temporarily held by DHgate, and will not be released to us until you
                                receive your order and are satisfied with it.




                                 Shipping

                                1.Shipping Cost:
                                Select the quantity first, then click the country via logistic methods in the page.




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                          7/11
10/7/2020             KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                                 Case:    Car Highway Sun Blocking Drop Resistant
                                                                              Document       #: 17Gloves M L XL
                                                                                                     Filed:     XXL Moto Motocicleta
                                                                                                              11/10/20    Page 47    Luvas
                                                                                                                                       of De Moto
                                                                                                                                           170    Cycling Gloves
                                                                                                                                               PageID      #:2882Sleeveless Gloves Fashion Gloves From Linqi200…
                                       2.Go the the next page, you can see the detail shipping cost by each logistic methods under your selection.




                                       3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                                       days.




                                        Return Policy

                                       If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                                       incurred and the items returned should be kept in their original status.




                                                                                                              Less Description




      1 Customer Reviews
                          5 out of 5 stars


      Reviews


            tours****ovic
                                January 31, 2020
            Options: Size XXL      Color: Green      …

            Parfait




     Sponsored Products You May be Interested In More Choice




      Red Gold LeBron 7 MVP shoes                  300W Solar led outdoor lighting     V Gold Max Hair Straightener           2020 latest EMslim HI-EMT              Mini LED Party Lights Square        Just Bulls Toronto Basketball
      for sale With Box 2020 New                   solars garden lights Hanging        Classic Professional styler Fast       machine EMS electromagnetic            Color Changing LED ice cubes        Chicago Don Raptors

      US $66.43 - 81.66 / Piece                    US $63.86 - 108.86 / Piece          US $15.08 - 30.00 / Piece              US $8.48 - 3780.00 / Piece             US $40.96 - 77.63 / Lot             US $16.43 - 19.69 / Piece

                                                    $100 OFF $2,000 +                                                                                                 $100 OFF $2,000 +




     Compare with similar Items




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                                                            8/11
10/7/2020         KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                             Case:    Car Highway Sun Blocking Drop Resistant
                                                                          Document       #: 17Gloves M L XL
                                                                                                 Filed:     XXL Moto Motocicleta
                                                                                                          11/10/20    Page 48    Luvas
                                                                                                                                   of De Moto
                                                                                                                                       170    Cycling Gloves
                                                                                                                                           PageID      #:2883Sleeveless Gloves Fashion Gloves From Linqi200…




                                                                                      8 Styles Cute Infant Toddler             CN Fashion Leopard Sponge               2020 New Arrival Zoom James 7             New Trump Baseball Cap
                                                                                      Donut Knot Indian Turban cap             Hairbands For Women Lady                Purple White Green Luxury                 Donald Trump Keep America
                                                                                      Kids Headbands Caps Baby                 Soft Fabric Headband Hair               Basketball Shoes For Mens 7s              Great 2020 Ball Hats Patchwor

                                                                                                   Add to Cart                            Add to Cart                               Add to Cart                               Add to Cart

                                    Price                                              US $1.67 - 2.58 / Piece                 US $4.24 - 4.77 / Piece                  US $61.66 - 81.86 / Piece                US $1.89 - 2.80 / Piece

                                                                                                                                $2 OFF $39 +                                                                         $2 OFF $60 +
                                               KTM Motorcycle Riding off-
                                                                                                                                Per $100 Save $2
                                               Road Race Car Highway Sun-
                                               blocking Drop-resistant Gloves
                              Min. Order                                               20 Pieces                               5 Pieces                                 1 Piece                                  50 Pieces
                                                          Add to Cart
              Customer Rating / Orders                                                             0   80 Orders                          0    3 Orders                              0   4 Orders                             0     50 Orders
                                               US $11.36 - 14.29 / Pair
                          Shipping Cost                                                                                                                                 US $44.59                                Free Shipping

                      Shipping method                                                                                                                                   DHL                                      DHL

               Estimated Delivery Time                                                                                                                                  Jan. 2 and Feb. 24                       Oct. 18 and Dec. 10
                                               1 Pair
                       Seller Guarantee                                                   Guaranteed Service                      Guaranteed Service                       Guaranteed Service                          Guaranteed Service
                                                          5.0   1 Order

                                               US $8.96
                                    Store                                              Shop by zalakids                        Shop by ferdimand                        Shop by dhgate615                        Shop by armorcase

                                               China Post Air Mail                     100% Positive Feedback                  98.9% Positive Feedback                  96.4% Positive Feedback                  95.9% Positive Feedback

                                               Nov. 1 and Jan. 13

                                                  Guaranteed Service



                                               Shop by linqi2008
                                               97.1% Positive Feedback




     Related Promotion


        knitted kids gloves       finger gloves for babies      gloves for newborn babies           boys white gloves      cotton glove patterns          white winter gloves       mittens for baby boy       wedding gloves for girls


        finger gloves for children      mittens patterns




     Related Keywords


        riding gloves motorcycle        motorcycle gloves l         motorcycle half finger gloves      short motorcycle gloves       furygan motorcycle gloves          full fingered motorcycle gloves


        motorcycle gloves scoyco        summer motorcycle riding gloves            motorcycle gloves xxl          windproof gloves for motorcycle




     You May Also Like




      2020 New F1 Racing Car Work                  ktm summer new MOTO GP                     F1 Formula One Racing Short                 New team version cross                         New motocross racing T-shirt
      Clothes Kart AMG Team Short                  motorcycle off-road riding T-              Sleeve T-Shirt Team Suit 2019               country gloves MX motorcycle                   for ktm men's short-sleeved T-

      US $16.72 - 20.86 / Piece                    US $12.78 - 17.13 / Piece                  US $13.86 - 17.60 / Piece                   US $10.73 - 14.36 / Piece                      US $12.81 - 14.57 / Piece




      Explosive summer quick-drying         New sup F1 fans series downhill            platform shoes men women                    F1 racing suit Renault short-                  7 8" 22mm Motorcycle Hand
      trousers jacket, motorcycle           service mountain bike bicycle              casual shoe skateboard shadow               sleeved T-shirt racing fan                     Grips Handle Rubber Bar Gel

      US $14.80 - 19.00 / Piece             US $14.48 - 19.14 / Piece                  US $27.47 - 35.04 / Pair                    US $15.31 - 20.11 / Piece                      US $6.58 - 9.65 / Pair




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                                                                    9/11
10/7/2020         KTM Motorcycle Riding Off Road Race 1:20-cv-06677
                                             Case:    Car Highway Sun Blocking Drop Resistant
                                                                          Document       #: 17Gloves M L XL
                                                                                                 Filed:     XXL Moto Motocicleta
                                                                                                          11/10/20    Page 49    Luvas
                                                                                                                                   of De Moto
                                                                                                                                       170    Cycling Gloves
                                                                                                                                           PageID      #:2884Sleeveless Gloves Fashion Gloves From Linqi200…




      New model ktm motorcycle off-         Hot sale KTM Motorcycle gloves   Formula 1 Renault Renault F1            WEC Aston Martin Team 2019            KTM Motorcycle gloves Luva
      road bags racing off-road bags        Moto racing gloves Men's         Team 2020 short sleeve French           Short Sleeve Polo Shirt Lapel T-      Motoqueiro Guantes Moto

      US $15.13 - 18.58 / Piece             US $7.09 - 9.49 / Pair           US $17.81 - 21.38 / Piece               US $16.58 - 20.38 / Piece             US $6.04 - 9.72 / Pair




      KTM downhill t-shirt bike riding      For KTM Racing Team                     Racing suit track field short-   2020 hot summer THOR speed            2020 explosive F1 Mercedes-
      suit short sleeve shirt men and       Motorcycle Long Sleeve T-Shirt          sleeved T-shirt customization    surrender cycling jersey, long-       Benz 2020 short-sleeved polo

      US $16.50 - 19.89 / Piece             US $12.67 - 39.20 / Piece               US $16.83 - 20.77 / Piece        US $15.58 - 19.57 / Piece             US $18.08 - 22.40 / Piece




      Summer Honda REPSOL Racing            Yamaha MOTO GP Short Sleeve             Player version 2020 2021 Real           2019 Formula 1 F1 Mercedes-    Custom SHIFT all styles
      POLO Shirt Cavalier Team              T-Shirt Motorcycle Racing               madrid soccer jerseys home              Benz AMG Team T-shirt          mountain bike downhill suit

      US $13.81 - 18.34 / Piece             US $12.66 - 16.42 / Piece               US $11.86 - 16.73 / Piece               US $12.52 - 18.58 / Piece      US $14.44 - 19.10 / Piece




      Autumn Winter KTM Motorcycle          New long-sleeved T-shirt                KTM Hoodie Sweatshirt                   2019 bicycle gloves hpit FOX          BMW Motorcycle T-shirt New
      Riding Sweatshirt Motorcycle          downhill clothing mountain              MotoGP Cycling Windbreaker              ATV MTB BMX Off Road                  POLO Short T Casual Wear

      US $29.80 - 36.32 / Piece             US $15.11 - 19.00 / Piece               US $28.88 - 38.34 / Piece               US $16.59 - 21.32 / Piece             US $17.54 - 21.83 / Piece




      F1 McLaren McLaren McLaren            Free shipping motorcycle                F1 Renault Renault 2019                 Best selling KTM MOTO                 New Yamaha Motocross T-shirt
      2020 Team T-shirt short sleeve        Motocross KTM Hydration pack            Ricardo Rider T-shirt short             downhill mountain bike men's          Short-sleeved quick-drying

      US $15.56 - 19.49 / Piece             US $19.10 - 23.87 / Piece               US $11.76 - 17.06 / Piece               US $9.80 - 11.14 / Piece              US $12.06 - 16.14 / Piece




      Explosive F1 spring and
      autumn long-sleeved downhill

      US $14.82 - 19.50 / Piece




     New Arrival ktm motorcycle gloves




https://www.dhgate.com/product/ktm-motorcycle-riding-off-road-race-car-highway/490796558.html                                                                                                          10/11
10/7/2020                                           Case: 1:20-cv-06677 Document Wholesaler [linqi2008]:
                                                                                 #: 17 Filed:            ReviewsPage
                                                                                                   11/10/20     on DHgate.com
                                                                                                                      50 of 170 PageID #:2885



                                                                                                                Customer Service               Drop shipping     Save more         United States / USD              English



                                                                                    I'm shopping for...                                                                     Hi, Sign in                                 2
                                                                                                                                                                            My DHgate



                                  ALL CATEGORIES                                    Flash Deals             Superior Suppliers             Coupon Center            Local Warehouse            Video Gallery

      Home > Seller Review Profile


            Seller Information                                      Review Score:330

            Linqi2008                                                                                                             Last 2 months                  Last 6 months              Last 12 months                       Total
            547 Transactions
            97.1% Positive Review                                                    Positive                                             79                          212                          336                           349
            China
            02:40 PM Wed Oct 7 Now
                                                                                     Neutral                                              2                           11                           27                             29
            Member since Nov 2018


            Recommend seller to friends
                                                                                     Negative                                             3                            5                           10                             12




                                                                    Service Detail Score (Mainly Industry : Baby, Kids & Maternity)

                                                                              Service Detail                           Service Score                                Compared to Industry Average                        Number of Ratings


                                                                             Items as described                                        4.8/ 5.0                     Lower than Average                                         390


                                                                              Communication                                            4.8 / 5.0                    Lower than Average                                         390


                                                                               Delivery time                                           4.8 / 5.0                    Lower than Average                                         390


                                                                             Shipping charges                                          4.8 / 5.0                    Lower than Average                                         390




               Reviews Received                      Reviews Sent


            Reviews:   Negative                                                                                                                                                                          Dates:   All



                                    1-6 Ages Children Plaid Canvas                                         By:Dpi****102                       09 18,2020
                                    Shoes Child Spring Autumn Kids
                                                                                     Product reviews:
                                    Fashion Sneakers Boys Girls Baby
                                                                                     Too small for my child
                                    Item code: 510430042
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    1-6 Ages Children Plaid Canvas                                         By:an***ga                     09 09,2020
                                    Shoes Child Spring Autumn Kids
                                                                                     Product reviews:
                                    Fashion Sneakers Boys Girls Baby
                                                                                     Ich habe den Artikel noch nicht bekommen und ich mach das Geld zur&uuml;ck wenn keine Antwort bekommen
                                    Item code: 510430042
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    1-6 Ages Children Plaid Canvas                                         By:Riz***ra                    08 31,2020
                                    Shoes Child Spring Autumn Kids
                                                                                     Product reviews:
                                    Fashion Sneakers Boys Girls Baby
                                                                                     Not as good as real Pics are better
                                    Item code: 510430042
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    1-6 ages Children trench coats for                                     By:Ben****bee                       08 19,2020
                                    Boys Long Pattern Casual Boys
                                                                                     Product reviews:
                                    Belted Trench Coat Child 2019
                                                                                     Quality not that good
                                    Item code: 446508825
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    Children Shoes Summer 2019 Boy                                         By:dav****ila                    08 15,2020
                                    Girls Baby Soft bottom beach
                                                                                     Product reviews:
                                    Sandals Male baby Sports Sandals
                                                                                     BUMA au lieu de puma, mauvaise qualité en plus
                                    Item code: 450308951
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    Spring Autumn Leisure Kids boys                                        By:kan****zab                       07 31,2020
                                    clothes set Children boy Long Sleeve
                                                                                     Product reviews:
                                    Shirt Pants clothing set 2pcs for big
                                                                                     The actual set is reasonable, more like a thicker T-shirt than sweatsuit. Fit is slim and the grandkid likes it. Extremely long time coming and no
                                    Item code: 469472610
                                                                                     shipping information, I thought I would not get them and then they showed up months later.
                                                                                     helpful ( 0 )   unhelpful ( 0 )



                                    3-8 Years Boy Shirt Clothes Autumn                                     By:michell****izzard                     07 12,2020
                                    Kids designer long sleeve plaid tshirt
                                                                                     Product reviews:
                                    brand pattern lapel Fashion Cotton
                                                                                     it took since February for me to receive my order I'm not happy at all
                                    Item code: 487867440
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                                                                                           By:Mynorar****a197726                       07 09,2020


https://www.dhgate.com/seller-feedback/sellerscore-ff80808166f8e8f601675e2a681a11e2.html                                                                                                                                                    1/2
10/7/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document     #: -17
                                                                                             KtmFiled:
                                                                                                 from Chinese Ktm Store
                                                                                                        11/10/20        at Linqi2008
                                                                                                                     Page      51 of| DHgate.com
                                                                                                                                      170 PageID #:2886
                        Buy Globally · Sell Globally                                                                                                          Join Free   Sign in   My DHgate     Help          English           0    Cart



                                 Linqi2008               Add To Favorite Stores ( 77 )

                                                                                                                                           KTM                                                  In this store          On DHgate

                                    97.1% Positive Feedback    546 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale               TopSelling          Review           About Us

            Store Home > KTM



            Store Categories                             1 matching products found for KTM

              Baby, Kids & Maternity (1)                                                                                   Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                  KTM Motorcycle Riding off- Road Race Car Highway Sun- blocking...                                                 US $11.36 - 14.29 / Pair
                                                                                  Ships out within 10 business days                                                                                                    Free Shipping
                                                                                  Item Sold (1)               (1)                                                                                                   Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                     Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21179370&pt=1&supplieridhead=ff80808166f8e8f601675e2a681a11e2                                                                                             1/1
10/7/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                        #: 17 Filed:     11/10/20  Store - Linqi2008
                                                                                                                       Page          | DHgate.com
                                                                                                                                 52 of  170 PageID #:2887
                        Buy Globally · Sell Globally                                                                                                             Join Free    Sign in   My DHgate        Help          English      2      Cart



                                  Linqi2008              Add To Favorite Stores ( 77 )

                                                                                                                                                                                                       In this store         On DHgate

                                    97.1% Positive Feedback    546 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                           Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: China
                                                                       Year Established: Nov 2018
                                                                Main Product(s)/Service:



                                                           Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21179370.html?dspm=pcen.st.oncabout.1.o4aJKfWls5gEyOR4Fy3b&resource_id=#st-navigation-aboutus                                                                                                               1/1
10/7/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    17 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      53Order -- Cart PageID #:2888
                                                                                                                            of 170


                                           Buy Globally · Sell Globally                                                                                                                      Buyer Protection


                                                Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                        Add New Address


                                                (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                      Quantity                           Price                              Subtotal            Shipping Method


                            Seller: linqi2008



                                                 KTM Motorcycle              Size: M
                                                                                                           1        Pair               US $14.29 /Pair                      US $14.29        ePacket
                                                 Riding off-Roa…            Color: Orange
                                                                          Options: Size M                                                                                                   Free Shipping
                                                                                                                                                                                            Delivery: Estimated
                                                                                                                                                                                            between 8-30 (seller
                                                                                                                                                                                            ships within 10 business
                                                                                                                                                                                            days)




                            Add remark to seller                                                                                                                                                  Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                          Item Subtotal:              US $14.29

                                                                                                                                                                               Shipping Cost:                US $0.00

                                                                                                                                                                                 Order Total:               US $14.29




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                      Item Subtotal(1 items):                   US $14.29

                                                                                                                                                                               Shipping Cost:                    US $0.00

                                                                                                                                                                             Grand Total:                   US $14.29
                                                                                                                                   Dhgate Service Pledge
                                                                                                                                   100% guaranteed refunds
                                                                                                                                   Secure payments with escrow protection
                                                                                                                                   Easier,faster dipute resolution
                                                                                                                                                                                         Confirm to Pay




                                                                                            Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                           1/1
10/1/2020                        KTM Team CyclingCase:
                                                 Sleeveless Jersey Vest Shorts Sets
                                                         1:20-cv-06677              Quick Dry Mtb
                                                                               Document        #: Bike
                                                                                                  17 Sportswear Bib Shorts Sets
                                                                                                       Filed: 11/10/20     Page C2714
                                                                                                                                   54Biking
                                                                                                                                      of 170Shorts Mountain Bike
                                                                                                                                                 PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                            #:2889
                                                                                                                                                         Buyer Protection      Customer Service            United States / USD                English



                           ljz88049
                                                                                                                                                                                            On DHgate       In this Store
                                                                                                                                                                                                                                                  1
                                                                              I'm shopping for...
                                 99% Positive Feedback



    Store Home           Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                             KTM team Cycling Sleeveless jersey Vest shorts sets quick dry mtb bike sportswear Bib Shorts
                                                                                                             sets c2714


                                                                                                              USD            $32.19                        $28.00                      $26.60                       $25.20
                                                                                                                             $57.49                        $50.00                      $47.50                       $45.00
                                                                                                                             1 Piece+                      6 Pieces+                   10 Pieces+                   15 Pieces+

                                                                                                              Sale Detail:            44% OFF
                                                                                                                                      Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                              Size:                     Choose an Option



                                                                                                              Color:                                                                                                                          More



                                                                                                              Quantity:                              1                   Piece         10000 in Stock ( Stock in:     CN )



                                                                                                              Shipping:               $7.19 to United States Via ePacket
                                                                           Compare with similar Items                                 Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                      Logistics Delay Notification



                                                                                                                                         Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                              Seller Guarantee:          Return Policy          On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling            2019 New EF Education First              2019 Fashion High Quality TOP            Cycling Unisex Magic Head Face             Unisex Mouth Mask Wholesale             US STOCK Designer Masks
      Jersey Short 9D set MTB Bike             Cycling Jersey Set Summer                brand Eyewear Sunglasses                 Protective Mask Neck Gaiter                Washable PM2.5 Mask Custom              Cycling Face Masks Reusable

      US $16.33 - 34.13 / Piece                US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                 US $0.73 - 0.86 / Piece                    US $0.27 - 0.75 / Piece                 US $0.26 - 0.37 / Piece

                                                                                                                                  $20 OFF $2,000 +                           $2 OFF $30 +                            $14 OFF $500 +




     More Choices




      00 Carmelo Anthony 8 24 33               Bam 13 Jimmy Tyler 22 Butler             Jimmy Tyler Butler 22 Herro              Miami Heat 22 Dwayne Dwyane                Giannis Donovan                         17 Josh Allen 14 Stefon Diggs
      Basketball Jersey Lebron 23              14 Herro Adebayo Basketball              Miami Heat Dwayne Dwyane                 3 Wade Jimmy Tyler Butler                  Antetokounmpo Mitchell Jersey           Tre'Davious White Buffalo

      US $8.26 - 14.60 / Piece                 US $12.18 - 14.60 / Piece                US $16.34 - 19.58 / Piece                US $14.10 - 16.90 / Piece                  US $12.18 - 14.60 / Piece               US $15.77 - 18.90 / Piece




     Item Description                                                                                                                                                                                                             Report Item




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                                                                            1/14
10/1/2020                     KTM Team CyclingCase:
                                              Sleeveless Jersey Vest Shorts Sets
                                                      1:20-cv-06677              Quick Dry Mtb
                                                                            Document        #: Bike
                                                                                               17 Sportswear Bib Shorts Sets
                                                                                                    Filed: 11/10/20     Page C2714
                                                                                                                                55Biking
                                                                                                                                   of 170Shorts Mountain Bike
                                                                                                                                              PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                         #:2890
        The jerseys/pants are designed for cycling bikers. Material: Polyester+ Lycra keep you comfortable when riding, with quick dry moisture and breathable function



        Specifications


                          Sleeve Length:     sleeveless
                                Feature:     quick dry breathable
                                Gender:      men
                                Material:    polyester lycra
                         Is_customized:      Yes
                             Item Code:      471063974
                               Category:     Cycling Jersey Sets




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




                                Note:

                                we can mix the sizeby yourself
                                but need leave acomment in your order
                                Like " JerseysXXL and Pants XL``




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                                                         2/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             56Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2891




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        3/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             57Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2892




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        4/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             58Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2893




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        5/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             59Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2894




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        6/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             60Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2895




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        7/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             61Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2896




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        8/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             62Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2897




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        9/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             63Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2898




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        10/14
10/1/2020                  KTM Team CyclingCase:
                                           Sleeveless Jersey Vest Shorts Sets
                                                   1:20-cv-06677              Quick Dry Mtb
                                                                         Document        #: Bike
                                                                                            17 Sportswear Bib Shorts Sets
                                                                                                 Filed: 11/10/20     Page C2714
                                                                                                                             64Biking
                                                                                                                                of 170Shorts Mountain Bike
                                                                                                                                           PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                      #:2899




                                                                                               Less Description




     Sponsored Products You May be Interested In More Choice




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                        11/14
10/1/2020                       KTM Team CyclingCase:
                                                Sleeveless Jersey Vest Shorts Sets
                                                        1:20-cv-06677              Quick Dry Mtb
                                                                              Document        #: Bike
                                                                                                 17 Sportswear Bib Shorts Sets
                                                                                                      Filed: 11/10/20     Page C2714
                                                                                                                                  65Biking
                                                                                                                                     of 170Shorts Mountain Bike
                                                                                                                                                PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                           #:2900




                                                                                                                                                                                                                   New Arrival Mini TV can store
      Stitching Len 34 Bias Maryland            Chicago Los Bulls Angeles             2020 latest EMslim HI-EMT                  Xiaomi Router AX1800                    Fashion bicycle goggles 9406
                                                                                                                                                                                                                   620 500 Game Console Video
      Terrapins Movie Basketball                Basketball Shorts Just Memphis        machine EMS electromagnetic                Qualcomm Five-core WiFi6 2,4G           Sutro Cycling glasses Outdoor

                                                                                                                                                                                                                   US $9.65 - 11.91 / Piece
      US $14.51 - 19.88 / Piece                 US $16.34 - 19.58 / Piece             US $8.48 - 3780.00 / Piece                 US $48.36 - 59.50 / Piece               US $17.20 - 22.52 / Piece




     Compare with similar Items




                                                KTM team Cycling Sleeveless           2020 Morvelo new style                     New 2019 RAPHA Cycling jersey           2019 Spring and Autumn New                scott Autumn or winter fleece
                                                jersey Vest shorts sets quick dry     summer Cycling Short Quick                 Summer Style Bicycle                    Fitness Jeans Hip-up Tight                2015 team Cycling Jerseys Bike
                                                mtb bike sportswear Bib Shorts        drying Sleeves jersey bib shorts           Breathable Quick dry Short              Sports Pants Yoga Pants Honey             Bicycle Long Sleeves Mountaio

                                                            Add to Cart                           Add to Cart                               Add to Cart                               Add to Cart                             Add to Cart

                                     Price      US $22.97 - 32.19 / Piece             US $21.43 - 30.04 / Piece                  US $11.56 - 18.57 / Piece                US $15.53 - 21.72 / Piece                US $19.69 - 29.93 / Piece

                                                                                       $5 OFF $100 +




                                Min. Order      1 Piece                               1 Piece                                    1 Piece                                  1 Piece                                  1 Piece

              Customer Rating / Orders                      0                                      0   5 Orders                             1.0   4 Orders                             0   11 Orders                          5.0   23 Orders

                          Shipping Cost         US $33.37                             US $33.37                                  US $5.99                                 US $34.61                                Free Shipping

                      Shipping method           EMS                                   EMS                                        China Post Air Mail                      EMS                                      China Post Air Mail

                Estimated Delivery Time         Oct. 19 and Jan. 5                    Oct. 19 and Jan. 5                         Jan. 10 and Mar. 24                      Oct. 19 and Jan. 5                       Oct. 29 and Jan. 10

                       Seller Guarantee            Guaranteed Service                    Guaranteed Service                         Guaranteed Service                       Guaranteed Service                        Guaranteed Service



                                     Store      Shop by ljz88049                      Shop by notecycling                        Shop by nlgcshop                         Shop by storexin                         Shop by sportshome…
                                                99% Positive Feedback                 97% Positive Feedback                      95.4% Positive Feedback                  97.9% Positive Feedback                  98.3% Positive Feedback




     Related Keywords


        felt bikes    new guinea        scott white       4xl cycling jersey sets    black cycling jersey hot        thermal fleece cycling jerseys          thermal winter cycling jersey        sky fleece cycling jersey


        coolmax cycling jerseys        giant team cycling jersey




     You May Also Like




      Winter Outerwear Top Quality                  Womens Shirt Tied Neck Chain                KN95 Mask Factory 95% Filter                Fashion simple notes ECG heart                 Astroworld Rapper Hip Hop
      Men's MEAFORD RAIN 3M                         Print Casual Shirt Long Sleeve              colorful mask Activated Carbon              frequency collarbone necklace                  Hoodies Casual Hooded

      US $1.70 - 100.00 / Piece                     US $12.91 - 15.38 / Piece                   US $0.03 - 0.59 / Piece                     US $0.40 - 0.69 / Piece                        US $47.26 - 56.63 / Piece




      2019 oversized frameless               Lady Watch 2020 Golden                    Outdoor Pet Dog Harnesses                     Woman bag Cross body fashion                   Basketball Shoes Mens Trainers
      sunglasses women retro                 Diamond Watch Lady Famous                 Classic Pattern Fashion                       lady Tote handbags purse                       Jumpman 11s 25th Anniversary

      US $5.33 - 8.65 / Piece                US $13.43 - 20.64 / Piece                 US $8.13 - 13.64 / Set                        US $50.68 - 62.74 / Piece                      US $40.05 - 51.09 / Pair


https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                                                                       12/14
10/1/2020                        KTM Team CyclingCase:
                                                 Sleeveless Jersey Vest Shorts Sets
                                                         1:20-cv-06677              Quick Dry Mtb
                                                                               Document        #: Bike
                                                                                                  17 Sportswear Bib Shorts Sets
                                                                                                       Filed: 11/10/20     Page C2714
                                                                                                                                   66Biking
                                                                                                                                      of 170Shorts Mountain Bike
                                                                                                                                                 PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                            #:2901




      2020 fashion sports black                  Newest imported materials        NEW mans designer jacket High          2020 2021 Real Madrid Men              Hot Magnetic Liquid Eyeliner &
      buffalo horn glasses men                   polarized European brand         Quality Long Sleeve Shirts             Football Training Suits 20 21          Magnetic False Eyelashes &

      US $17.20 - 21.47 / Piece                  US $7.62 - 13.05 / Piece         US $0.01 - 108.03 / Piece              US $24.42 - 29.27 / Piece              US $0.07 - 4.58 / Lot




      Luxury MILLIONAIRE                         Wedges Shoes For Women                  2020 New Top Cream Sail Black   hot sell Men new Luxury Jackets        Jumpman 1 Basketball Shoes
      Sunglasses for men full frame              Sandals Plus Size High Heels            Cat White Cement Men Women      Coat Luxury Sweatshirt Hoodie          Athletics Sneakers Running

      US $9.69 - 13.67 / Piece                   US $15.08 - 22.76 / Pair                US $9.30 - 114.59 / Pair        US $17.26 - 22.76 / Piece              US $5.70 - 51.17 / Pair




      Hot Sales Shirt Luxury Design              Men Women 3D Print Tupac                Kanye West Tail Light Earth            Olympique de Marseille Soccer   700 Wave Runner Reflective
      Male Summer Turn-Down                      2pac T-shirt Short sleeve O-            Desert Sage Cinder Zyon Linen          jersey 2020 2021 OM Marseille   Kanye Mens Running Shoes

      US $11.75 - 13.86 / Piece                  US $13.98 - 16.48 / Piece               US $13.94 - 80.35 / Piece              US $10.19 - 14.67 / Piece       US $27.33 - 61.68 / Pair




      2019 us business brand thin                Hot Sale Fashion Shoulder Bags          Brand Stainless steel                  Air Purifying Face Mask Anti           Women Designer Boots Martin
      checked shirt, fashion designer            Women Chain Crossbody Bag               Watchband bracelet strap               Dust Fog Face Mouth Filter             Desert Boot Flamingos Love

      US $22.34 - 34.26 / Piece                  US $26.12 - 31.34 / Piece               US $9.14 - 12.68 / Piece               US $0.27 - 0.54 / Piece                US $73.87 - 92.73 / Pair




      New Mouth ice Mask Anti Dust               Women Bag Original Box Date             Full Screen Goophone N10+              Glass Water Pipes Gun Smoking          Mens clothing Hoodie Light
      Face Cover PM2.5 Respirator                code Handbag Purse clutch               N10 Plus MTK6580 Quad Core             Pipe Water Bong Oil Rig                Fleece Sweatshirts Fashion

      US $0.21 - 0.31 / Piece                    US $41.35 - 52.18 / Piece               US $82.20 - 103.90 / Piece             US $20.30 - 24.83 / Piece              US $7.57 - 8.92 / Piece




      Women Shoulder Bag Leisure
      Crossbody Chain Bags Fashion

      US $20.63 - 25.10 / Piece




     New Arrival ktm cycling jersey




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                              13/14
10/1/2020                      KTM Team CyclingCase:
                                               Sleeveless Jersey Vest Shorts Sets
                                                       1:20-cv-06677              Quick Dry Mtb
                                                                             Document        #: Bike
                                                                                                17 Sportswear Bib Shorts Sets
                                                                                                     Filed: 11/10/20     Page C2714
                                                                                                                                 67Biking
                                                                                                                                    of 170Shorts Mountain Bike
                                                                                                                                               PageID          Gear From Ljz88049, $22.97| DHgate.Com
                                                                                                                                                          #:2902




      2020 Ktm Cycling Jerseys Men            KTM Pro Team Cycling Jersey             KTM team Cycling Sleeveless             KTM team Cycling Sleeveless             2019 Men KTM team Cycling              KTM team Cycling Short Sleeves
      Wear Suit Bicycle Clothing              bicycle Clothing Racing Bike            jersey Vest Newest Cycling Hot          jersey Vest Breathable Quick            Short Sleeves jersey bib shorts        jersey bib shorts sets uniform

      US $20.50 - 27.00 / Piece               US $12.31 - 17.25 / Piece               US $14.45 - 20.26 / Piece               US $13.78 - 19.31 / Piece               US $38.45 - 53.90 / Piece              US $13.67 - 30.66 / Piece




         About Store ljz88049
      Outdoor EDC :Titanium stainless steel brass G10 Epox... Knuckles Key ring Tactical pen belt buckle tritium Knife fall Utility knife Gyro Bottle open Multi-function tool



      For bike racing events, a good qualified biking shorts is a basic necessity. We have collected large stock of short sleeve mountain bike gear for summer and soft cycling trousers for winter. There are also packs of team
      cycling jacket. The cycling wear waterproof cycling jacket has many colors for you to choose. Buying a suit with hats, gloves and other equipment in it is a good deal. The long trousers biker t shirts is tight but breathable.
      You can ask the sellers for more style and size you want.




         Wholesale Cycling Jersey Sets
         Wholesale warehouse clothing        Wholesale orbea bike         Wholesale bike orbea       Wholesale women bike shorts        Wholesale bicycling jerseys




     Related Categories


      Motorcycle Parts                        Motorcycle Accessories                   Indoor Lighting                         Home Décor                               Office & School Supplies
      See Top 100 in Best Seller >            Motorcycle Helmets                       Ceiling Lights                          Wall Stickers                            Paper Products
      Motorcycle Fairings
                                              Other Motorcycle Accesso…                Chandeliers                             Wallpapers                               Pencil Cases & Bags
      Handlebars                              Motorcycle Apparel                       Pendant Lamps                           Vases                                    Other Office & School Sup…
      Other Motorcycle Parts                  Motorcycle Stickers                      Table Lamps                             Candle Holders                           Filing Products
      Motorcycle Brakes




   Bookmark & Share




       Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer
                                                 Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                                   Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-shorts/471063974.html                                                                                                                                              14/14
10/1/2020                                                                           Wholesaler
                                                       Case: 1:20-cv-06677 Document #:         [ljz88049]:
                                                                                       17 Filed:           Reviews Page
                                                                                                     11/10/20      on DHgate.com
                                                                                                                          68 of 170 PageID #:2903



                                                                                         Buyer Protection       Customer Service               Drop shipping    Save more            United States / USD              English



                                                                                   I'm shopping for...                                                                      Hi, Sign in                                    1
                                                                                                                                                                            My DHgate



                                      ALL CATEGORIES                               Flash Deals              Superior Suppliers             Coupon Center             Local Warehouse            Video Gallery

      Home > Seller Review Profile


            Seller Information                                        Review Score:270

            Ljz88049                                                                                                             Last 2 months                  Last 6 months                 Last 12 months                        Total
            342 Transactions
            99% Positive Review                                                     Positive                                              20                           51                            96                                 287
            Henan, China (Mainland)
            12:15 PM Thu Oct 1 Now
                                                                                    Neutral                                               1                             1                            1                                   3
            Member since May 2016


            Recommend seller to friends
                                                                                    Negative                                              1                             1                            1                                   3




                                                                      Service Detail Score (Mainly Industry : Sports & Outdoors)

                                                                              Service Detail                           Service Score                                 Compared to Industry Average                         Number of Ratings


                                                                            Items as described                                         4.9/ 5.0                      About Average                                                 293


                                                                              Communication                                            4.9 / 5.0                     About Average                                                 293


                                                                               Delivery time                                           4.9 / 5.0                     About Average                                                 293


                                                                             Shipping charges                                          4.9 / 5.0                     About Average                                                 293




               Reviews Received                         Reviews Sent


            Reviews:       Negative                                                                                                                                                                        Dates:   All



                                       Stainless Steel 304 EDC Magic                                       By:alekse****ajtis                      09 07,2020
                                       Organ Box Fidget Finger Focus
                                                                                     Product reviews:
                                       Multifunction Anti Stress
                                                                                     i received your box, but I don't know what to do with it
                                       Item code: 411043834
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       Outdoor EDC G10 Epoxy Resin                                         By:aka***u76                       08 29,2018
                                       Ceramic beads Hit Finger Knuckle
                                                                                     Product reviews:
                                       Duster Punch Tiger Finger CNC
                                                                                     too small
                                       Item code: 404840606
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       EDC Outdoor Multi style Brass                                       By:mur***rp                     05 05,2018
                                       Survival Tactics Knuckles Opener
                                                                                     Product reviews:
                                       key chains Broken window Multi
                                                                                     This product is garbage! Cheap finish that is already rubbing off on day one. Not sure what kind of metal is under it. Poor machining and or casting
                                       Item code: 405314510
                                                                                     with pitting in the metal. Would not recommend! Seeking refund
                                                                                     helpful ( 0 )   unhelpful ( 0 )



                                       EDC Outdoor shark TC4 Titanium                                      By:sebastia****llermann                      02 13,2018
                                       Sand blasting Less blue CNC
                                                                                     Product reviews:
                                       Crowbar wrench Tactics Knuckles
                                                                                     Very unsatisfied
                                       Item code: 408824640
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                  Go to page:    1    GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                         China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff80808153e55bc30154a36d5e530cb1.html                                                                                                                                                           1/1
10/1/2020                                                                     Ktm from China
                                                        Case: 1:20-cv-06677 Document         - KtmFiled:
                                                                                         #: 17     from Chinese Ktm Store
                                                                                                          11/10/20        at Ljz88049
                                                                                                                       Page      69 of| DHgate.com
                                                                                                                                         170 PageID #:2904
                         Buy Globally · Sell Globally                                                                                                       Join Free   Sign in   My DHgate     Help          English           0   Cart



                                  Ljz88049               Add To Favorite Stores ( 152 )

                                                                                                                                        KTM                                                   In this store          On DHgate

                                     99% Positive Feedback     342 Transactions
                                                                                                                                       Outdoor EDC , Titanium , stainless steel

                                          Online Chat        Message Seller
            Share


            Store Home                Products            Time Limited Sale               TopSelling         Review        About Us

            Store Home > KTM



            Store Categories                              14 matching products found for KTM

              Men shorts jerseys set (14)                                                                               Sort by:   Bestselling      Price          Best Match     Price: $      - $             Go      Page 1/1



            Popular Search                                     44                  KTM team Cycling Sleeveless jersey Vest shorts sets quick dr...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49
            Outdoor EDC Titanium stainless
            steel G10 Epox brass Gyro                                                                                                                                                                             Add to Cart
            Knuckles Key ring Tactical pen
            Utility knife Multi function tool
            Bottle open tritium Knife fall
            Knife fall
                                                               44                  KTM Team selling 2018 Cycling Short Sleeves jersey (bib) sho...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM team Cycling Sleeveless jersey Vest (bib)shorts sets 201...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49
                                                                                   Item Sold (1)               (1)
                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM Cycling Short Sleeves jersey (bib) shorts sets The lates...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM Cycling Short Sleeves jersey (bib) shorts sets Cycling s...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49
                                                                                   Item Sold (1)                                                                                                                  Add to Cart




                                                               44                  KTM team Cycling Short Sleeves jersey (bib) shorts sets 2018...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM team Cycling Sleeveless jersey Vest (bib) shorts sets Su...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM team Cycling Sleeveless jersey Vest (bib) shorts sets Me...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM team2018 Cycling Short Sleeves jersey shorts sets High Q...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM team Cycling Sleeveless jersey Vest (bib)shorts sets Sum...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49

                                                                                                                                                                                                                  Add to Cart




                                                               44                  KTM team Cycling Short Sleeves jersey (bib) shorts sets summ...                                              US $22.97 - 32.20 / Piece
                                                                                   Ships out within 4 business days                                                                                            US $41.01 - 57.49


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=20307205&pt=1&supplieridhead=ff80808153e55bc30154a36d5e530cb1                                                                                          1/2
10/1/2020                                                                     Contact Information
                                                       Case: 1:20-cv-06677 Document               of Best Wholesale
                                                                                         #: 17 Filed:     11/10/20  Store - Ljz88049
                                                                                                                       Page      70 |ofDHgate.com
                                                                                                                                         170 PageID #:2905
                        Buy Globally · Sell Globally                                                                                                                 Join Free      Sign in    My DHgate         Help          English          1   Cart



                                  Ljz88049              Add To Favorite Stores ( 152 )

                                                                                                                                                                                                               In this store         On DHgate

                                    99% Positive Feedback     342 Transactions
                                                                                                                                                  Outdoor EDC , Titanium , stainless steel

                                         Online Chat        Message Seller
            Share


            Store Home               Products            Time Limited Sale                    TopSelling            Review            About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                              Outdoor EDC :Titanium stainless steel brass G10 Epox... Knuckles Key ring Tactical pen belt buckle tritium Knife fall Utility knife Gyro Bottle
              Store Introduction
                                                                                              open Multi-function tool
              Basic Information




                                                           Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: Henan, China (Mainland)
                                                                       Year Established: May 2016
                                                                Main Product(s)/Service: EMS;DHL;CHINA AIR MAIL;Outdoor EDC;free shipping;Titanium;TC4;Key ring;2017;Gyro



                                                           Contact Us

                                                                                                                                   Online Chat             Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20307205.html?dspm=pcen.st.oncabout.1.loxTy3aLpcQbCCF2TiMo&resource_id=#st-navigation-aboutus                                                                                                                        1/1
10/1/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    17 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      71Order -- Cart PageID #:2906
                                                                                                                            of 170


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                               Review Your Orders                                                 Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                     Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: ljz88049



                                                KTM team Cycli              Size: xs
                                                                                                        1        Piece              US $32.19 /Piece                     US $32.19        ePacket
                                                ng Sleeveless…             Color: 06
                                                                                                                                                                                         US $7.19
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 4 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $32.19

                                                                                                                                                                            Shipping Cost:               US $7.19

                                                                                                                                                                              Order Total:              US $39.38




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $32.19

                                                                                                                                                                            Shipping Cost:                    US $7.19

                                                                                                                                                                          Grand Total:                  US $39.38
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/1/2020          KTM Team Selling 2018 Cycling
                                            Case:Short 1:20-cv-06677
                                                       Sleeves Jersey Bib Shorts Sets Clothing
                                                                            Document        #:Mountain Bike Wear
                                                                                               17 Filed:         Outdoor Page
                                                                                                            11/10/20     Sportswear
                                                                                                                                72C2912 BestPageID
                                                                                                                                    of 170  Bike Shorts#:2907
                                                                                                                                                       Cycling Rain Gear From Ljz88049, $22.97| DHgate.Com

                                                                                                                                                         Buyer Protection      Customer Service            United States / USD                English



                           ljz88049
                                                                                                                                                                                            On DHgate       In this Store
                                                                                                                                                                                                                                                  1
                                                                              I'm shopping for...
                                 99% Positive Feedback



    Store Home           Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                             KTM Team selling 2018 Cycling Short Sleeves jersey (bib) shorts sets Clothing Mountain Bike
                                                                                                             Wear Outdoor Sportswear c2912


                                                                                                              USD            $32.19                        $30.59                      $26.60                       $25.20
                                                                                                                             $57.49                        $54.62                      $47.50                       $45.00
                                                                                                                             1 Piece+                      5 Pieces+                   7 Pieces+                    10 Pieces+

                                                                                                              Sale Detail:            44% OFF
                                                                                                                                      Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                              Size:                     Choose an Option



                                                                                                              Color:




                                                                                                              Quantity:                              1                   Piece         16200 in Stock ( Stock in:     CN )



                                                                                                              Shipping:               $10.78 to United States Via ePacket
                                                                           Compare with similar Items                                 Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                      Logistics Delay Notification



                                                                                                                                         Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                              Seller Guarantee:          Return Policy          On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling            2019 New EF Education First              2019 Fashion High Quality TOP            Cycling Unisex Magic Head Face             Unisex Mouth Mask Wholesale             US STOCK Designer Masks
      Jersey Short 9D set MTB Bike             Cycling Jersey Set Summer                brand Eyewear Sunglasses                 Protective Mask Neck Gaiter                Washable PM2.5 Mask Custom              Cycling Face Masks Reusable

      US $16.33 - 34.13 / Piece                US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                 US $0.73 - 0.86 / Piece                    US $0.27 - 0.75 / Piece                 US $0.26 - 0.37 / Piece

                                                                                                                                  $20 OFF $2,000 +                           $2 OFF $30 +                            $14 OFF $500 +




     More Choices




      00 Carmelo Anthony 8 24 33               Bam 13 Jimmy Tyler 22 Butler             Jimmy Tyler Butler 22 Herro              Miami Heat 22 Dwayne Dwyane                Giannis Donovan                         17 Josh Allen 14 Stefon Diggs
      Basketball Jersey Lebron 23              14 Herro Adebayo Basketball              Miami Heat Dwayne Dwyane                 3 Wade Jimmy Tyler Butler                  Antetokounmpo Mitchell Jersey           Tre'Davious White Buffalo

      US $8.26 - 14.60 / Piece                 US $12.18 - 14.60 / Piece                US $16.34 - 19.58 / Piece                US $14.10 - 16.90 / Piece                  US $12.18 - 14.60 / Piece               US $15.77 - 18.90 / Piece




     Item Description                                                                                                                                                                                                             Report Item




https://www.dhgate.com/product/ktm-team-selling-2018-cycling-short-sleeves/471901421.html?dspm=pcen.st.products.2.loxTy3aLpcQbCCF2TiMo&resource_id=#st1-1-1|0|0;stprod|282920648                                                                        1/6
10/1/2020         KTM Team Cycling Sleeveless Jersey Vest
                                            Case:         BibShorts Sets 2018
                                                     1:20-cv-06677            Spring New Cycling
                                                                           Document       #: 17Clothes
                                                                                                 Filed:Mountain
                                                                                                        11/10/20Bike Wear
                                                                                                                      PageQuick
                                                                                                                              73Dryof
                                                                                                                                    Comfort
                                                                                                                                      170 C2201 Mens#:2908
                                                                                                                                            PageID  Bike Shorts Mountain Bike Jersey From Ljz88049, $22.…

                                                                                                                                                         Buyer Protection      Customer Service            United States / USD                English



                           ljz88049
                                                                                                                                                                                            On DHgate       In this Store
                                                                                                                                                                                                                                                  1
                                                                              I'm shopping for...
                                 99% Positive Feedback



    Store Home           Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                             KTM team Cycling Sleeveless jersey Vest (bib)shorts sets 2018 spring new cycling clothes
                                                                                                             mountain bike wear quick dry comfort c2201
                                                                                                                                  1 Review     |


                                                                                                              USD            $32.19                        $28.00                      $26.60                       $25.20
                                                                                                                             $57.49                        $50.00                      $47.50                       $45.00
                                                                                                                             1 Piece+                      6 Pieces+                   10 Pieces+                   20 Pieces+

                                                                                                              Sale Detail:            44% OFF
                                                                                                                                      Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                              Size:                     Choose an Option



                                                                                                              Color:




                                                                                                              Quantity:                              1                   Piece         16199 in Stock ( Stock in:     CN )



                                                                           Compare with similar Items         Shipping:               $7.19 to United States Via ePacket
                                                                                                                                      Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                      Logistics Delay Notification



                                                                                                                                         Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                              Seller Guarantee:          Return Policy          On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling            2019 New EF Education First              2019 Fashion High Quality TOP            Cycling Unisex Magic Head Face             Unisex Mouth Mask Wholesale             US STOCK Designer Masks
      Jersey Short 9D set MTB Bike             Cycling Jersey Set Summer                brand Eyewear Sunglasses                 Protective Mask Neck Gaiter                Washable PM2.5 Mask Custom              Cycling Face Masks Reusable

      US $16.33 - 34.13 / Piece                US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                 US $0.73 - 0.86 / Piece                    US $0.27 - 0.75 / Piece                 US $0.26 - 0.37 / Piece

                                                                                                                                  $20 OFF $2,000 +                           $2 OFF $30 +                            $14 OFF $500 +




     More Choices




      00 Carmelo Anthony 8 24 33               Bam 13 Jimmy Tyler 22 Butler             Jimmy Tyler Butler 22 Herro              Miami Heat 22 Dwayne Dwyane                Giannis Donovan                         17 Josh Allen 14 Stefon Diggs
      Basketball Jersey Lebron 23              14 Herro Adebayo Basketball              Miami Heat Dwayne Dwyane                 3 Wade Jimmy Tyler Butler                  Antetokounmpo Mitchell Jersey           Tre'Davious White Buffalo

      US $8.26 - 14.60 / Piece                 US $12.18 - 14.60 / Piece                US $16.34 - 19.58 / Piece                US $14.10 - 16.90 / Piece                  US $12.18 - 14.60 / Piece               US $15.77 - 18.90 / Piece




     Item Description            Customer Reviews (1)                                                                                                                                                                             Report Item


https://www.dhgate.com/product/ktm-team-cycling-sleeveless-jersey-vest-bib/471067523.html?dspm=pcen.st.products.3.loxTy3aLpcQbCCF2TiMo&resource_id=#st1-2-1|0|0;stprod|282920648                                                                        1/6
10/2/2020              2020 KTM Speed Surrender Off Road
                                            Case:        T Shirt Polyester Quick
                                                      1:20-cv-06677              Drying Cycling
                                                                            Document        #: Jersey Top Mens
                                                                                                17 Filed:      Long Sleeved
                                                                                                            11/10/20    PageSummer
                                                                                                                               74 Mountain
                                                                                                                                   of 170Bike Off Road#:2909
                                                                                                                                           PageID      Motorcycle C From Logossou, $14.23 | DHgate.Com

                                                                                                                                                        Buyer Protection      Customer Service                United States / USD              English



                           logossou
                                                                                                                                                                                        On DHgate             In this Store
                                                                                                                                                                                                                                                   2
                                                                             I'm shopping for...
                           87.5% Positive Feedback



    Store Home           Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             KTM speed surrender off-road T-shirt polyester quick-drying cycling jersey top men's long-sleeved
                                                                                             summer mountain bike off-road motorcycle c


                                                                                             USD            $20.62                      $20.40                      $20.16                           $16.18                      $14.75
                                                                                                            $21.71                      $21.47                      $21.22                           $17.03                      $15.53
                                                                                                            1 Piece+                    2 Pieces+                   5 Pieces+                        10 Pieces+                  20 Pieces+

                                                                                                                                                                                                                     App Only $14.08 - $20.41

                                                                                             Sale Detail:            5% OFF
                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3



                                                                                              Size:                    Choose an Option



                                                                                              Options:


                                                                                                                                                    3

                                                                                              Quantity:                             1                   Piece       Maximum 100 Piece(s)

                                                        Compare with similar Items

                                                                                              Shipping:              $3.43 to United States Via ePacket
                                                                                                                     Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                     Add to Favorite



                                                                                              Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing                WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                  Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                 US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      Injection For BMW S 1000RR             Body+Tank For YAMAHA YZF R 6               Body For KAWASAKI ZX 600 CC              Body+Tank For YAMAHA YZF R 1              Car Body Scratch Swirl Remover            Universal Car Streeling Steering
      S1000RR 09 10 11 12 13 14              YZF 600 YZF-600 YZFR6 06 07                6 R ZX636 ZX-6R 2000 2001                YZF-1000 YZF 1000 YZFR1 04 05             Wax Automotive Vehicle Body               Wheel Cradle Holder SMART

      US $454.28 - 588.55 / Set              US $323.22 - 418.75 / Set                  US $323.22 - 418.75 / Set                US $346.54 - 448.96 / Set                 US $2.27 - 4.56 / Piece                   US $0.66 - 2.99 / Piece

                                                                                                                                                                                                                      $5 OFF $100 +




https://www.dhgate.com/product/ktm-speed-surrender-off-road-t-shirt-polyester/559019721.html?skuAttr=9999:1002                                                                                                                                           1/6
10/2/2020              2020 KTM Speed Surrender Off Road
                                            Case:        T Shirt Polyester Quick
                                                      1:20-cv-06677              Drying Cycling
                                                                            Document        #: Jersey Top Mens
                                                                                                17 Filed:      Long Sleeved
                                                                                                            11/10/20    PageSummer
                                                                                                                               75 Mountain
                                                                                                                                   of 170Bike Off Road#:2910
                                                                                                                                           PageID      Motorcycle C From Logossou, $14.23 | DHgate.Com


     Item Description                                                                                                                                                                                                    Report Item




        Brand: Other Type: Quick-drying short sleeve Size: XS S M L XL XXL XXXL XXXXL XXXXL XXXXXL Color classification: as shown in the application season: summer



        Specifications


                                   Style:    Shirts & Tops
                                Material:    Spandex / Polyester
                                Feature:     Plus Size Quick Dry
                                   Color:    same photo
                                Gender:      Unisex
                             Item Code:      559019721
                               Category:     Motorcycle Apparel




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




https://www.dhgate.com/product/ktm-speed-surrender-off-road-t-shirt-polyester/559019721.html?skuAttr=9999:1002                                                                                                                         2/6
10/2/2020            2020 KTM Speed Surrender Off Road
                                          Case:        T Shirt Polyester Quick
                                                    1:20-cv-06677              Drying Cycling
                                                                          Document        #: Jersey Top Mens
                                                                                              17 Filed:      Long Sleeved
                                                                                                          11/10/20    PageSummer
                                                                                                                             76 Mountain
                                                                                                                                 of 170Bike Off Road#:2911
                                                                                                                                         PageID      Motorcycle C From Logossou, $14.23 | DHgate.Com




https://www.dhgate.com/product/ktm-speed-surrender-off-road-t-shirt-polyester/559019721.html?skuAttr=9999:1002                                                                                         3/6
10/2/2020              2020 KTM Speed Surrender Off Road
                                            Case:        T Shirt Polyester Quick
                                                      1:20-cv-06677              Drying Cycling
                                                                            Document        #: Jersey Top Mens
                                                                                                17 Filed:      Long Sleeved
                                                                                                           11/10/20     PageSummer
                                                                                                                               77 Mountain
                                                                                                                                   of 170Bike Off Road#:2912
                                                                                                                                           PageID      Motorcycle C From Logossou, $14.23 | DHgate.Com




                                                                                                      Less Description




     Sponsored Products You May be Interested In More Choice




      Multi-functional Cleaning Soft         Chicago Los Bulls Angeles        2020 latest EMslim HI-EMT            Just Bulls Toronto Basketball   Cycling Eyewear OO9401          Xiaomi Router AX1800
      Clay Gel Keyboard Cleaning             Basketball Shorts Just Memphis   machine EMS electromagnetic          Chicago Don Raptors             glasses Men Fashion Polarized   Qualcomm Five-core WiFi6 2,4G

      US $1.01 - 2.40 / Piece                US $16.34 - 19.58 / Piece        US $8.48 - 3780.00 / Piece           US $16.43 - 19.69 / Piece       US $17.20 - 22.65 / Piece       US $48.36 - 59.50 / Piece

                                                                                                                                                                                    $3 OFF $100 +




     Compare with similar Items




                                             KTM speed surrender off-road     IRONRIDE 2020 Motorcycle             For KTM DUKE 125 200 390        Motorcycle cover helmet         Car modification 25"x 5"
                                             T-shirt polyester quick-drying   Jacket Men Jaqueta Motociclista      Graphics Backgrounds Stickers   motorbike funny heeds red       Universal Car Kit Rear Bumper
                                             cycling jersey top men's long-   Waterproof Riding Racing Moto        Kit Decal                       yellow white For outdoor        Cover Trim Shark Fin Spoiler L

                                                        Add to Cart                     Add to Cart                            Add to Cart                   Add to Cart                     Add to Cart

                                     Price   US $14.23 - 20.62 / Piece        US $101.76 - 245.56 / Piece           US $46.28 - 55.98 / Set        US $32.23 - 36.65 / Piece       US $19.10 - 34.29 / Piece

                                                                               $2 OFF $39 +                                                         $2 OFF $39 +

                                                                               Per $100 Save $2


                                Min. Order   1 Piece                          1 Piece                               1 Set                          1 Piece                         1 Piece

              Customer Rating / Orders                  0                                0    3 Orders                          0   1 Order                   0                               5.0   12 Orders

                          Shipping Cost      US $4.38                                                                                                                              Free Shipping

                      Shipping method        China Post Air Mail                                                                                                                   China Post Air Mail

               Estimated Delivery Time       Jan. 10 and Mar. 24                                                                                                                   Oct. 24 and Jan. 5

                       Seller Guarantee         Guaranteed Service               Guaranteed Service                      Guaranteed Service           Guaranteed Service              Guaranteed Service




https://www.dhgate.com/product/ktm-speed-surrender-off-road-t-shirt-polyester/559019721.html?skuAttr=9999:1002                                                                                                      4/6
10/2/2020                 2020 KTM Speed Surrender Off Road
                                               Case:        T Shirt Polyester Quick
                                                         1:20-cv-06677              Drying Cycling
                                                                               Document        #: Jersey Top Mens
                                                                                                   17 Filed:      Long Sleeved
                                                                                                               11/10/20    PageSummer
                                                                                                                                  78 Mountain
                                                                                                                                      of 170Bike Off Road#:2913
                                                                                                                                              PageID      Motorcycle C From Logossou, $14.23 | DHgate.Com

                                     Store      Shop by logossou                        Shop by pantine02                       Shop by moto_pro                      Shop by motorcars                          Shop by geryoun
                                                87.5% Positive Feedback                 94.5% Positive Feedback                 100% Positive Feedback                97% Positive Feedback                      97% Positive Feedback




     Related Promotion


        mx jersey xxl       motorcycle reflective jacket       pump racing         jacket body protector     motorcycle riding pads       white yellow clothes for summer           resistance clothing         riding pants


        women's riding jeans          clothing protectors




     Related Keywords


        jacket motorbike         panama       motorcycle jacket         racing suits for motorcycles     racing suit xl    motorcycle pants racing suits        racing green suit      winter racing suit        car racing suits


        car racing suit




     You May Also Like




      2020 2021 Real Madrid Men                     Wedges Shoes For Women                     Hot Magnetic Liquid Eyeliner &             2019 oversized frameless                    Jumpman 1 Basketball Shoes
      Football Training Suits 20 21                 Sandals Plus Size High Heels               Magnetic False Eyelashes &                 sunglasses women retro                      Athletics Sneakers Running

      US $24.42 - 29.27 / Piece                     US $15.08 - 22.76 / Pair                   US $0.07 - 4.58 / Lot                      US $5.33 - 8.65 / Piece                     US $5.70 - 51.17 / Pair




      Air Purifying Face Mask Anti           Luxury MILLIONAIRE                         hot sell Men new Luxury Jackets            Olympique de Marseille Soccer             Women Shoulder Bag Leisure
      Dust Fog Face Mouth Filter             Sunglasses for men full frame              Coat Luxury Sweatshirt Hoodie              jersey 2020 2021 OM Marseille             Crossbody Chain Bags Fashion

      US $0.27 - 0.54 / Piece                US $9.69 - 13.67 / Piece                   US $17.26 - 22.76 / Piece                  US $10.19 - 14.67 / Piece                 US $20.63 - 25.10 / Piece




      700 Wave Runner Reflective                    Lady Watch 2020 Golden              Full Screen Goophone N10+                  2019 us business brand thin               Womens Shirt Tied Neck Chain
      Kanye Mens Running Shoes                      Diamond Watch Lady Famous           N10 Plus MTK6580 Quad Core                 checked shirt, fashion designer           Print Casual Shirt Long Sleeve

      US $27.33 - 61.68 / Pair                      US $13.43 - 20.64 / Piece           US $82.20 - 103.90 / Piece                 US $22.34 - 34.26 / Piece                 US $12.91 - 15.38 / Piece




      Men Women 3D Print Tupac                      NEW mans designer jacket High              Women Bag Original Box Date         Hot Sale Fashion Shoulder Bags            Outdoor Pet Dog Harnesses
      2pac T-shirt Short sleeve O-                  Quality Long Sleeve Shirts                 code Handbag Purse clutch           Women Chain Crossbody Bag                 Classic Pattern Fashion

      US $13.98 - 16.48 / Piece                     US $0.01 - 108.03 / Piece                  US $41.35 - 52.18 / Piece           US $26.12 - 31.34 / Piece                 US $8.13 - 13.64 / Set




https://www.dhgate.com/product/ktm-speed-surrender-off-road-t-shirt-polyester/559019721.html?skuAttr=9999:1002                                                                                                                           5/6
10/2/2020                2020 KTM Speed Surrender Off Road
                                              Case:        T Shirt Polyester Quick
                                                        1:20-cv-06677              Drying Cycling
                                                                              Document        #: Jersey Top Mens
                                                                                                  17 Filed:      Long Sleeved
                                                                                                             11/10/20     PageSummer
                                                                                                                                 79 Mountain
                                                                                                                                     of 170Bike Off Road#:2914
                                                                                                                                             PageID      Motorcycle C From Logossou, $14.23 | DHgate.Com
      2020 New Top Cream Sail Black            Mens clothing Hoodie Light                   Women Designer Boots Martin              New Mouth ice Mask Anti Dust        Hot Sales Shirt Luxury Design
      Cat White Cement Men Women               Fleece Sweatshirts Fashion                   Desert Boot Flamingos Love               Face Cover PM2.5 Respirator         Male Summer Turn-Down

      US $9.30 - 114.59 / Pair                 US $7.57 - 8.92 / Piece                      US $73.87 - 92.73 / Pair                 US $0.21 - 0.31 / Piece             US $11.75 - 13.86 / Piece




      Astroworld Rapper Hip Hop                2020 fashion sports black                    Glass Water Pipes Gun Smoking            Basketball Shoes Mens Trainers             Fashion simple notes ECG heart
      Hoodies Casual Hooded                    buffalo horn glasses men                     Pipe Water Bong Oil Rig                  Jumpman 11s 25th Anniversary               frequency collarbone necklace

      US $47.26 - 56.63 / Piece                US $17.20 - 21.47 / Piece                    US $20.30 - 24.83 / Piece                US $40.05 - 51.09 / Pair                   US $0.40 - 0.69 / Piece




      KN95 Mask Factory 95% Filter             in stock 10Pcs retail packaging              Autumn And Winter Design                 Newest imported materials                  Winter Outerwear Top Quality
      colorful mask Activated Carbon           3-12 years Kids mask face Mask               New Couples Jacket Hoodie                polarized European brand                   Men's MEAFORD RAIN 3M

      US $0.03 - 0.59 / Piece                  US $0.13 - 0.19 / Piece                      US $36.19 - 50.30 / Piece                US $7.62 - 13.05 / Piece                   US $1.70 - 100.00 / Piece




      Woman bag Cross body fashion
      lady Tote handbags purse

      US $50.68 - 62.74 / Piece




         Wholesale Motorcycle Apparel
         Wholesale motorcycle jack     Wholesale man motorcycle jacket      Wholesale sell online        Wholesale jacket bikers     Wholesale jackets for motorcycles




     Related Categories


      Men's Clothing                       Women's Clothing                         Fashion Bags                            Bracelets                             Hats, Scarves & Gloves
      See Top 100 in Best Seller >         Women's Sweaters                         Shoulder Bags                           Charm Bracelets                       Scarves & Wraps
      Men's Hoodies & Sweatshi…            Women's Hoodies & Sweat…                 Cross Body                              Bangle                                Gloves & Mittens
      Men's Sweaters
                                           Women's Blouses & Shirts                 Totes                                   Link, Chain                           Scarf, Hat & Glove Sets
      Men's Tracksuits                     Women's Tracksuits                       Backpack Style                          Cuff                                  Hats & Caps
      Men's Pants




   Bookmark & Share




       Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer
                                                   Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                                 Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/product/ktm-speed-surrender-off-road-t-shirt-polyester/559019721.html?skuAttr=9999:1002                                                                                                   6/6
10/2/2020                                               Case: 1:20-cv-06677 Document Wholesaler [logossou]:
                                                                                     #: 17 Filed:           ReviewsPage
                                                                                                      11/10/20     on DHgate.com
                                                                                                                         80 of 170 PageID #:2915



                                                                                                                 Customer Service               Drop shipping    Save more            United States / USD              English



                                                                                     I'm shopping for...                                                                     Hi, Sign in                                    2
                                                                                                                                                                             My DHgate



                                      ALL CATEGORIES                                 Flash Deals             Superior Suppliers             Coupon Center           Local Warehouse              Video Gallery

      Home > Seller Review Profile


            Seller Information                                         Review Score:6

            Logossou                                                                                                               Last 2 months                 Last 6 months                 Last 12 months                        Total
            70 Transactions
            87.5% Positive Review                                                     Positive                                             7                           7                              7                                  7
            Henan, China (Mainland)
            11:37 AM Fri Oct 2 Now
                                                                                      Neutral                                              4                           4                              4                                  4
            Member since Apr 2020


            Recommend seller to friends
                                                                                      Negative                                             1                           1                              1                                  1




                                                                       Service Detail Score (Mainly Industry : --)

                                                                                Service Detail                          Service Score                            Compared to Industry Average                              Number of Ratings


                                                                               Items as described                                       --/--                                    --                                                 --


                                                                                Communication                                           --/--                                    --                                                 --


                                                                                 Delivery time                                          --/--                                    --                                                 --


                                                                               Shipping charges                                         --/--                                    --                                                 --




               Reviews Received                          Reviews Sent


            Reviews:       Negative                                                                                                                                                                         Dates:   All



                                       F1 Renault Renault 2019 Ricardo                                      By:Jérôme Soha****lone Dubois                       09 28,2020
                                       driver's T-shirt short-sleeved racing
                                                                                      Product reviews:
                                       suit Infiniti polyester quick-drying
                                                                                      pas top
                                       Item code: 556150414
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       Fox speed surrender, polyester                                       By:中***介                     09 15,2020
                                       quick-drying summer cycling jersey,
                                                                                      Product reviews:
                                       long-sleeved racing jersey, off-road
                                                                                      Unsatisfied
                                       Item code: 557177795
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       F1 Renault polyester quick-drying                                    By:roma****110                       09 02,2020
                                       Renault F1 Team Ricciardo 2020 T-
                                                                                      Product reviews:
                                       Shirt team short sleeve French cock
                                                                                      Taille trop grand
                                       Item code: 556224430
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                   Go to page:   1     GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                        China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                          Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff808081713ae82f01715358f20228c7.html                                                                                                                                                            1/1
10/2/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document     #: -17
                                                                                             KtmFiled:
                                                                                                 from Chinese Ktm Store
                                                                                                        11/10/20        at Logossou
                                                                                                                     Page     81 of| DHgate.com
                                                                                                                                     170 PageID #:2916
                        Buy Globally · Sell Globally                                                                                                             Join Free   Sign in   My DHgate     Help          English           0    Cart



                                 Logossou                Add To Favorite Stores ( 4 )

                                                                                                                                              KTM                                                  In this store          On DHgate

                                    87.5% Positive Feedback    70 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                TopSelling            Review           About Us

            Store Home > KTM



            Store Categories                             5 matching products found for KTM

              Quick-drying clothes (2)                                                                                        Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1

              Racing pants (1)

              gloves for motorcycle (1)                                           KTM speed surrender off- road T- shirt polyester quick- drying ...                                                 US $14.24 - 20.63 / Piece
              Racing suit quick-dryin… (1)                                        Ships out within 60 business days                                                                                                 US $14.98 - 21.71
                                                                                                                                                                                                                          Free Shipping

                                                                                                                                                                                                                       Add to Cart




                                                                                  2020 new SHIFT KTM motorcycle off- road suit TLD venue forest...                                                   US $77.22 - 93.26 / Piece
                                                                                  Ships out within 60 business days                                                                                                 US $81.28 - 98.16
                                                                                                                                                                                                                          Free Shipping

                                                                                                                                                                                                                       Add to Cart




                                                                                  Free shipping new KTM off- road pants race forest road crossi...                                                   US $63.01 - 81.42 / Piece
                                                                                  Ships out within 60 business days                                                                                                 US $66.32 - 85.70
                                                                                                                                                                                                                          Free Shipping

                                                                                                                                                                                                                       Add to Cart




                                                                                  KTM speed surrender cycling jersey jacket men' s short- s...                                                       US $14.63 - 20.62 / Piece
                                                                                  Ships out within 60 business days                                                                                                 US $15.40 - 21.70
                                                                                                                                                                                                                          Free Shipping

                                                                                                                                                                                                                       Add to Cart




                                                                                  Motocross gloves racing KTM gloves forest road field profess...                                                    US $16.07 - 22.67 / Piece
                                                                                  Ships out within 60 business days                                                                                                 US $16.91 - 23.86
                                                                                                                                                                                                                          Free Shipping

                                                                                                                                                                                                                       Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21495773&pt=1&supplieridhead=ff808081713ae82f01715358f20228c7                                                                                                1/1
10/2/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                        #: 17 Filed:     11/10/20  Store - Logossou
                                                                                                                       Page    82 of| DHgate.com
                                                                                                                                       170 PageID #:2917
                        Buy Globally · Sell Globally                                                                                                             Join Free    Sign in   My DHgate        Help          English      2      Cart



                                  Logossou               Add To Favorite Stores ( 4 )

                                                                                                                                                                                                       In this store         On DHgate

                                    87.5% Positive Feedback    70 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                          Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: Henan, China (Mainland)
                                                                      Year Established: Apr 2020
                                                               Main Product(s)/Service:



                                                          Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21495773.html?dspm=pcen.st.oncabout.1.8cM6X8CKSxgAoz8KUZN6&resource_id=#st-navigation-aboutus                                                                                                               1/1
10/2/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    17 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      83Order -- Cart PageID #:2918
                                                                                                                            of 170


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                               Review Your Orders                                                 Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                     Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: logossou



                                                KTM speed surr               Size: M
                                                                                                        1        Piece              US $20.62 /Piece                     US $20.62        ePacket
                                                ender off-road…           Options: 3
                                                                                                                                                                                         US $3.43
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 60 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $20.62

                                                                                                                                                                            Shipping Cost:               US $3.43

                                                                                                                                                                              Order Total:              US $24.05




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $20.62

                                                                                                                                                                            Shipping Cost:                    US $3.43

                                                                                                                                                                          Grand Total:                  US $24.05
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/2/2020                                        2020
                                                 Case:New1:20-cv-06677
                                                         KTM Off Road Pants Race Forest Road
                                                                            Document       #:Crossing Rally Pants
                                                                                              17 Filed:           CowhidePage
                                                                                                            11/10/20      Motorcycle
                                                                                                                                 84Racing Pants
                                                                                                                                     of 170     From Logossou,
                                                                                                                                             PageID     #:2919 $63.00 | DHgate.Com

                                                                                                                                                       Buyer Protection      Customer Service                United States / USD           English



                           logossou
                                                                                                                                                                                       On DHgate             In this Store
                                                                                                                                                                                                                                                2
                                                                             I'm shopping for...
                           87.5% Positive Feedback



   Store Home            Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             Free shipping new KTM off-road pants race forest road crossing rally pants cowhide motorcycle racing
                                                                                             pants


                                                                                             USD            $81.42                      $81.20                      $74.01                       $73.80                         $65.29
                                                                                                            $85.70                      $85.47                      $77.90                       $77.68                         $68.73
                                                                                                            1 Piece+                    2 Pieces+                   4 Pieces+                    5 Pieces+                      10 Pieces+

                                                                                                                                                                                                                    App Only $62.34 - $80.56

                                                                                             Sale Detail:            5% OFF
                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3



                                                                                              Size:                    Choose an Option



                                                                                              Options:

                                                        Compare with similar Items

                                                                                              Quantity:                             1                   Piece       Maximum 100 Piece(s)



                                                                                              Shipping:              $3.43 to United States Via ePacket
                                                                                                                     Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                    Add to Favorite



                                                                                              Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing               WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                 Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For BMW S 1000RR                 Body+Tank For YAMAHA YZF R 6             Injection For Aprilia RS-125 RS4         Body For KAWASAKI ZX 600 CC               Body +Tank For HONDA
      R1 1000 YZF-R1 15 16 17                S1000RR 09 10 11 12 13 14                  YZF 600 YZF-600 YZFR6 06 07              RS125 06 07 08 09 10 11                  6 R ZX636 ZX-6R 2000 2001                 CBR1000 RR CBR 1000 RR 08 09

      US $330.46 - 428.13 / Set              US $454.28 - 588.55 / Set                  US $323.22 - 418.75 / Set                US $369.05 - 478.13 / Set                US $323.22 - 418.75 / Set                 US $323.22 - 418.75 / Set




https://www.dhgate.com/product/new-ktm-off-road-pants-race-forest-road-crossing/557247779.html?dspm=pcen.st.products.3.8cM6X8CKSxgAoz8KUZN6&resource_id=#st1-2-1|0|0;stprod|1242041309                                                               1/6
10/2/2020           Motocross Gloves Racing KTM Gloves
                                            Case:      Forest Road Field Professional
                                                    1:20-cv-06677         Document    Motorcycle
                                                                                          #: 17Riding Fall 11/10/20
                                                                                                 Filed:    Resistant Gloves
                                                                                                                        PageLadies
                                                                                                                                 85Bike
                                                                                                                                     ofGloves
                                                                                                                                        170 Ladies Leather
                                                                                                                                              PageID       Riding Gloves From Logossou, $16.06| DHgate.Com
                                                                                                                                                        #:2920
                                                                                                                                                     Buyer Protection      Customer Service                United States / USD              English



                           logossou
                                                                                                                                                                                     On DHgate             In this Store
                                                                                                                                                                                                                                                2
                                                                           I'm shopping for...
                           87.5% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                           Motocross gloves racing KTM gloves forest road field professional motorcycle riding fall-resistant gloves


                                                                                           USD            $22.67                      $22.44                      $22.18                          $18.27                      $16.65
                                                                                                          $23.86                      $23.62                      $23.35                          $19.23                      $17.53
                                                                                                          1 Piece+                    2 Pieces+                   5 Pieces+                       10 Pieces+                  18 Pieces+

                                                                                                                                                                                                                  App Only $15.90 - $22.43

                                                                                           Sale Detail:            5% OFF
                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                            Color :                     same photo



                                                                                            Size:                    Choose an Option

                                                        Compare with similar Items

                                                                                            Options:




                                                                                            Quantity:                             1                   Piece       Maximum 100 Piece(s)



                                                                                            Shipping:              $3.43 to United States Via ePacket
                                                                                                                   Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                   Logistics Delay Notification



                                                                                                                      Buy it Now                           Add to Cart                    Add to Favorite



                                                                                            Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear            Retro Pursuit Perforated Real            Best selling KTM MOTO                     KTM Motorcycle gloves Luva
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike              Leather Motorcycle Gloves                downhill mountain bike men's              Motoqueiro Guantes Moto

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                 US $15.13 - 17.21 / Piece                US $9.80 - 11.14 / Piece                  US $6.04 - 9.72 / Pair




     More Choices




      Injection For BMW S 1000RR             Body+Tank For YAMAHA YZF R 6             Body For KAWASAKI ZX 600 CC              Body+Tank For YAMAHA YZF R 1             Car Body Scratch Swirl Remover            Universal Car Streeling Steering
      S1000RR 09 10 11 12 13 14              YZF 600 YZF-600 YZFR6 06 07              6 R ZX636 ZX-6R 2000 2001                YZF-1000 YZF 1000 YZFR1 04 05            Wax Automotive Vehicle Body               Wheel Cradle Holder SMART

      US $454.28 - 588.55 / Set              US $323.22 - 418.75 / Set                US $323.22 - 418.75 / Set                US $346.54 - 448.96 / Set                US $2.27 - 4.56 / Piece                   US $0.66 - 2.99 / Piece

                                                                                                                                                                                                                   $5 OFF $100 +




https://www.dhgate.com/product/motocross-gloves-racing-ktm-gloves-forest/559387792.html?dspm=pcen.st.products.5.8cM6X8CKSxgAoz8KUZN6&resource_id=#st1-4-1|0|0;stprod|1242041309                                                                       1/6
10/6/2020                         2020 2020 NEW KTM Fashion
                                                Case:       Winter Thermal Fleece
                                                        1:20-cv-06677             Cycling Long
                                                                              Document       #:Sleeve Jersey Cycling
                                                                                                17 Filed:    11/10/20RacingPage
                                                                                                                           MTB Maillot
                                                                                                                                 86 Bike   Bib Long
                                                                                                                                       of 170       Pants Set
                                                                                                                                                PageID        From Lovechina1975, $30.67 | DHgate.Com
                                                                                                                                                           #:2921
                                                                                                                              Buyer Protection        Customer Service            Drop shipping          United States / USD           English



                           lovechina1975
                                                                                                                                                                                      On DHgate          In this Store
                                                                                                                                                                                                                                            2
                                                                            I'm shopping for...
                           97.3% Positive Feedback



    Store Home           Products           Time Limited Sale            TopSelling          Review           About Us


   Home > All Categories > Apparel > Men's Clothing > Men's Tracksuits > Product detail


                                                                                                           2020 NEW KTM fashion Winter Thermal Fleece Cycling Long Sleeve Jersey Cycling Racing MTB
                                                                                                           Maillot Bike Bib Long Pants Set free shipping
                                                                                                           2 Transactions


                                                                                                           USD            $38.38                       $37.28                       $33.12                      $32.14
                                                                                                                          $43.12                       $41.89                       $37.21                      $36.11
                                                                                                                          1 Piece+                     2 Pieces+                    9 Pieces+                   20 Pieces+

                                                                                                                                                                                                                App Only $30.32 - $37.95

                                                                                                           Sale Detail:            11% OFF         07 days left

                                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Size:                    Choose an Option



                                                                                                            Color:                                                                                                                      More



                                                                                                            Quantity:                             1                      Piece      Maximum 100 Piece(s)

                                                                         Compare with similar Items
                                                                                                            Shipping:              $5.99 to United States Via China Post Air Mail
                                                                                                                                   Estimated delivery time: Oct. 29 and Nov. 19, ships out within 5 business days
                                                                                                                                   Logistics Delay Notification



                                                                                                                                      Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy         On-time Delivery in 35 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Men Designer Hoodies Pants             Designer Tracksuit 2018 Best             sweatsuit Designer Tracksuit            2019 new Mens Designer                     Designer Tracksuit Men Luxury          2019 us business brand thin
      Set Hooded Tracksuit Mens              Version Spring Autumn Mens               Hoodie Sweatshirts Black White          Tracksuirt Brand Tracksuit                 Sweat Suits Autumn Brand               checked shirt, fashion designer

      US $18.04 - 21.27 / Piece              US $83.77 - 98.82 / Piece                US $14.53 - 17.14 / Piece               US $44.77 - 67.90 / Piece                  US $18.65 - 22.00 / Piece              US $22.34 - 34.26 / Piece

                                                                                                                                $10 OFF $359 +




     More Choices




      Private gift G-string 10pcs sexy       Chicago Los Bulls Angeles                2020 latest EMslim HI-EMT               17 Josh Allen 14 Stefon Diggs
      lingerie lady transparent Thong        Basketball Shorts Just Memphis           machine EMS electromagnetic             Tre'Davious White Buffalo

      US $17.06 - 20.58 / Lot                US $16.34 - 19.58 / Piece                US $8.48 - 3780.00 / Piece              US $15.77 - 18.90 / Piece




https://www.dhgate.com/product/2020-new-ktm-fashion-winter-thermal-fleece/494405105.html                                                                                                                                                          1/6
10/6/2020                      2020 2020 NEW KTM Fashion
                                             Case:       Winter Thermal Fleece
                                                     1:20-cv-06677             Cycling Long
                                                                           Document       #:Sleeve Jersey Cycling
                                                                                             17 Filed:    11/10/20RacingPage
                                                                                                                        MTB Maillot
                                                                                                                              87 Bike   Bib Long
                                                                                                                                    of 170       Pants Set
                                                                                                                                             PageID        From Lovechina1975, $30.67 | DHgate.Com
                                                                                                                                                        #:2922

     Item Description          Transaction History (2)                                                                                                                                                                   Report Item




        Please don&#039;t hesitate to contact us if you have any questions or concerns before or after your purchase. We are committed to your 100% satisfaction



        Specifications


                                Gender:      Men
                                  Type1:     Cardigan

                                  Collar:    Lapel Neck

                             Waist Type:     Mid
                           Pant Length:      Knee-Length
                          Sleeve Length:     Long Sleeve
                           Closure Type:     None

                                Material:    100% Cotton

                           Pattern Type:     Floral
                             Decoration:     Print

                           Sleeve Style :    Regular
                               Athletics :   Dance
                                   Type :    Asymmetric Length
                                   Style :   Fashion

                            Fabric Type :    Knitted Satin Terry Broadcloth Jersey Oxford
                       Clothing Length :     Regular

                       Clothing Length:      Regular

                             Item Code:      494405105
                               Category:     Men's Tracksuits




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




                                                                Manual measurement, there will be 1 -- 3 cm error, please accept it.



                                1. Please kindly noted that, below are Asian size, please take a look at the detailed measurement in size table.
                                2. The size chart above refers to clothing dimensions, NOT your body measur
                                3. If your measurements happen to be between two sizes, please choose the next bigger one.
                                4. Please allow 1-3CM differences due to manual measurement.Color may be little different due to monitor,
                                thanks for your
                                understanding!
                                5. If you do not know how to choose the size. Please tell me your height and weight
                                6.If you want to see more detailed pictures please contact us.




https://www.dhgate.com/product/2020-new-ktm-fashion-winter-thermal-fleece/494405105.html                                                                                                                                               2/6
10/6/2020                   2020 2020 NEW KTM Fashion
                                          Case:       Winter Thermal Fleece
                                                  1:20-cv-06677             Cycling Long
                                                                        Document       #:Sleeve Jersey Cycling
                                                                                          17 Filed:    11/10/20RacingPage
                                                                                                                     MTB Maillot
                                                                                                                           88 Bike   Bib Long
                                                                                                                                 of 170       Pants Set
                                                                                                                                          PageID        From Lovechina1975, $30.67 | DHgate.Com
                                                                                                                                                     #:2923




                                 DESCRIPTION



                                 CUSTOMER SATISFACTION

                                Please don't hesitate to contact us if you have any questions or concerns before or after your purchase. We are committed to your 100% satisfaction.




                                 PAYMENT

                                There are many payment methods available on DHgate.com such as credit cards, real-time bank transfers, offline payments (bank transfers and Western Union).
                                You can choose a method which is the most convenient for you. To protect your interests, your payment will be temporarily held by DHgate, and will not be
                                released to us until you receive your order and are satisfied with it.




                                 SHIPPING

                                1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                                inputting the required information.


                                2. Time in transit: Transit time varies with different shipping methods.




                                3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                                days.




                                 RETURN POLICY

                                If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                                incurred and the items returned should be kept in their original status.




                                 FEEDBACK

                                Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                                and service. It`ll just take you 1 minute. Thank you!




                                                                                                           Less Description




     Sponsored Products You May be Interested In More Choice




https://www.dhgate.com/product/2020-new-ktm-fashion-winter-thermal-fleece/494405105.html                                                                                                               3/6
10/6/2020                         2020 2020 NEW KTM Fashion
                                                Case:       Winter Thermal Fleece
                                                        1:20-cv-06677             Cycling Long
                                                                              Document       #:Sleeve Jersey Cycling
                                                                                                17 Filed:    11/10/20RacingPage
                                                                                                                           MTB Maillot
                                                                                                                                 89 Bike   Bib Long
                                                                                                                                       of 170       Pants Set
                                                                                                                                                PageID        From Lovechina1975, $30.67 | DHgate.Com
                                                                                                                                                           #:2924




      Private gift G-string 10pcs sexy         Chicago Los Bulls Angeles             2020 latest EMslim HI-EMT                17 Josh Allen 14 Stefon Diggs
      lingerie lady transparent Thong          Basketball Shorts Just Memphis        machine EMS electromagnetic              Tre'Davious White Buffalo

      US $17.06 - 20.58 / Lot                  US $16.34 - 19.58 / Piece             US $8.48 - 3780.00 / Piece               US $15.77 - 18.90 / Piece




     Compare with similar Items




                                               2020 NEW KTM fashion Winter           2019 Gyms New tracksuit men              High Street Washed Destroyed            Women designer sweatsuits                    2019 Parajumpers mens Down
                                               Thermal Fleece Cycling Long           pants Sets Fashion Sweatshirt            Jean Upper Body Hole Inside             two piece sets V-neck t-shirts               Parkas new thick warm and
                                               Sleeve Jersey Cycling Racing          sweat suits heren kleding                Zipper Men's Self-cultivation           hole pants S-2XL Letter Printed              windproof waterproof long

                                                          Add to Cart                            Add to Cart                             Add to Cart                              Add to Cart                                Add to Cart

                                     Price     US $30.67 - 38.38 / Piece             US $37.36 - 44.06 / Piece                US $21.75 - 26.36 / Piece               US $9.63 - 12.40 / Piece                     US $24.22 - 28.57 / Piece

                                                                                      $2 OFF $39 +                              $2 OFF $39 +

                                                                                      $90 Save $2                               $90 Save $2


                                Min. Order     1 Piece                               1 Piece                                  1 Piece                                 20 Pieces                                    1 Piece

             Customer Rating / Orders                     0   2 Orders                            5.0   21 Orders                         2.0   7 Orders                          2.0    34 Orders                            0    469 Orders

                          Shipping Cost        US $5.99                              Free Shipping                            Free Shipping                           Free Shipping                                Free Shipping

                      Shipping method          China Post Air Mail                   ePacket                                  ePacket                                 DHL                                          ePacket

               Estimated Delivery Time         Oct. 29 and Nov. 19                   Oct. 21 and Nov. 12                      Oct. 22 and Nov. 13                     Nov. 1 and Nov. 4                            Nov. 27 and Dec. 19

                       Seller Guarantee           Guaranteed Service                    Guaranteed Service                        Guaranteed Service                     Guaranteed Service                           Guaranteed Service



                                     Store     Shop by lovechina1975                 Shop by yujian18                         Shop by hellogoodgirl                   Shop by tasa11                               Shop by wenyun999
                                               97.3% Positive Feedback               96.9% Positive Feedback                  92.4% Positive Feedback                 94.9% Positive Feedback                      100% Positive Feedback




     Related Promotion


       mexico training suit         short sleeve suit jackets men        summer jerseys club       maillots psg      knit tracksuit     mens sweater suits       mens short sleeve tracksuits          set suit skull print


       men sweat suit sets          stock football jerseys




     Related Keywords


       coat men       sports coats men         men sport coat        men high fashion coats        men fall coat     one coat for men          pop man coat     grey trench coat men            men coats      men dressing coat pant




     You May Also Like




      New team version cross                      MOTO GP motorcycle quick-                    Summer Honda REPSOL Racing                 2020 new summer cross-                        Best selling KTM MOTO
      country gloves MX motorcycle                drying shirt T-shirt Renault                 POLO Shirt Cavalier Team                   country motorcycle riding                     downhill mountain bike men's

      US $10.73 - 14.36 / Piece                   US $15.18 - 18.49 / Piece                    US $13.81 - 18.34 / Piece                  US $13.75 - 17.47 / Piece                     US $9.80 - 11.14 / Piece




https://www.dhgate.com/product/2020-new-ktm-fashion-winter-thermal-fleece/494405105.html                                                                                                                                                        4/6
10/6/2020                         2020 2020 NEW KTM Fashion
                                                Case:       Winter Thermal Fleece
                                                        1:20-cv-06677             Cycling Long
                                                                              Document       #:Sleeve Jersey Cycling
                                                                                                17 Filed:    11/10/20RacingPage
                                                                                                                           MTB Maillot
                                                                                                                                 90 Bike   Bib Long
                                                                                                                                       of 170       Pants Set
                                                                                                                                                PageID        From Lovechina1975, $30.67 | DHgate.Com
                                                                                                                                                           #:2925




      For KTM Racing Team                  Brand Mens & Women's Cycling            New summer MOTO GP                    ktm summer new MOTO GP                    2020 special offer new
      Motorcycle Long Sleeve T-Shirt       Gloves Breathable Summer                motorcycle off-road riding T-         motorcycle off-road riding T-             motorcycle riding pants

      US $12.67 - 39.20 / Piece            US $6.40 - 11.06 / Pair                 US $12.66 - 17.01 / Piece             US $12.78 - 17.13 / Piece                 US $48.15 - 56.59 / Piece




      TKOSM Universal Motorcycle                  KTM Motorcycle gloves Luva       Brand Bags-KTM Sports Bags            Summer mesh breathable                    New Racing Riding Pack Bags
      Exhaust Modify Akrapovic                    Motoqueiro Guantes Moto          cycling bags motorcycle               racing suit knight off-road               Shoulder Bag Ktm Motocross

      US $26.59 - 46.86 / Piece                   US $6.04 - 9.72 / Pair           US $26.37 - 29.99 / Piece             US $79.75 - 98.99 / Piece                 US $23.32 - 33.15 / Piece




      New Moto GP Letters KTM                     OGIO motorcycle riding                  2018 new Moto jerseys          Free shipping motorcycle                  New motocross racing T-shirt
      Racing Baseball Caps                        backpack shoulder knight                Rockstar Jersey Breathable     Motocross KTM Hydration pack              for ktm men's short-sleeved T-

      US $5.74 - 7.60 / Piece                     US $53.69 - 64.32 / Piece               US $16.50 - 18.77 / Piece      US $19.10 - 23.87 / Piece                 US $12.81 - 14.57 / Piece




      2020 hot summer THOR speed                  MOTO GP Bike Clothing Cycling           New Yamaha Motocross T-shirt          2020 new thor head outdoor         Mens Sportswear Casual
      surrender cycling jersey, long-             Series Jersey Long Sleeve Top           Short-sleeved quick-drying            riding gloves motorcycle bicycle   Hooded Tracksuit Men 3 Piece

      US $15.58 - 19.57 / Piece                   US $14.08 - 19.32 / Piece               US $12.06 - 16.14 / Piece             US $15.14 - 19.40 / Piece          US $58.97 - 71.67 / Piece




      10PCS New mini auto car dvr                 Hot sale KTM Motorcycle gloves          Fashion Brand Designer                KTM Hoodie Sweatshirt                     High Quality Backpack for Men
      camera dvrs full hd 1080p                   Moto racing gloves Men's                Backpack Double Shoulder              MotoGP Cycling Windbreaker                Women Fashion School Bags

      US $7.03 - 10.52 / Piece                    US $7.09 - 9.49 / Pair                  US $15.55 - 19.83 / Piece             US $28.88 - 38.34 / Piece                 US $23.80 - 29.98 / Piece




      New model ktm motorcycle off-               KTM motorcycle T-shirt 2019             Custom SHIFT all styles               Summer TLD KTM downhill                   Free shipping 2015 new model
      road bags racing off-road bags              summer casual jacket factory            mountain bike downhill suit           clothing Troy Lee Designs                 motorcycle bags KTM chest

      US $15.13 - 18.58 / Piece                   US $13.49 - 18.08 / Piece               US $14.44 - 19.10 / Piece             US $13.48 - 19.46 / Piece                 US $11.06 - 15.64 / Piece




https://www.dhgate.com/product/2020-new-ktm-fashion-winter-thermal-fleece/494405105.html                                                                                                                  5/6
10/6/2020                         2020 2020 NEW KTM Fashion
                                                Case:       Winter Thermal Fleece
                                                        1:20-cv-06677             Cycling Long
                                                                              Document       #:Sleeve Jersey Cycling
                                                                                                17 Filed:    11/10/20RacingPage
                                                                                                                           MTB Maillot
                                                                                                                                 91 Bike   Bib Long
                                                                                                                                       of 170       Pants Set
                                                                                                                                                PageID        From Lovechina1975, $30.67 | DHgate.Com
                                                                                                                                                           #:2926
      KTM downhill t-shirt bike riding
      suit short sleeve shirt men and

      US $16.50 - 19.89 / Piece


                                                                                                                    More




     New Arrival men leisure sport coat




      AJdgv 2020 sweaterCoat                  Tòmmy cashmere Hoodie                  Tòmmy cashmere Hoodie                 Tòmmy cashmere Hoodie              Tòmmy cashmere Hoodie          Tòmmy cashmere Hoodie
      hooded sports fashion brand             Cotton sweater collar Street           Cotton sweater collar Street          Cotton sweater collar Street       Cotton sweater collar Street   Cotton sweater collar Street

      US $24.37 - 28.75 / Piece               US $31.98 - 39.82 / Piece              US $31.98 - 39.82 / Piece             US $31.98 - 39.82 / Piece          US $31.98 - 39.82 / Piece      US $31.98 - 39.82 / Piece

       $2 OFF $50 +




         Wholesale Men's Tracksuits
         Wholesale coats for men         Wholesale shearling coats men       Wholesale long men coats      Wholesale winter coats men      Wholesale woolen men coat


                                                                                                                    More




     Related Categories


      Men's Clothing                           Athletic & Outdoor Ap…                 Fashion Bags                          Women's Clothing                    Indoor Lighting
      See Top 100 in Best Seller >             Soccer Wear                            Shoulder Bags                         Women's Tracksuits                  Pendant Lamps
      Men's Hoodies & Sweatshi…
                                               Basketball Wear                        Totes                                 Women's Hoodies & Sweat…            Night Lights
      Men's Tracksuits
                                               Football Wear                          Cross Body                            Women's Sweaters                    Wall Lamps
      Men's Tees & Polos
                                               Fans Tops&Tees                         Backpack Style                        Women's Blouses & Shirts            Ceiling Lights
      Men's Pants




   Bookmark & Share




       Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer
                                                 Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                                  Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/product/2020-new-ktm-fashion-winter-thermal-fleece/494405105.html                                                                                                                                    6/6
10/6/2020                                                                     Wholesaler
                                                    Case: 1:20-cv-06677 Document         [lovechina1975]:
                                                                                 #: 17 Filed:     11/10/20Reviews on DHgate.com
                                                                                                               Page   92 of 170 PageID #:2927



                                                                                                                Customer Service               Drop shipping      Save more         United States / USD              English



                                                                                    I'm shopping for...                                                                     Hi,           …                              2
                                                                                                                                                                            My DHgate



                                  ALL CATEGORIES                                    Flash Deals             Superior Suppliers             Coupon Center            Local Warehouse             Video Gallery

      Home > Seller Review Profile


            Seller Information                                       Review Score:704

            Lovechina1975                                                                                                        Last 2 months                    Last 6 months               Last 12 months                     Total
            1059 Transactions
            97.3% Positive Review                                                    Positive                                             62                          145                          211                           754
            China
            10:47 AM Tue Oct 6 Now
                                                                                     Neutral                                              2                            5                            10                            56
            Member since Jul 2017


            Recommend seller to friends
                                                                                     Negative                                             0                            2                            7                             35




                                                                     Service Detail Score (Mainly Industry : Apparel)

                                                                              Service Detail                           Service Score                                Compared to Industry Average                         Number of Ratings


                                                                             Items as described                                        4.8/ 5.0                     About Average                                               845


                                                                              Communication                                            4.8 / 5.0                    About Average                                               845


                                                                               Delivery time                                           4.8 / 5.0                    About Average                                               845


                                                                             Shipping charges                                          4.8 / 5.0                    About Average                                               845




               Reviews Received                      Reviews Sent


            Reviews:   Negative                                                                                                                                                                           Dates:   All



                                    2019 BORA Cycling Clothing Jersey                                      By:Dennis****hmann                        07 10,2020
                                    Bicycle Team Roupa Ciclismo bike
                                                                                     Product reviews:
                                    Outdoor bicicleta Sportswear Short
                                                                                     Very unsatisfied
                                    Item code: 483416047
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    2017 large size s-xxxl New arrival                                     By:cla***61                    07 06,2020
                                    Kobe Bryant Black Mamba Spring
                                                                                     Product reviews:
                                    Autumn Winter Sweatshirt hoodie
                                                                                     Never revived the shirt
                                    Item code: 404472678
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    New Winter 2020 Flour JUMBO                                            By:jero****l74                      04 08,2020
                                    TEAM CYCLING Jackets 9D bike
                                                                                     Product reviews:
                                    pants Ropa Ciclismo MENS thermal
                                                                                     livraison désespérément trop longue ( plus d'un mois ) il a même fallut que je relance le vendeur quel manque de sérieux. Je ne conseille pas du
                                    Item code: 500287072
                                                                                     tout ce vendeur.
                                                                                     helpful ( 0 )   unhelpful ( 0 )



                                    Fashion Tracksuits Men Leisure                                         By:Cne****845                       02 25,2020
                                    Sport Suit Luxury Men's Sportswear
                                                                                     Product reviews:
                                    Brand design Jogger Set Cool
                                                                                     Unsatisfied
                                    Item code: 404474789
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    New Fashion Paris Designer                                             By:mu***hh                     11 01,2019
                                    Sweatshirt Women's Cotton
                                                                                     Product reviews:
                                    Sweatshirt black free shipping
                                                                                     Sizing is a bit off I’m a AUS 8 and got a L and it’s huge I needed a smaller size or it’s a big run. Tag on sweater doesn’t match brand.
                                    Item code: 413519745
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    New Fashion Paris Designer                                             By:Santa Buono****8006598369                        10 30,2019
                                    Sweatshirt Women's Cotton
                                                                                     Product reviews:
                                    Sweatshirt black free shipping
                                                                                     Very unsatisfied
                                    Item code: 413519745
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                    SCOTT team Cycling long Sleeves                                        By:alex****808                      10 20,2019
                                    jersey bib pants sets Full Zipper Bike
                                                                                     Product reviews:
                                    Clothing Outdoor sports Comfortable
                                                                                     took 2 months to get my items, asked the seller and the only response I get was, don’t worry, would not recommend,,,, communication was ok but
                                    Item code: 473923461
                                                                                     the shipment was the worst,,,
                                                                                     helpful ( 0 )   unhelpful ( 0 )



                                                                                                           By:Limak GRA                         10 11,2019

https://www.dhgate.com/seller-feedback/sellerscore-ff8080815d2c1e11015d55f8b1fb27ca.html                                                                                                                                                     1/2
10/6/2020                                                                  Wholesaler
                                                 Case: 1:20-cv-06677 Document         [lovechina1975]:
                                                                              #: 17 Filed:     11/10/20Reviews on DHgate.com
                                                                                                            Page   93 of 170 PageID #:2928
                                 2020 hot Winter Sweater Men O-               Product reviews:
                                 neck Casual Knit Jumpers Sweaters            bad Quality and demaged I dont get refound . bed seller . Scheiß Qualität, und die Pullover waren beschädigt . An der Achsel geklebt nicht genäht
                                 Mens Long Pullovers Famous red               und auf dem anderen Pullover war ein schwarzer strich . Frechheit !!! nicht bestellen .
                                 Item code: 403426434
                                                                              helpful ( 0 )   unhelpful ( 0 )




                                 New Fashion Paris Designer                                         By:Angel Re****Randolph                    10 04,2019
                                 Sweatshirt Women's Cotton
                                                                              Product reviews:
                                 Sweatshirt black free shipping
                                                                              Cheap
                                 Item code: 413519745
                                                                              helpful ( 0 )   unhelpful ( 0 )




                                 Fashion Tracksuits Men Leisure                                     By:mir****e19                 08 15,2019
                                 Sport Suit Luxury Men's Sportswear
                                                                              Product reviews:
                                 Brand design Jogger Set Cool
                                                                              Unsatisfied
                                 Item code: 404474789
                                                                              helpful ( 0 )   unhelpful ( 0 )




                  1    2     3       4      5                                                                                                                                                             Go to page:   1         GO




                            Bookmark & Share




                                   Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                  China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                 Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                  Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff8080815d2c1e11015d55f8b1fb27ca.html                                                                                                                                               2/2
10/6/2020                                                                 Ktm from China#:
                                                      Case: 1:20-cv-06677 Document      - Ktm
                                                                                           17from Chinese
                                                                                               Filed:     Ktm Store at
                                                                                                       11/10/20        Lovechina1975
                                                                                                                    Page             | DHgate.com
                                                                                                                             94 of 170    PageID #:2929
                       Buy Globally · Sell Globally                                                                                                           Join Free   Sign in   My DHgate     Help          English           0    Cart



                                Lovechina19…                  Add To Favorite Stores ( 194 )

                                                                                                                                           ktm                                                  In this store          On DHgate

                                   96.8% Positive Feedback    1054 Transactions

                                        Online Chat       Message Seller
            Share


            Store Home              Products            Time Limited Sale              TopSelling            Review           About Us

            Store Home > ktm



            Store Categories                            5 matching products found for ktm

              Jersey (5)                                                                                                   Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                  2019 Women Jersey KTM Summer quick dry Sportswear Bicicleta ...                                                 US $12.41 - 17.07 / Piece
                                                                                  Ships out within 5 business days                                                                                               US $13.94 - 19.17
                                                                                                                                                                                                                       Free Shipping

                                                                                                                                                                                                                    Add to Cart




                                                                                  2020 NEW KTM fashion Winter Thermal Fleece Cycling Long Slee...                                                 US $30.67 - 38.38 / Piece
                                                                                  Ships out within 5 business days                                                                                               US $34.46 - 43.12
                                                                                  Item Sold (2)                                                                                                                        Free Shipping

                                                                                                                                                                                                                    Add to Cart




                                                                                  2019 KTM Cycling Winter Thermal Fleece jersey pants sets bre...                                                 US $29.97 - 37.31 / Piece
                                                                                  Ships out within 5 business days                                                                                               US $33.67 - 41.92
                                                                                  Item Sold (2)                                                                                                                        Free Shipping

                                                                                                                                                                                                                    Add to Cart




                                                                                  KTM Cycling Winter Thermal Fleece jersey (bib) pants sets br...                                                 US $29.97 - 37.31 / Piece
                                                                                  Ships out within 5 business days                                                                                               US $33.67 - 41.92
                                                                                  Item Sold (1)               (1)                                                                                                      Free Shipping

                                                                                                                                                                                                                    Add to Cart




                                                                                  2020 hot KTM fashion Winter Thermal Fleece Cycling Long Slee...                                                 US $30.67 - 38.38 / Piece
                                                                                  Ships out within 5 business days                                                                                               US $34.46 - 43.12
                                                                                                                                                                                                                       Free Shipping

                                                                                                                                                                                                                    Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                     Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=20747123&pt=1&supplieridhead=ff8080815d2c1e11015d55f8b1fb27ca                                                                                             1/1
10/6/2020                                                                   Contact Information
                                                       Case: 1:20-cv-06677 Document       #: 17of Filed:
                                                                                                  Best Wholesale
                                                                                                         11/10/20Store -Page
                                                                                                                        Lovechina1975
                                                                                                                               95 of | 170
                                                                                                                                       DHgate.com
                                                                                                                                           PageID #:2930
                        Buy Globally · Sell Globally                                                                         Hello, "                  "            (    3 ) Sign out   My DHgate        Help          English      2      Cart



                                  Lovechina19…                Add To Favorite Stores ( 194 )

                                                                                                                                                                                                       In this store         On DHgate

                                    96.8% Positive Feedback    1054 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                          Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: China
                                                                      Year Established: Jul 2017
                                                               Main Product(s)/Service:



                                                          Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20747123.html?dspm=pcen.st.oncabout.1.dpygnIq6EowWqZ9SESFQ&resource_id=#st-navigation-aboutus                                                                                                               1/1
10/6/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    17 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      96Order -- Cart PageID #:2931
                                                                                                                            of 170


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                     Add New Address


                                                             (United States)

                                    7215 Lake St, River Forest, Illinois, United States, 60305 .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: lovechina1975



                                                2020 NEW KTM                Size: XS
                                                                                                        1        Piece              US $38.38 /Piece                     US $38.38        China Post Air Mail
                                                fashion Winter…            Color: 14
                                                                                                                                                                                         US $5.99
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 14-35 (seller
                                                                                                                                                                                         ships within 5 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $38.38

                                                                                                                                                                            Shipping Cost:               US $5.99

                                                                                                                                                                              Order Total:              US $44.37




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $38.38

                                                                                                                                                                            Shipping Cost:                      US $5.99

                                                                                                                                                                          Grand Total:                  US $44.37
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                          1/1
10/6/2020                 2020 2019 KTM Cycling Winter 1:20-cv-06677
                                             Case:     Thermal Fleece JerseyDocument
                                                                            Pants Sets Breathable
                                                                                          #: 17 Long  Sleeve
                                                                                                  Filed:     Men RidingPage
                                                                                                          11/10/20      Comfortable
                                                                                                                              97 of Mtb170
                                                                                                                                        Bike Sportwear
                                                                                                                                             PageIDF60380  From Lovechina1975, $29.97 | DHgate.Com
                                                                                                                                                       #:2932
                                                                                                                              Buyer Protection        Customer Service            Drop shipping          United States / USD              English



                           lovechina1975
                                                                                                                                                                                      On DHgate          In this Store
                                                                                                                                                                                                                                              2
                                                                            I'm shopping for...
                           97.3% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling          Review           About Us


   Home > All Categories > Apparel > Men's Clothing > Men's Tracksuits > Product detail


                                                                                                           2019 KTM Cycling Winter Thermal Fleece jersey pants sets breathable Long sleeve men riding
                                                                                                           Comfortable mtb bike sportwear F60380
                                                                                                           2 Transactions


                                                                                                           USD            $37.31                       $36.33                       $32.27                      $31.40
                                                                                                                          $41.92                       $40.82                       $36.26                      $35.28
                                                                                                                          1 Piece+                     2 Pieces+                    9 Pieces+                   20 Pieces+

                                                                                                                                                                                                                App Only $29.63 - $36.89

                                                                                                           Sale Detail:            11% OFF         07 days left

                                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Size:                    Choose an Option



                                                                                                            Color:                                                                                                                        More



                                                                                                            Quantity:                             1                      Piece      Maximum 100 Piece(s)

                                                                         Compare with similar Items
                                                                                                            Shipping:              $5.99 to United States Via China Post Air Mail
                                                                                                                                   Estimated delivery time: Oct. 29 and Nov. 19, ships out within 5 business days
                                                                                                                                   Logistics Delay Notification



                                                                                                                                      Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy         On-time Delivery in 35 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Men Designer Hoodies Pants             Designer Tracksuit 2018 Best             sweatsuit Designer Tracksuit            2019 new Mens Designer                     Designer Tracksuit Men Luxury          2019 us business brand thin
      Set Hooded Tracksuit Mens              Version Spring Autumn Mens               Hoodie Sweatshirts Black White          Tracksuirt Brand Tracksuit                 Sweat Suits Autumn Brand               checked shirt, fashion designer

      US $18.04 - 21.27 / Piece              US $83.77 - 98.82 / Piece                US $14.53 - 17.14 / Piece               US $44.77 - 67.90 / Piece                  US $18.65 - 22.00 / Piece              US $22.34 - 34.26 / Piece

                                                                                                                                $10 OFF $359 +




     More Choices




      Private gift G-string 10pcs sexy       Chicago Los Bulls Angeles                2020 latest EMslim HI-EMT               17 Josh Allen 14 Stefon Diggs              Xiaomi Router AX1800                   Professioanl Antifreeze
      lingerie lady transparent Thong        Basketball Shorts Just Memphis           machine EMS electromagnetic             Tre'Davious White Buffalo                  Qualcomm Five-core WiFi6 2,4G          membranes anti freeze

      US $17.06 - 20.58 / Lot                US $16.34 - 19.58 / Piece                US $8.48 - 3780.00 / Piece              US $15.77 - 18.90 / Piece                  US $48.36 - 59.50 / Piece              US $2.08 - 3.42 / Piece

                                                                                                                                                                          $3 OFF $100 +                          $50 OFF $1,000 +




https://www.dhgate.com/product/2019-ktm-cycling-winter-thermal-fleece-jersey/477449042.html?dspm=pcen.st.products.3.dpygnIq6EowWqZ9SESFQ&resource_id=#st1-2-1|0|0;stprod|2604921997                                                                 1/6
10/6/2020                  2020 KTM Cycling Winter
                                             Case: Thermal Fleece Jersey Bib Document
                                                       1:20-cv-06677         Pants Sets Breathable
                                                                                            #: 17Long Sleeve
                                                                                                   Filed:    Men Riding Page
                                                                                                           11/10/20     Comfortable
                                                                                                                               98 Mtb  Bike Sportwear
                                                                                                                                    of 170   PageIDF60380 From Lovechina1975, $29.97 | DHgate.Com
                                                                                                                                                      #:2933
                                                                                                                              Buyer Protection        Customer Service            Drop shipping          United States / USD              English



                           lovechina1975
                                                                                                                                                                                      On DHgate          In this Store
                                                                                                                                                                                                                                              2
                                                                            I'm shopping for...
                           97.3% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling          Review           About Us


   Home > All Categories > Apparel > Men's Clothing > Men's Tracksuits > Product detail


                                                                                                           KTM Cycling Winter Thermal Fleece jersey (bib) pants sets breathable Long sleeve men riding
                                                                                                           Comfortable mtb bike sportwear F60380
                                                                                                                                1 Review    |


                                                                                                           USD            $37.31                       $36.33                       $32.27                      $31.40
                                                                                                                          $41.92                       $40.82                       $36.26                      $35.28
                                                                                                                          1 Piece+                     2 Pieces+                    9 Pieces+                   20 Pieces+

                                                                                                                                                                                                                App Only $29.63 - $36.89

                                                                                                           Sale Detail:            11% OFF         07 days left

                                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Size:                    Choose an Option



                                                                                                            Color:                                                                                                                        More



                                                                                                            Quantity:                             1                      Piece      Maximum 100 Piece(s)

                                                                         Compare with similar Items

                                                                                                            Shipping:              $5.99 to United States Via China Post Air Mail
                                                                                                                                   Estimated delivery time: Oct. 29 and Nov. 19, ships out within 5 business days
                                                                                                                                   Logistics Delay Notification



                                                                                                                                      Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy         On-time Delivery in 35 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Men Designer Hoodies Pants             Designer Tracksuit 2018 Best             sweatsuit Designer Tracksuit            2019 new Mens Designer                     Designer Tracksuit Men Luxury          2019 us business brand thin
      Set Hooded Tracksuit Mens              Version Spring Autumn Mens               Hoodie Sweatshirts Black White          Tracksuirt Brand Tracksuit                 Sweat Suits Autumn Brand               checked shirt, fashion designer

      US $18.04 - 21.27 / Piece              US $83.77 - 98.82 / Piece                US $14.53 - 17.14 / Piece               US $44.77 - 67.90 / Piece                  US $18.65 - 22.00 / Piece              US $22.34 - 34.26 / Piece

                                                                                                                                $10 OFF $359 +




     More Choices




      Private gift G-string 10pcs sexy       Chicago Los Bulls Angeles                2020 latest EMslim HI-EMT               17 Josh Allen 14 Stefon Diggs              Xiaomi Router AX1800                   Professioanl Antifreeze
      lingerie lady transparent Thong        Basketball Shorts Just Memphis           machine EMS electromagnetic             Tre'Davious White Buffalo                  Qualcomm Five-core WiFi6 2,4G          membranes anti freeze

      US $17.06 - 20.58 / Lot                US $16.34 - 19.58 / Piece                US $8.48 - 3780.00 / Piece              US $15.77 - 18.90 / Piece                  US $48.36 - 59.50 / Piece              US $2.08 - 3.42 / Piece

                                                                                                                                                                          $3 OFF $100 +                          $50 OFF $1,000 +




https://www.dhgate.com/product/ktm-cycling-winter-thermal-fleece-jersey/473951815.html?dspm=pcen.st.products.4.dpygnIq6EowWqZ9SESFQ&resource_id=#st1-3-1|0|0;stprod|2604921997                                                                      1/6
10/8/2020              Wholesale 2017 Latest KTM Racing1:20-cv-06677
                                              Case:     Cap Motocross Riding Caps Women Men
                                                                           Document         Casual
                                                                                        #: 17      Adujustable
                                                                                               Filed:          Hat Baseball
                                                                                                        11/10/20     PageLeisure
                                                                                                                            99 ofBaseball
                                                                                                                                   170 Caps  Mens Hats
                                                                                                                                          PageID       Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                                  #:2934
                                                                                                                                                            Buyer Protection      Customer Service         United States / USD                  English



                           lovehat
                                                                                                                                                                                            On DHgate          In this Store
                                                                                                                                                                                                                                                    0
                                                                           I'm shopping for...
                           98.9% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Fashion Accessories > Hats, Scarves & Gloves > Hats & Caps > Ball Caps > Product detail


                                                                                                            Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual
                                                                                                            Adujustable Hat Baseball Leisure Baseball Caps
                                                                                                                                    5 Reviews    |     18 Transactions




                                                                                                            USD             $16.77                          $12.74                        $11.48                      $10.46

                                                                                                                            1 Piece+                        5 Pieces+                     20 Pieces+                  29 Pieces+

                                                                                                            Sale Detail:             Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                                Hats & Caps Size:               Free




                                                                                                                Color:




                                                                                                                Quantity:                               1                  Piece          Maximum 10000 Piece(s)



                                                                         Compare with similar Items
                                                                                                                Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                      Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                      Logistics Delay Notification



                                                                                                                                          Buy it Now                              Add to Cart                    Add to Favorite



                                                                                                                Seller Guarantee:         Return Policy           On-time Delivery in 30 Days


                                                                                                                Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Bucket Hats Baseball Caps              C D designer bucket hat black            New Korean wave cap letter                Cheap 2019 classic Golf Curved                 Summer Trucker Hat With                2020 designer lululemon lulu lu
      Beanie Baseball Cap for Mens           blue Khaki lady autumn beanie            embroidery bend fashion cap               Visor hats Luxury designer                     Snapbacks and Animal                   leggings lu yoga lemon pants

      US $15.99 - 19.39 / Piece              US $56.50 - 65.57 / Piece                US $17.98 - 20.44 / Piece                 US $7.03 - 11.42 / Piece                       US $4.81 - 9.09 / Piece                US $23.12 - 26.29 / Piece

                                                                                       $3 OFF $99 +

                                                                                       Per $159 Save $5




     More Choices




      Neff Beanies With Pom Pom              2020 New men's casual                    Donald Trump Train Baseball               Winter Scarf Women scarf Men                   2020 luxury belt Fashion               Women Beanie Snapback
      Beanie Hip Hop Snapback                newsboy hat spring and                   Cap Outdoor Embroidery                    scarfs Two Side Black Red Silk                 Accessories men's and women's          Adults Lady Crochet Winter

      US $4.02 - 7.67 / Piece                US $10.44 - 15.98 / Piece                US $2.92 - 4.68 / Piece                   US $21.56 - 25.77 / Piece                      US $41.05 - 57.40 / Piece              US $1.67 - 3.33 / Piece

                                                                                                                                    $4 OFF $300 +




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                                                                              1/13
10/8/2020              Wholesale 2017 Latest KTM Racing
                                             Case:      Cap Motocross Riding
                                                     1:20-cv-06677           Caps Women#:
                                                                          Document     Men Casual
                                                                                          17      Adujustable
                                                                                             Filed:   11/10/20Hat Baseball
                                                                                                                   PageLeisure Baseball
                                                                                                                           100 of 170Caps Mens Hats
                                                                                                                                        PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                                #:2935

     Item Description          Customer Reviews (5)           Transaction History (18)                                                                                                                                   Report Item




        Specifications: Item Type: Baseball cap Gender: Unisex Material: cotton,polyester Pattern Type: letter Style: Fashion Hat size:55-60cm



        Specifications


                                   Type:     Ball Cap
                                Gender:      Unisex
                                 Season:     Summer
                                Material:    Denim Cotton
                                   Style:    Active
                           Pattern Type:     Letter Striped
                     Department Name:        Adult
                             Strap Type:     Adjustable
                               Top Type:     Dome
                             Item Code:      401095360
                               Category:     Ball Caps




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description


                                        Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual
                                                         Adujustable Hat Baseball Leisure Baseball Caps
                                Features:
                                Hat Made from a cotton, very comfortable to wear.
                                A great accessory to keep you look cool and classy.

                                Specifications:
                                Item Type: Baseball cap
                                Gender: Unisex
                                Material: cotton,polyester
                                Pattern Type: letter
                                Style: Fashion
                                Hat size:55-60cm

                                Notes:
                                This hat size information is just for reference only.
                                Item color displayed in photos may be showing slightly different on your monitor.




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                                                           2/13
10/8/2020            Wholesale 2017 Latest KTM Racing
                                           Case:      Cap Motocross Riding
                                                   1:20-cv-06677           Caps Women#:
                                                                        Document     Men Casual
                                                                                        17      Adujustable
                                                                                           Filed:   11/10/20Hat Baseball
                                                                                                                 PageLeisure Baseball
                                                                                                                         101 of 170Caps Mens Hats
                                                                                                                                      PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                              #:2936




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                 3/13
10/8/2020            Wholesale 2017 Latest KTM Racing
                                           Case:      Cap Motocross Riding
                                                   1:20-cv-06677           Caps Women#:
                                                                        Document     Men Casual
                                                                                        17      Adujustable
                                                                                           Filed:   11/10/20Hat Baseball
                                                                                                                 PageLeisure Baseball
                                                                                                                         102 of 170Caps Mens Hats
                                                                                                                                      PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                              #:2937




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                 4/13
10/8/2020            Wholesale 2017 Latest KTM Racing
                                           Case:      Cap Motocross Riding
                                                   1:20-cv-06677           Caps Women#:
                                                                        Document     Men Casual
                                                                                        17      Adujustable
                                                                                           Filed:   11/10/20Hat Baseball
                                                                                                                 PageLeisure Baseball
                                                                                                                         103 of 170Caps Mens Hats
                                                                                                                                      PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                              #:2938




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                 5/13
10/8/2020            Wholesale 2017 Latest KTM Racing
                                           Case:      Cap Motocross Riding
                                                   1:20-cv-06677           Caps Women#:
                                                                        Document     Men Casual
                                                                                        17      Adujustable
                                                                                           Filed:   11/10/20Hat Baseball
                                                                                                                 PageLeisure Baseball
                                                                                                                         104 of 170Caps Mens Hats
                                                                                                                                      PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                              #:2939




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                 6/13
10/8/2020            Wholesale 2017 Latest KTM Racing
                                           Case:      Cap Motocross Riding
                                                   1:20-cv-06677           Caps Women#:
                                                                        Document     Men Casual
                                                                                        17      Adujustable
                                                                                           Filed:   11/10/20Hat Baseball
                                                                                                                 PageLeisure Baseball
                                                                                                                         105 of 170Caps Mens Hats
                                                                                                                                      PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                              #:2940




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                 7/13
10/8/2020                  Wholesale 2017 Latest KTM Racing
                                                 Case:      Cap Motocross Riding
                                                         1:20-cv-06677           Caps Women#:
                                                                              Document     Men Casual
                                                                                              17      Adujustable
                                                                                                 Filed:   11/10/20Hat Baseball
                                                                                                                       PageLeisure Baseball
                                                                                                                               106 of 170Caps Mens Hats
                                                                                                                                            PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                                    #:2941




                                                                                                   Less Description




      5 Customer Reviews
                            4.2 out of 5 stars


      Reviews


            escott****arlyne                             rober****cker                                 kar***44                                  paul****y69                               mn***75
                              August 09, 2020                            May 05, 2018                                  December 18, 2017                         March 06, 2020
            Color: Black     Hats & Caps Size: Free …    Color: Black   Hats & Caps Size: Free …       Color: Black   Hats & Caps Size: Free …   Color: Black   Hats & Caps Size: Free …   Color: Black

https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                              8/13
10/8/2020               Wholesale 2017 Latest KTM Racing
                                              Case:      Cap Motocross Riding
                                                      1:20-cv-06677           Caps Women#:
                                                                           Document     Men Casual
                                                                                           17      Adujustable
                                                                                              Filed:  11/10/20 Hat Baseball
                                                                                                                    PageLeisure Baseball
                                                                                                                            107 of 170Caps Mens Hats
                                                                                                                                         PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                                 #:2942
            Identique à la photo                                Very Satisfied                                       Great hat                                           Satisfied                                           You get what y




     Sponsored Products You May be Interested In More Choice




      Neff Beanies With Pom Pom               Fashion belts men belt women           2020 Kanye West Static
      Beanie Hip Hop Snapback                 belt Big gold buckle genuine           Running Shoes New Israfil

      US $4.02 - 7.67 / Piece                 US $15.21 - 22.18 / Piece              US $44.47 - 54.66 / Pair

                                               $4 OFF $300 +                             $2 OFF $200 +

                                                                                         $120 Save $2




     Compare with similar Items




                                              Wholesale 2017 Latest KTM              2019 Moto GP Letters KTM                    Drake In My Feelings Dad Hat           New Solid Color Silk Satin Night       Unisex Classic Felt Pork Pie
                                              Racing Cap Motocross Riding            Racing Baseball Caps                        Hot singles Kiki do you love me        Hat Women Head Cover Sleep             Porkpie Hat Cap Upturn Short
                                              Caps Women Men Casual                  Motocross Riding Sports Hats                Buzzwords Baseball Cap 100%            Caps Bonnet Hair Care Fashion          Brim Black Ribbon Band

                                                          Add to Cart                             Add to Cart                              Add to Cart                               Add to Cart                           Add to Cart

                                     Price    US $8.68 - 16.78 / Piece               US $5.74 - 7.60 / Piece                     US $13.25 - 15.06 / Piece              US $0.94 - 1.75 / Piece                US $7.04 - 9.15 / Piece

                                                                                                                                  $3 OFF $99 +

                                                                                                                                  Per $159 Save $5


                                Min. Order    1 Piece                                1 Piece                                     1 Piece                                20 Pieces                              1 Piece

                Customer Rating / Orders                  4.2   51 Orders                          0     14 Orders                          4.3   30 Orders                          5.0   704 Orders                      4.4   69 Orders

                           Shipping Cost      Free Shipping                          US $2.87                                                                           Free Shipping                          US $17.59

                        Shipping method       China Post Air Mail                    China Post Air Mail                                                                China Post Air Mail                    EMS

                 Estimated Delivery Time      Oct. 24 and Jan. 5                     Oct. 29 and Jan. 10                                                                Oct. 24 and Jan. 5                     Oct. 19 and Jan. 5

                        Seller Guarantee         Guaranteed Service                        Guaranteed Service                       Guaranteed Service                       Guaranteed Service                     Guaranteed Service



                                     Store    Shop by lovehat                        Shop by zhuimeng1                           Shop by lotusflowern                   Shop by billshuiping                   Shop by artstyle
                                              98.9% Positive Feedback                99% Positive Feedback                       97.8% Positive Feedback                97.2% Positive Feedback                97.1% Positive Feedback




     Related Promotion


       fashion military cap         womens snapback caps           diamond fitted hats       raiders hat      king yarns     sun hats       cardinal cotton        metal snapbacks         snapback crooks castle     wings adjustable




     Related Keywords


       swim caps         wigs caps      caps stars      cap police      curl cap   solid wig cap         houndstooth caps        custom key caps         quartz bucket cap      gold toe cap




     You May Also Like

https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                                                                  9/13
10/8/2020              Wholesale 2017 Latest KTM Racing
                                             Case:      Cap Motocross Riding
                                                     1:20-cv-06677           Caps Women#:
                                                                          Document     Men Casual
                                                                                          17      Adujustable
                                                                                             Filed:   11/10/20Hat Baseball
                                                                                                                   PageLeisure Baseball
                                                                                                                           108 of 170Caps Mens Hats
                                                                                                                                        PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                                #:2943
                                                                                                                                                            Buyer Protection      Customer Service         United States / USD                  English



                           lovehat
                                                                                                                                                                                            On DHgate          In this Store
                                                                                                                                                                                                                                                    0
                                                                           I'm shopping for...
                           98.9% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Fashion Accessories > Hats, Scarves & Gloves > Hats & Caps > Ball Caps > Product detail


                                                                                                            Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual
                                                                                                            Adujustable Hat Baseball Leisure Baseball Caps
                                                                                                                                    5 Reviews    |     18 Transactions




                                                                                                            USD             $16.77                          $12.74                        $11.48                      $10.46

                                                                                                                            1 Piece+                        5 Pieces+                     20 Pieces+                  29 Pieces+

                                                                                                            Sale Detail:             Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                                Hats & Caps Size:               Free




                                                                                                                Color:




                                                                                                                Quantity:                               1                  Piece          Maximum 10000 Piece(s)



                                                                         Compare with similar Items
                                                                                                                Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                      Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                      Logistics Delay Notification



                                                                                                                                          Buy it Now                              Add to Cart                    Add to Favorite



                                                                                                                Seller Guarantee:         Return Policy           On-time Delivery in 30 Days


                                                                                                                Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Bucket Hats Baseball Caps              C D designer bucket hat black            New Korean wave cap letter                Cheap 2019 classic Golf Curved                 Summer Trucker Hat With                2020 designer lululemon lulu lu
      Beanie Baseball Cap for Mens           blue Khaki lady autumn beanie            embroidery bend fashion cap               Visor hats Luxury designer                     Snapbacks and Animal                   leggings lu yoga lemon pants

      US $15.99 - 19.39 / Piece              US $56.50 - 65.57 / Piece                US $17.98 - 20.44 / Piece                 US $7.03 - 11.42 / Piece                       US $4.81 - 9.09 / Piece                US $23.12 - 26.29 / Piece

                                                                                       $3 OFF $99 +

                                                                                       Per $159 Save $5




     More Choices




      Neff Beanies With Pom Pom              2020 New men's casual                    Donald Trump Train Baseball               Winter Scarf Women scarf Men                   2020 luxury belt Fashion               Women Beanie Snapback
      Beanie Hip Hop Snapback                newsboy hat spring and                   Cap Outdoor Embroidery                    scarfs Two Side Black Red Silk                 Accessories men's and women's          Adults Lady Crochet Winter

      US $4.02 - 7.67 / Piece                US $10.44 - 15.98 / Piece                US $2.92 - 4.68 / Piece                   US $21.56 - 25.77 / Piece                      US $41.05 - 57.40 / Piece              US $1.67 - 3.33 / Piece

                                                                                                                                    $4 OFF $300 +




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                                                                              1/7
10/8/2020                 Wholesale 2017 Latest KTM Racing
                                                Case:      Cap Motocross Riding
                                                        1:20-cv-06677           Caps Women#:
                                                                             Document     Men Casual
                                                                                             17      Adujustable
                                                                                                Filed:  11/10/20 Hat Baseball
                                                                                                                      PageLeisure Baseball
                                                                                                                              109 of 170Caps Mens Hats
                                                                                                                                           PageID      Baseball Cap From Lovehat, $8.68| DHgate.Com
                                                                                                                                                   #:2944

     Item Description          Customer Reviews (5)       Transaction History (18)                                                                                                    Report Item




            Buyer                                     Product Info                                                                                           Quantity    Order Date


            Jbe*****                                  Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   15 Pieces   2020-08-16
                                                      Leisure Baseball Caps




            Jbe*****                                  Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   15 Pieces   2020-08-16
                                                      Leisure Baseball Caps




            Esc*************                          Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2020-06-23
                                                      Leisure Baseball Caps




            156**********                             Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2020-05-08
                                                      Leisure Baseball Caps




            Nur*******                                Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2020-03-31
                                                      Leisure Baseball Caps




            Fre********                               Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2020-03-27
                                                      Leisure Baseball Caps




            Pau********                               Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2020-02-08
                                                      Leisure Baseball Caps




            157**********                             Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2019-10-15
                                                      Leisure Baseball Caps




            156**********                             Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2019-08-13
                                                      Leisure Baseball Caps




            Vad****                                   Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2019-05-13
                                                      Leisure Baseball Caps




            Don*******                                Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   2 Pieces    2019-05-10
                                                      Leisure Baseball Caps




            Yma****                                   Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2019-02-22
                                                      Leisure Baseball Caps




            Bra******                                 Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2019-02-17
                                                      Leisure Baseball Caps




            Mnm****                                   Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2018-12-17
                                                      Leisure Baseball Caps




            Fri******************                     Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2018-08-31
                                                      Leisure Baseball Caps




            Ron************                           Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2018-06-04
                                                      Leisure Baseball Caps




            Rob**********                             Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   5 Pieces    2018-02-05
                                                      Leisure Baseball Caps




            Kar*******                                Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps Women Men Casual Adujustable Hat Baseball   1 Piece     2017-11-22
                                                      Leisure Baseball Caps




     Sponsored Products You May be Interested In More Choice




https://www.dhgate.com/product/wholesale-2017-latest-ktm-racing-cap-motocross/401095360.html                                                                                                          2/7
10/8/2020                                         Case: 1:20-cv-06677 Document #:Wholesaler
                                                                                  17 Filed: [lovehat]: ReviewsPage
                                                                                                11/10/20      on DHgate.com
                                                                                                                    110 of 170 PageID #:2945



                                                                                                    Buyer Protection       Customer Service              Drop shipping      Save more United States / USD English



                                                                                 I'm shopping for...                                                                     Hi, Sign in                                0
                                                                                                                                                                         My DHgate



                                  ALL CATEGORIES                                 Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse         Video Gallery

      Home > Seller Review Profile


            Seller Information                                   Review Score:338

            Lovehat                                                                                                            Last 2 months                  Last 6 months             Last 12 months                      Total
            409 Transactions
            98.9% Positive Review
                                                                                  Positive                                             23                           51                          96                          352
            Guangdong, China (Mainland)
            12:32 PM Thu Oct 8 Now
            Member since Mar 2017                                                 Neutral                                              0                             1                          1                             6


            Recommend seller to friends                                           Negative                                             1                             1                          1                             7




                                                                 Service Detail Score (Mainly Industry : Fashion Accessories)

                                                                           Service Detail                           Service Score                                Compared to Industry Average                       Number of Ratings


                                                                          Items as described                                        5.0/ 5.0                     Above Average                                            365


                                                                           Communication                                            5.0 / 5.0                    Above Average                                            365


                                                                            Delivery time                                           5.0 / 5.0                    Above Average                                            365


                                                                          Shipping charges                                          5.0 / 5.0                    Above Average                                            365




               Reviews Received                     Reviews Sent


            Reviews:   Negative                                                                                                                                                                      Dates:   All



                                    Wholesale CAYLER & SONS                                             By:Anibal Gabrie****rdo Schwindt                      08 31,2020
                                    Baseball Caps Snapback hats cayler
                                                                                  Product reviews:
                                    sons Ball Caps Team Snapback
                                                                                  Low quality
                                    Item code: 400005511
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Gold Sport GOLD'S GYM                                               By:1553820821182                         05 12,2019
                                    Embroidery IGGY Baseball Cap
                                                                                  Product reviews:
                                    Snapback Hat Sunbonnet Casual
                                                                                  I bought a cap, now look the "cap" that I'd receive
                                    Item code: 400738622
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Baseball Cap Unisex Sport casquette                                 By:mario.****alves                      03 23,2019
                                    bone 3D embroidered Letter Design
                                                                                  Product reviews:
                                    Hats Sunscreen NY logo cap trucker
                                                                                  Unsatisfied
                                    Item code: 397580354
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Wholesale 2017 Latest KTM Racing                                    By: mn *** 75                       03 12,2019
                                    Cap Motocross Riding Caps Women
                                                                                  Product reviews:
                                    Men Casual Adujustable Hat
                                                                                  You get what you pay for. Cheap.
                                    Item code: 401095360
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    2017 Moto GP Letters KTM Racing                                     By:faniavg                    12 17,2018
                                    Baseball Caps Motocross Riding
                                                                                  Product reviews:
                                    Sports Hats For Mens Snapback
                                                                                  Very unsatisfied
                                    Item code: 397972030
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Good Quality Snapback Hat F1                                        By:massa****igor                        11 07,2017
                                    Champion Racing Sports ///AMG
                                                                                  Product reviews:
                                    Automobile Trucker Men Hats
                                                                                  Unsatisfied
                                    Item code: 397581357
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Black Cotton Car logo F1 Racing                                     By: jal.0071969                      09 29,2017
                                    baseball hat sport hat For FORD
                                                                                  Product reviews:
                                    TOYOTA COROLLA CROWN YARIS
                                                                                  Dishonest seller, beware. Definitely do not recommend. Seller could not provide the item I ordered so they decided to just send me another random
                                    Item code: 401138039
                                                                                  item. Now they want me to pay to return the item I didn't order to get a refund. This store is a rip-off.
                                                                                  helpful ( 0 )   unhelpful ( 0 )




https://www.dhgate.com/seller-feedback/sellerscore-ff8080815ac66b08015ae522b4433f28.html                                                                                                                                                1/2
10/8/2020                                                                    Ktm from China
                                                      Case: 1:20-cv-06677 Document     #: 17- Ktm from Chinese
                                                                                               Filed:          Ktm Store
                                                                                                        11/10/20    Page at Lovehat
                                                                                                                              111 |ofDHgate.com
                                                                                                                                       170 PageID #:2946
                       Buy Globally · Sell Globally                                                                                                             Join Free   Sign in   My DHgate     Help          English           0    Cart



                                Lovehat                Add To Favorite Stores ( 21 )

                                                                                                                                             ktm                                                  In this store          On DHgate

                                   98.9% Positive Feedback     409 Transactions
                                                                                                                                            Hip hop , Baseball Caps , Snapback

                                        Online Chat        Message Seller
            Share


            Store Home              Products             Time Limited Sale               TopSelling            Review           About Us

            Store Home > ktm



            Store Categories                             2 matching products found for ktm

              Racing caps (2)                                                                                                Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



            Popular Search                                                         Latest Motor GP KTM Racing Snapback Caps Motocross Riding Ca...                                                    US $3.49 - 10.82 / Piece
                                                                                   Ships out within 4 business days                                                                                                      Free Shipping
            Hip hop Baseball Caps
                                                                                   Item Sold (69)                 (9)
            Snapback Headwear cap hat                                                                                                                                                                                 Add to Cart




                                                                                   Wholesale 2017 Latest KTM Racing Cap Motocross Riding Caps W...                                                    US $8.68 - 16.78 / Piece
                                                                                   Ships out within 4 business days                                                                                                      Free Shipping
                                                                                   Item Sold (51)                 (5)
                                                                                                                                                                                                                      Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=20637382&pt=1&supplieridhead=ff8080815ac66b08015ae522b4433f28                                                                                               1/1
10/8/2020                                                                     Contact Information
                                                       Case: 1:20-cv-06677 Document               of Best11/10/20
                                                                                       #: 17 Filed:      Wholesale Store
                                                                                                                     Page- Lovehat
                                                                                                                              112| DHgate.com
                                                                                                                                   of 170 PageID #:2947
                        Buy Globally · Sell Globally                                                                                                                Join Free     Sign in    My DHgate         Help          English       0   Cart



                                  Lovehat               Add To Favorite Stores ( 21 )

                                                                                                                                                                                                             In this store         On DHgate

                                    98.9% Positive Feedback     409 Transactions
                                                                                                                                                 Hip hop , Baseball Caps , Snapback

                                         Online Chat        Message Seller
            Share


            Store Home               Products             Time Limited Sale                   TopSelling            Review            About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                              We offer various kinds of hat. As we cannot list all brand here , please contact us or leave us message if you cannot find your need here.
              Store Introduction

              Basic Information




                                                           Basic Information
                                                                        Company Name: lovehat
                                                                             Business Type:
                                                                                  Location: Guangdong, China (Mainland)
                                                                       Year Established: Mar 2017
                                                                Main Product(s)/Service: Baseball Caps;Hip hop;Snapback;Headwear;hat;cap;Yankees



                                                           Contact Us

                                                                                                                                   Online Chat            Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20637382.html?dspm=pcen.st.oncabout.1.etdLy3gZ9bmyLqfLEfVG&resource_id=#st-navigation-aboutus                                                                                                                   1/1
10/8/2020                                                                 DHgate:
                                                 Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                  17 Filed:         Marketplace
                                                                                               11/10/20         -- Place
                                                                                                             Page     113Order
                                                                                                                            of--170
                                                                                                                                 Cart PageID #:2948




                                           Buy Globally · Sell Globally                                                                                                                       Buyer Protection


                                              Review Your Orders                                                      Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                               Change Shipping Address


                                              (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                           Options                    Quantity                           Price                              Subtotal            Shipping Method


                            Seller: lovehat



                                                Wholesale 2017                Color: Black
                                                                                                            1        Piece              US $16.77 /Piece                     US $16.77        ePacket
                                                Latest KTM R…                Hats & Free
                                                                          Caps Size:                                                                                                         Free Shipping
                                                                                                                                                                                             Delivery: Estimated
                                                                                                                                                                                             between 8-30 (seller
                                                                                                                                                                                             ships within 4 business
                                                                                                                                                                                             days)




                            Add remark to seller                                                                                                                                                   Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                           Item Subtotal:              US $16.77

                                                                                                                                                                                Shipping Cost:                US $0.00

                                                                                                                                                                                  Order Total:               US $16.77




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                       Item Subtotal(1 items):                   US $16.77

                                                                                                                                                                                Shipping Cost:                    US $0.00

                                                                                                                                                                              Grand Total:                   US $16.77
                                                                                                                                    Dhgate Service Pledge
                                                                                                                                    100% guaranteed refunds
                                                                                                                                    Secure payments with escrow protection
                                                                                                                                    Easier,faster dipute resolution
                                                                                                                                                                                          Confirm to Pay




                                                                                             Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                            1/1
10/8/2020          Latest Motor GP KTM Racing Snapback
                                            Case:      Caps Motocross Riding
                                                    1:20-cv-06677            Caps Women
                                                                        Document      #:Men
                                                                                         17Casual
                                                                                            Filed:Adjustable
                                                                                                    11/10/20 Hat Baseball
                                                                                                                  PageCap   Motorcycle
                                                                                                                          114 of 170Cap 47 Brand#:2949
                                                                                                                                       PageID   Hats Vintage Baseball Caps From Lovehat, $3.49| DH…

                                                                                                                                                         Buyer Protection      Customer Service             United States / USD              English



                           lovehat
                                                                                                                                                                                         On DHgate          In this Store
                                                                                                                                                                                                                                                 0
                                                                            I'm shopping for...
                           98.9% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Fashion Accessories > Hats, Scarves & Gloves > Hats & Caps > Ball Caps > Product detail


                                                                                                           Latest Motor GP KTM Racing Snapback Caps Motocross Riding Caps Women Men Casual
                                                                                                           Adjustable Hat Baseball Cap Motorcycle Cap
                                                                                                                                 9 Reviews    |     40 Transactions


                                                                                                            USD            $10.82                        $6.91                         $4.74                       $4.32

                                                                                                                           1 Piece+                      5 Pieces+                     30 Pieces+                  70 Pieces+

                                                                                                            Sale Detail:          Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                             Hats & Caps Size:               Free




                                                                                                             Color:                   Sold
                                                                                                                                      Out

                                                                                                                                                    Orange/Black

                                                                                                             Quantity:                               1                  Piece          Maximum 10000 Piece(s)



                                                                                                             Shipping:             Free Shipping to United States Via ePacket
                                                                         Compare with similar Items
                                                                                                                                   Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                   Logistics Delay Notification


                                                                                                             Total cost:
                                                                                                                                   $10.82                   Get coupon and you will save extra $3




                                                                                                                                      Buy it Now                               Add to Cart                    Add to Favorite



                                                                                                             Seller Guarantee:        Return Policy            On-time Delivery in 30 Days


                                                                                                             Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Bucket Hats Baseball Caps              C D designer bucket hat black            New Korean wave cap letter               Cheap 2019 classic Golf Curved               Summer Trucker Hat With                2020 designer lululemon lulu lu
      Beanie Baseball Cap for Mens           blue Khaki lady autumn beanie            embroidery bend fashion cap              Visor hats Luxury designer                   Snapbacks and Animal                   leggings lu yoga lemon pants

      US $15.99 - 19.39 / Piece              US $56.50 - 65.57 / Piece                US $17.98 - 20.44 / Piece                US $7.03 - 11.42 / Piece                     US $4.81 - 9.09 / Piece                US $23.12 - 26.29 / Piece

                                                                                       $3 OFF $99 +

                                                                                       Per $159 Save $5




     More Choices




      Donald Trump Train Baseball            fashion sport sunglasses for             Winter fashion sheepskin                 New Womens Female Girls                      999 Autumn And Winter                  Fashion Women Ponytail Cap
      Cap Outdoor Embroidery                 women Vintage Men buffalo                gloves for women to keep                 Travel Bucket Beach Sun Hat                  Fashion Popular Real Fur Pom-          Messy Bun Baseball Hat

      US $2.92 - 4.68 / Piece                US $18.86 - 24.34 / Piece                US $27.28 - 32.15 / Pair                 US $1.96 - 3.76 / Piece                      US $13.30 - 18.01 / Piece              US $2.70 - 3.13 / Piece




https://www.dhgate.com/product/latest-motor-gp-ktm-racing-snapback-caps/399835904.html?dspm=pcen.st.products.1.etdLy3gZ9bmyLqfLEfVG&resource_id=&skuid=325798161060020227#st1-0-1|0|0;stprod|40947…                                                    1/6
10/14/2020                                2020 New Universal
                                               Case:         Dirtbike Off Road Document
                                                       1:20-cv-06677           Head Lights H3 #:
                                                                                              12V17
                                                                                                  Supermoto
                                                                                                     Filed:Orange Head Lamp
                                                                                                            11/10/20    PageFor 115
                                                                                                                                KTM EXC SX SXF
                                                                                                                                     of 170    XC From #:2950
                                                                                                                                            PageID     Loveluo0525, $40.11 | DHgate.Com

                                                                                                                                 Buyer Protection     Customer Service             Drop shipping           United States / USD                 English



                           loveluo0525
                                                                                                                                                                                         On DHgate          In this Store
                                                                                                                                                                                                                                                     5
                                                                          I'm shopping for...
                           100% Positive Feedback



    Store Home           Products          Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Motorcycle Lighting > Product detail


                                                                                                                  New Universal Dirtbike Off Road Head Lights H3 12V Supermoto Orange Head Lamp For
                                                                                                                  KTM EXC SX SXF XC Free Shipping


                                                                                                                   USD            $45.6                          $41.57                      $40.11

                                                                                                                                  1 Piece+                       8 Pieces+                   25 Pieces+

                                                                                                                   Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                              New User Save $3



                                                                                                                   Emitting Color:                  Yellow



                                                                                                                   Quantity:                                 1                  Piece        20 in Stock ( Stock in:        CN )



                                                                                                                   Shipping:               Free Shipping to United States Via Hongkong Post
                                                                                                                                           Estimated delivery time: Nov. 1 and Nov. 24, ships out within 4 business days
                                                                                                                                           Logistics Delay Notification


                                                                                                                   Total cost:             $45.6                 Get coupon and you will save extra $3

                                                                              Compare with similar Items

                                                                                                                                                  Buy it Now                        Add to Cart                        Add to Favorite



                                                                                                                   Seller Guarantee:          Return Policy           On-time Delivery in 35 Days


                                                                                                                   Secure Payment:                                                                                      |




      Customers Who Bought This Item Also Bought




      Motorcycle Handlebar End Turn         YENTL free shipping 12V                  Motorcycle Lamp P15d Ba20d                Motorcycle LED Light Kit RGB               TKOSM Akrapovic Exhaust                  Wheel Spoke Wraps Skins Coat
      Signal Light Universal Indicator      Universal Bobber Cafe Racer              Single Claw Three Side, Double            Multi-Color Accent Glow Neon               Motorcycle Exhaust Muffler DB            Trim Cover Pipe Motorcycle

      US $1.66 - 5.42 / Piece               US $7.64 - 15.78 / Set                   US $3.54 - 5.87 / Piece                   US $19.10 - 34.19 / Piece                  US $26.44 - 53.02 / Piece                US $3.38 - 6.85 / Set

                                                                                                                                                                           $50 Save $2




      More Choices




      Injection For BMW S 1000RR            Body+Tank For YAMAHA YZF R 6             Original Xiaomi youpin Bcase              Original Xiaomi Youpin                     Body+Tank For YAMAHA YZF R 1             Xiaomi Youpin Cleanfly FVQ
      S1000RR 09 10 11 12 13 14             YZF 600 YZF-600 YZFR6 06 07              Tita Temporary Stop Sign Car              COOWOO Car Phone Holder                    YZF-1000 YZF 1000 YZFR1 04 05            Portable Car Hand Helded

      US $454.28 - 588.55 / Set             US $323.22 - 418.75 / Set                US $8.85 - 10.54 / Piece                  US $9.21 - 10.47 / Piece                   US $346.54 - 448.96 / Set                US $70.36 - 83.84 / Piece

       $5 OFF $100 +                          $5 OFF $100 +                           $3 OFF $100 +                               $3 OFF $100 +                            $5 OFF $100 +                               $3 OFF $100 +




      Item Description                                                                                                                                                                                                                 Report Item




        New Universal Dirtbike Off Road Head Lights H3 12V Supermoto Orange Head Lamp For KTM EXC SX SXF XC Free Shipping

https://www.dhgate.com/product/new-universal-dirtbike-off-road-head-lights/388954921.html                                                                                                                                                                1/6
10/14/2020                                   2020 New Universal
                                                  Case:         Dirtbike Off Road Document
                                                          1:20-cv-06677           Head Lights H3 #:
                                                                                                 12V17
                                                                                                     Supermoto
                                                                                                        Filed:Orange Head Lamp
                                                                                                               11/10/20    PageFor 116
                                                                                                                                   KTM EXC SX SXF
                                                                                                                                        of 170    XC From #:2951
                                                                                                                                               PageID     Loveluo0525, $40.11 | DHgate.Com

        Specifications


                                   Type:     Headlights
                                  Make:      Universal
                             Item Code:      388954921
                               Category:     Motorcycle Lighting




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description


                                    New Universal Dirtbike Off Road Head Lights H3 12V Supermoto Orange Head Lamp For
                                                              KTM EXC SX SXF XC Free Shipping




                                Features:
                                The LED Vision headlight features an innovative and compact design that makes it particularly attractive.
                                Material: Polypropylene
                                Style: Halogen + LED Off-Road Headlight
                                Transparent glass lens cover and back cover to protect lights .
                                The position of the mounting points allow ample room for the brake cable .
                                Universal fitting with anti-vibration rubber strips, Will mount on your motorcycle's forks with 4 rubber straps .
                                Not DOT approved
                                Specifications:

                                The light bulb type:
                                Halogen spec: 4", H3 12V 55W large lamp
                                LED spec: 2", 20 PCS Wilte LED small lamp
                                9 White LED each side for exceptional visibility (can be used as turn signals, just for show or however you want to wire them)

                                Dimensions: 33cm L x 32cm W x 9cmH(Approx)
                                Dual reflector design allows for optimum illumination of both near and distant terrain
                                Compact design fits tighter to forks than other headlights

                                Casing color:Orange as shown in pictures



                                Condition:
                                100% Brand New
                                Package Includes:
                                1 headlight and 4 rubber straps
                                Instructions not included
                                Fitment:
                                Aftermarket headlight kit fits all Dual sport motorcycles, dirt bikes; Street fighter, naked motorcycles.
                                PLEASE NOTE:
                                This is an aftermarket custom item, not an OEM part. It will fit the models listed above but modification may or may not be
                                required. This item is intended for professional installation, instruction manual is not included. Make sure it will fit before you
                                buy.
                                Image shown is for reference only. Actual parts may vary in appearance based on your model.




https://www.dhgate.com/product/new-universal-dirtbike-off-road-head-lights/388954921.html                                                                                                                                            2/6
10/14/2020                             2020 New Universal
                                            Case:         Dirtbike Off Road Document
                                                    1:20-cv-06677           Head Lights H3 #:
                                                                                           12V17
                                                                                               Supermoto
                                                                                                  Filed:Orange Head Lamp
                                                                                                         11/10/20    PageFor 117
                                                                                                                             KTM EXC SX SXF
                                                                                                                                  of 170    XC From #:2952
                                                                                                                                         PageID     Loveluo0525, $40.11 | DHgate.Com




                                                                                                    Less Description




      Sponsored Products You May be Interested In More Choice




      Nylon Waterproof Dog Pet Car        2020 Kanye West Static             Mens sneakers basketball
      Bag Holder Carriers Storage         Running Shoes New Israfil          shoes 1s UNC Obsidian Ture

      US $18.97 - 36.65 / Piece           US $44.47 - 54.66 / Pair           US $37.31 - 47.06 / Pair

       $4 OFF $120 +                       $2 OFF $30 +                       $12 OFF $180 +


https://www.dhgate.com/product/new-universal-dirtbike-off-road-head-lights/388954921.html                                                                                              3/6
10/14/2020                                   2020 New Universal
                                                  Case:         Dirtbike Off Road Document
                                                          1:20-cv-06677           Head Lights H3 #:
                                                                                                 12V17
                                                                                                     Supermoto
                                                                                                        Filed:Orange Head Lamp
                                                                                                               11/10/20    PageFor 118
                                                                                                                                   KTM EXC SX SXF
                                                                                                                                        of 170    XC From #:2953
                                                                                                                                               PageID     Loveluo0525, $40.11 | DHgate.Com
       $40 Save $2                               $120 Save $2




      Compare with similar Items




                                                New Universal Dirtbike Off             Free Shipping Motorcycle LED                White Dirtbike Motorcycle Off              For 2 Pieces Motorcycle                 Car modification 25"x 5"
                                                Road Head Lights H3 12V                Headlight High Power 125W                   Road Universal Headlamps                   Modified Waterproof Twist               Universal Car Kit Rear Bumper
                                                Supermoto Orange Head Lamp             Waterproof 3000LM U5                        Enduro Road for KTM XR WR CR               Rotating Lights LED Directional         Cover Trim Shark Fin Spoiler L

                                                           Add to Cart                             Add to Cart                                 Add to Cart                               Add to Cart                            Add to Cart

                                     Price      US $40.11 - 45.60 / Piece              US $13.07 - 14.86 / Piece                   US $49.24 - 55.99 / Piece                  US $13.07 - 17.15 / Pair                US $19.10 - 34.29 / Piece




                               Min. Order       1 Piece                                1 Piece                                     1 Piece                                    1 Pair                                  1 Piece

               Customer Rating / Orders                    0                                        0                                          0                                          0                                      5.0   12 Orders

                          Shipping Cost         Free Shipping                          Free Shipping                               Free Shipping                              Free Shipping                           Free Shipping

                       Shipping method          Hongkong Post                          China Post Air Mail                         Hongkong Post                              China Post Air Mail                     China Post Air Mail

                Estimated Delivery Time         Oct. 30 and Jan. 8                     Nov. 5 and Jan. 17                          Oct. 30 and Jan. 8                         Oct. 30 and Jan. 11                     Oct. 30 and Jan. 11

                       Seller Guarantee            Guaranteed Service                     Guaranteed Service                          Guaranteed Service                         Guaranteed Service                       Guaranteed Service



                                    Store       Shop by loveluo0525                    Shop by dhgate_stor…                        Shop by yoyo525123                         Shop by aibu                            Shop by geryoun
                                                100% Positive Feedback                 0% Positive Feedback                        100% Positive Feedback                     98.5% Positive Feedback                 97.1% Positive Feedback




      Related Promotion


        auto reflectors        motorcycle led strobe       light general      bmw indicator lights        led license plate bracket          bobber brake lights         parts turn signal light       xenon hid projector lenses lights


        led turn signal indicators       led motorcycle tail light smoke




      Related Keywords


        vtec     iron mounting        cruisers bikes       dual motorcycle headlight      custom motorcycle headlight               motorcycle headlight grill           yellow headlights motorcycles


        h4 led motorcycle headlight bulbs           universal motorcycle headlight switch          round headlights for motorcycle




      You May Also Like




      7 8" 22mm Motorcycle Hand                     DIY sublimation rolling tray                 2020 hot summer THOR speed                    metal roll rolling trays Bob                   New long-sleeved T-shirt
      Grips Handle Rubber Bar Gel                   metal rolling tobacco tray metal             surrender cycling jersey, long-               Marley tray 188*125mm                          downhill clothing mountain

      US $6.58 - 9.65 / Pair                        US $1.69 - 4.23 / Piece                      US $16.40 - 20.60 / Piece                     US $1.23 - 2.50 / Piece                        US $16.07 - 20.21 / Piece




      2018 new darkmoon series               KTM Motorcycle gloves retro               KTM Hoodie Sweatshirt                           MOTO GP Bike Clothing Cycling                   New sup F1 fans series downhill
      men's VK quartz movement               Moto racing gloves Men's                  MotoGP Cycling Windbreaker                      Series Jersey Long Sleeve Top                   service mountain bike bicycle

      US $70.68 - 88.83 / Piece              US $8.94 - 11.64 / Piece                  US $30.72 - 40.79 / Piece                       US $14.08 - 19.32 / Piece                       US $15.24 - 20.15 / Piece




https://www.dhgate.com/product/new-universal-dirtbike-off-road-head-lights/388954921.html                                                                                                                                                              4/6
10/14/2020                             2020 New Universal
                                            Case:         Dirtbike Off Road Document
                                                    1:20-cv-06677           Head Lights H3 #:
                                                                                           12V17
                                                                                               Supermoto
                                                                                                  Filed:Orange Head Lamp
                                                                                                         11/10/20    PageFor 119
                                                                                                                             KTM EXC SX SXF
                                                                                                                                  of 170    XC From #:2954
                                                                                                                                         PageID     Loveluo0525, $40.11 | DHgate.Com




      New motocross racing T-shirt           Renthal 250mm Handlebar            Free shipping motorcycle                  1MHz-6.5GHz K18 Multi-                     Autumn Winter KTM Motorcycle
      for ktm men's short-sleeved T-         Round Cushion Crossbar Foam        Motocross KTM Hydration pack              function Camera Detector                   Riding Sweatshirt Motorcycle

      US $12.81 - 14.57 / Piece              US $2.72 - 3.66 / Piece            US $19.10 - 23.87 / Piece                 US $33.17 - 41.68 / Piece                  US $31.37 - 38.23 / Piece




      51 mm Akrapovic Stainless              DELICATE FOX 180 Motocross                KTM Motorcycle Goggle              KTM Motorcycle gloves Luva                 4pcs Motorcycle Sponge Bicycle
      Steel Universal Motorcycle             Jersey Pants 2020 Navy Red                Motocross Glasses MOTO ATV         Motoqueiro Guantes Moto                    Grips Handlebar Cover Handle

      US $42.22 - 58.29 / Piece              US $55.28 - 77.72 / Set                   US $8.74 - 13.36 / Piece           US $6.04 - 9.72 / Pair                     US $0.51 - 0.92 / Piece




      Handle Grip Pro taper                  2020 new thor head outdoor                ktm summer new MOTO GP                    Tobacco Smoking Cigarette           Summer Honda REPSOL Racing
      Motorcycle High Quality                riding gloves motorcycle bicycle          motorcycle off-road riding T-             Rolling Paper Booklet Roll          POLO Shirt Cavalier Team

      US $2.62 - 3.32 / Pair                 US $15.94 - 20.42 / Piece                 US $13.45 - 18.03 / Piece                 US $1.15 - 14.55 / Piece            US $14.54 - 19.31 / Piece




      DELICATE FOX 2020 Racing               F1 Formula One Racing Short               Explosive F1 spring and                   Summer TLD KTM downhill                    For KTM Racing Team
      Racing 180 Lovl SE Jersey Pant         Sleeve T-Shirt Team Suit 2019             autumn long-sleeved downhill              clothing Troy Lee Designs                  Motorcycle Long Sleeve T-Shirt

      US $46.99 - 66.06 / Set                US $14.59 - 18.53 / Piece                 US $15.60 - 20.53 / Piece                 US $14.19 - 20.48 / Piece                  US $12.67 - 39.20 / Piece




      Men's Zipper Hoodies MOTO              180*125MM Cartoon Rolling                 Motorcycle Handlebar End Turn             2019 troy lee designs full finger          2019 DELICATE FOX MX 360 Kila
      GP Cotton Jacket For YAMAHA            tray Tobacco Metal plate                  Signal Light Universal Indicator          MTB MX motorcycle motocross                Jersey Pants Motocross Dirt

      US $31.52 - 36.57 / Piece              US $1.65 - 3.42 / Piece                   US $1.66 - 5.42 / Piece                   US $16.87 - 21.15 / Piece                  US $46.99 - 66.06 / Set




      Summer mesh breathable
      racing suit knight off-road

      US $79.75 - 98.99 / Piece


                                                                                                             More




      New Arrival motorcycle headlights




https://www.dhgate.com/product/new-universal-dirtbike-off-road-head-lights/388954921.html                                                                                                                    5/6
10/14/2020                                          Case: 1:20-cv-06677 Document Wholesaler [loveluo0525]:
                                                                                 #: 17 Filed:     11/10/20 Reviews on DHgate.com
                                                                                                                Page   120 of 170 PageID #:2955



                                                                                                               Customer Service               Drop shipping   Save more         United States / USD              English



                                                                                   I'm shopping for...                                                                 Hi, Sign in                                    5
                                                                                                                                                                       My DHgate



                                    ALL CATEGORIES                                 Flash Deals             Superior Suppliers              Coupon Center        Local Warehouse            Video Gallery

      Home > Seller Review Profile


          Seller Information                                        Review Score:85

          Loveluo0525                                                                                                            Last 2 months                Last 6 months              Last 12 months                        Total
          93 Transactions
          100% Positive Review                                                      Positive                                              0                        4                            10                                 88
          Guangdong, China (Mainland)
          12:58 PM Wed Oct 14 Now
                                                                                    Neutral                                               0                        0                            0                                  0
          Member since Jun 2014


          Recommend seller to friends
                                                                                    Negative                                              0                        0                            0                                  1




                                                                    Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                             Service Detail                            Service Score                            Compared to Industry Average                         Number of Ratings


                                                                            Items as described                                         5.0/ 5.0                 Above Average                                                 89


                                                                             Communication                                             5.0 / 5.0                Above Average                                                 89


                                                                              Delivery time                                            5.0 / 5.0                Above Average                                                 89


                                                                            Shipping charges                                           5.0 / 5.0                Above Average                                                 89




             Reviews Received                         Reviews Sent


          Reviews:       Negative                                                                                                                                                                     Dates:   All



                                     Lot 10 packs *3 jumping pills tricky                                 By:fr***41                    08 31,2017
                                     toys for jokes & Gags lovely jumping
                                                                                    Product reviews:
                                     pills move with ur hand gest XD
                                                                                    Cheap garbage
                                     Item code: 199792216
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                     1                                                                                                                                                                                               Go to page:   1     GO




                                    Bookmark & Share




                                        Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                      China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                     Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff80808146a2ceb10146d77aed5c4844.html                                                                                                                                                      1/1
10/14/2020                                                                   Ktm from China
                                                       Case: 1:20-cv-06677 Document     #: -17
                                                                                             KtmFiled:
                                                                                                 from Chinese Ktm Store
                                                                                                        11/10/20        at Loveluo0525
                                                                                                                     Page     121 of | 170
                                                                                                                                       DHgate.com
                                                                                                                                            PageID #:2956
                        Buy Globally · Sell Globally                                                                                                              Join Free   Sign in   My DHgate     Help          English           5    Cart



                                 Loveluo0525                      Add To Favorite Stores ( 1 )
                                                                                                                                               KTM                                                  In this store          On DHgate

                                    100% Positive Feedback      93 Transactions

                                         Online Chat                 Message Seller
         Share                         Share 0


         Store Home                  Products             Time Limited Sale                TopSelling            Review           About Us

         Store Home > KTM



         Store Categories                                 5 matching products found for KTM

               Automobiles & Moto… (5)                                                                                         Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                      Black Motorbike Wheel Tire Valves Stem Air tyre cap 90 Degre...                                                    US $3.77 - 4.28 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




                                                                                      New Universal Dirtbike Off Road Head Lights H3 12V Supermoto...                                                 US $40.11 - 45.60 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




                                                                                      White Dirtbike Motorcycle Off Road Universal Headlamps Endur...                                                 US $45.22 - 51.42 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




                                                                                      Black Dirtbike Motorcycle Off Road Universal Headlamps Endur...                                                 US $45.22 - 51.42 / Piece
                                                                                      Ships out within 4 business days                                                                                                     Free Shipping
                                                                                      Item Sold (1)               (1)
                                                                                                                                                                                                                        Add to Cart




                                                                                      Motorcycle Hand Guards 22 28mm Handguard ATV Hand Protectors...                                                 US $18.05 - 22.80 / Piece
                                                                                      Ships out within 2 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                        Add to Cart




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=19787412&pt=1&supplieridhead=ff80808146a2ceb10146d77aed5c4844                                                                                                 1/1
10/14/2020                                                                    Contact Information
                                                        Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                         #: 17 Filed:     11/10/20  Store - Loveluo0525
                                                                                                                        Page     122 of| DHgate.com
                                                                                                                                          170 PageID #:2957
                         Buy Globally · Sell Globally                                                                                                           Join Free   Sign in   My DHgate        Help          English      5      Cart



                                   Loveluo0525                   Add To Favorite Stores ( 1 )
                                                                                                                                                                                                     In this store         On DHgate

                                     100% Positive Feedback    93 Transactions

                                          Online Chat               Message Seller
         Share


         Store Home                   Products             Time Limited Sale               TopSelling           Review             About Us

         Store Home > About us



         About Us                                           Store Introduction
                                                                                           Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
               Store Introduction
                                                                                           Excellent Service and Fast Shipping
               Basic Information




                                                            Basic Information
                                                                       Company Name:
                                                                         Business Type:
                                                                                 Location: Guangdong, China (Mainland)
                                                                       Year Established: Jun 2014
                                                                Main Product(s)/Service:



                                                            Contact Us

                                                                                                                                 Online Chat        Message Seller




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/19787412.html?dspm=pcen.st.oncabout.1.Gt4rcu0feg10sdiEmxrV&resource_id=#st-navigation-aboutus                                                                                                             1/1
10/14/2020                                                                 DHgate:
                                                  Case: 1:20-cv-06677 Document #: Reliable Wholesale
                                                                                   17 Filed:         Marketplace
                                                                                                11/10/20     Page-- Place
                                                                                                                      123 Order
                                                                                                                            of --170
                                                                                                                                  Cart PageID #:2958




                                           Buy Globally · Sell Globally                                                                                                                      Buyer Protection


                                             Review Your Orders                                                      Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                        Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                      Quantity                           Price                              Subtotal            Shipping Method


                            Seller: loveluo0525



                                                New Universal D           Emitting Yellow
                                                                                                           1        Piece              US $45.60 /Piece                     US $45.60        Hongkong Post
                                                                           Color:
                                                irtbike Off Roa…
                                                                                                                                                                                            Free Shipping
                                                                                                                                                                                            Delivery: Estimated
                                                                                                                                                                                            between 12-35 (seller
                                                                                                                                                                                            ships within 4 business
                                                                                                                                                                                            days)




                            Add remark to seller                                                                                                                                                  Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                          Item Subtotal:              US $45.60

                                                                                                                                                                               Shipping Cost:                US $0.00

                                                                                                                                                                                 Order Total:               US $45.60




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                      Item Subtotal(1 items):                   US $45.60

                                                                                                                                                                               Shipping Cost:                    US $0.00

                                                                                                                                                                             Grand Total:                   US $45.60
                                                                                                                                   Dhgate Service Pledge
                                                                                                                                   100% guaranteed refunds
                                                                                                                                   Secure payments with escrow protection
                                                                                                                                   Easier,faster dipute resolution
                                                                                                                                                                                         Confirm to Pay




                                                                                            Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                           1/1
10/4/2020          KTM Kawasaki Luva Motoqueiro
                                          Case: Guantes Moto Motocicleta Luvas
                                                   1:20-cv-06677               De Moto Cycling
                                                                         Document       #: 17Motocross Gloves Protective
                                                                                               Filed: 11/10/20      Page Gear124
                                                                                                                              Gantsof
                                                                                                                                    Moto
                                                                                                                                      170Gloves For Motorcycle
                                                                                                                                            PageID     #:2959  Riding Gloves For Riding A Motorcycle From X…

                                                                                                                                  Buyer Protection        Customer Service            Drop shipping        United States / USD               English



                           Lucky Star Motorcycle Spare…
                                                                                                                                                                                          On DHgate        In this Store
                                                                                                                                                                                                                                                25
                                                                           I'm shopping for...
                           100% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                                           KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling
                                                                                                           Motocross gloves protective gear Gants Moto
                                                                                                                                   9 Reviews    |    20 Transactions


                                                                                                            USD            $9.12                           $8.66                        $8.4                        $8.03
                                                                                                                           $9.6                            $9.12                        $8.84                       $8.45
                                                                                                                           1 Pair+                         2 Pairs+                     10 Pairs+                   30 Pairs+

                                                                                                                                                                                                                      App Only $6.98 - $9.67

                                                                                                            Sale Detail:            5% OFF            07 days left

                                                                                                                                    Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                             Color :                    Orange


                                                                                                             Size:                      M



                                                                                                             Options:


                                                                         Compare with similar Items                                                  orange

                                                                                                             Quantity:                                1                      Pair      Maximum 10000 Pair(s)



                                                                                                             Shipping:               $2.72 to United States Via ePacket
                                                                                                                                     Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                     Logistics Delay Notification


                                                                                                             Total cost:             $11.84                   Get coupon and you will save extra $3




                                                                                                                                         Buy it Now                             Add to Cart                    Add to Favorite



                                                                                                             Seller Guarantee:           Return Policy             On-time Delivery in 30 Days


                                                                                                             Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear               Retro Pursuit Perforated Real              Motorcycle Gloves Leather             F-5-Colors Gloves Moter Glove
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike                 Leather Motorcycle Gloves                  Goatskin Touch Screen Ready           Moto Racing Motocycly Gloves

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                    US $15.13 - 17.21 / Piece                  US $10.56 - 13.72 / Pair              US $4.83 - 10.97 / Piece




     More Choices




      Body For KAWASAKI ZX 600 CC            Hot sale Donald Trump 2020               Body +Tank For HONDA                        Body+Tank For YAMAHA YZF R 1               17 types 3D printing Trump            6 styles Donald Trump 2020
      6 R ZX636 ZX-6R 2000 2001              Baseball Cap Patchwork                   CBR1000 RR CBR 1000 RR 08 09                YZF-1000 YZF 1000 YZFR1 04 05              2020 Mask Windproof Cotton            Dollar US President Banknotes

      US $323.22 - 418.75 / Set              US $2.38 - 3.28 / Piece                  US $323.22 - 418.75 / Set                   US $346.54 - 448.96 / Set                  US $0.58 - 0.98 / Piece               US $0.13 - 0.55 / Piece



https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                                                                       1/13
10/4/2020           KTM Kawasaki Luva Motoqueiro
                                           Case: Guantes Moto Motocicleta Luvas
                                                    1:20-cv-06677               De Moto Cycling
                                                                          Document       #: 17Motocross Gloves Protective
                                                                                                Filed: 11/10/20      Page Gear125
                                                                                                                               Gantsof
                                                                                                                                     Moto
                                                                                                                                       170Gloves For Motorcycle
                                                                                                                                             PageID     #:2960  Riding Gloves For Riding A Motorcycle From X…




     Item Description         Customer Reviews (9)           Transaction History (20)                                                                                                                                   Report Item




       Specifications: Product Name: Motorcycle gloves Material: syn-leather fabric+pvc+genuine leather+nylon+polyester Model Number: KTM/KAWASAKI Color: Orange; Green Supply Ability: 20000 Pairs per Month Service:
       OEM and customized service New: 100% new Size: M,L,XL,XXL Packing: Each pack in polyester bag Place of Origin: Guangdong, China (Mainland)



       Specifications


                               Material:    Nylon
                               Feature:     Full Finger Breathable
                               Gender:      Men
                            Item Code:      426193491
                              Category:     Motorcycle Gloves




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
       condition of the item(s) received.




       Description




                                    Shipping

                                   1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                                   inputting the required information.


                                   2. Time in transit: Transit time varies with different shipping methods.




                                   3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                                   days.




                                    Feedback

                                   Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                                   and service. It`ll just take you 1 minute. Thank you!




                                    Return Policy

                                   If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                                   incurred and the items returned should be kept in their original status.

https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                                                      2/13
10/4/2020        KTM Kawasaki Luva Motoqueiro
                                        Case: Guantes Moto Motocicleta Luvas
                                                 1:20-cv-06677               De Moto Cycling
                                                                       Document       #: 17Motocross Gloves Protective
                                                                                             Filed: 11/10/20      Page Gear126
                                                                                                                            Gantsof
                                                                                                                                  Moto
                                                                                                                                    170Gloves For Motorcycle
                                                                                                                                          PageID     #:2961  Riding Gloves For Riding A Motorcycle From X…




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                      3/13
10/4/2020        KTM Kawasaki Luva Motoqueiro
                                        Case: Guantes Moto Motocicleta Luvas
                                                 1:20-cv-06677               De Moto Cycling
                                                                       Document       #: 17Motocross Gloves Protective
                                                                                             Filed: 11/10/20      Page Gear127
                                                                                                                            Gantsof
                                                                                                                                  Moto
                                                                                                                                    170Gloves For Motorcycle
                                                                                                                                          PageID     #:2962  Riding Gloves For Riding A Motorcycle From X…




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                      4/13
10/4/2020        KTM Kawasaki Luva Motoqueiro
                                        Case: Guantes Moto Motocicleta Luvas
                                                 1:20-cv-06677               De Moto Cycling
                                                                       Document       #: 17Motocross Gloves Protective
                                                                                             Filed: 11/10/20      Page Gear128
                                                                                                                            Gantsof
                                                                                                                                  Moto
                                                                                                                                    170Gloves For Motorcycle
                                                                                                                                          PageID     #:2963  Riding Gloves For Riding A Motorcycle From X…




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                      5/13
10/4/2020        KTM Kawasaki Luva Motoqueiro
                                        Case: Guantes Moto Motocicleta Luvas
                                                 1:20-cv-06677               De Moto Cycling
                                                                       Document       #: 17Motocross Gloves Protective
                                                                                             Filed: 11/10/20      Page Gear129
                                                                                                                            Gantsof
                                                                                                                                  Moto
                                                                                                                                    170Gloves For Motorcycle
                                                                                                                                          PageID     #:2964  Riding Gloves For Riding A Motorcycle From X…




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                      6/13
10/4/2020        KTM Kawasaki Luva Motoqueiro
                                        Case: Guantes Moto Motocicleta Luvas
                                                 1:20-cv-06677               De Moto Cycling
                                                                       Document       #: 17Motocross Gloves Protective
                                                                                             Filed: 11/10/20      Page Gear130
                                                                                                                            Gantsof
                                                                                                                                  Moto
                                                                                                                                    170Gloves For Motorcycle
                                                                                                                                          PageID     #:2965  Riding Gloves For Riding A Motorcycle From X…




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                      7/13
10/4/2020        KTM Kawasaki Luva Motoqueiro
                                        Case: Guantes Moto Motocicleta Luvas
                                                 1:20-cv-06677               De Moto Cycling
                                                                       Document       #: 17Motocross Gloves Protective
                                                                                             Filed: 11/10/20      Page Gear131
                                                                                                                            Gantsof
                                                                                                                                  Moto
                                                                                                                                    170Gloves For Motorcycle
                                                                                                                                          PageID     #:2966  Riding Gloves For Riding A Motorcycle From X…




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                      8/13
10/4/2020            KTM Kawasaki Luva Motoqueiro
                                            Case: Guantes Moto Motocicleta Luvas
                                                     1:20-cv-06677               De Moto Cycling
                                                                           Document       #: 17Motocross Gloves Protective
                                                                                                 Filed: 11/10/20      Page Gear132
                                                                                                                                Gantsof
                                                                                                                                      Moto
                                                                                                                                        170Gloves For Motorcycle
                                                                                                                                              PageID     #:2967  Riding Gloves For Riding A Motorcycle From X…




                                                                                                            Less Description




      9 Customer Reviews
                          4 out of 5 stars


      Reviews


            venom****ker67                                   fab***nd                                             Tomw **** t881                              zanuss **** ncenzo                                   at *** 82
                             May 23, 2019                                       August 21, 2019                                     December 07, 2018                             January 16, 2019
            Options: green    Size: L  Color : Gr…           Options: green      Size: L   Color : Gr…            Options: orange     Size: XL  Color :…      Options: orange       Size: L    Color : …           Options: orang

            Took a while for shipping for amazing            Very Satisfied                                       spot on                                     good for your product drl                            impeccable not
            quality better than expected wow




     Sponsored Products You May be Interested In More Choice                                       I want to be here too




      Body For KAWASAKI ZX 600 CC             300W Solar led outdoor lighting        V Gold Max Hair Straightener           Chicago Los Bulls Angeles        Mini LED Party Lights Square             2020 latest EMslim HI-EMT
      6 R ZX636 ZX-6R 2000 2001               solars garden lights Hanging           Classic Professional styler Fast       Basketball Shorts Just Memphis   Color Changing LED ice cubes             machine EMS electromagnetic

      US $323.22 - 418.75 / Set               US $63.86 - 108.86 / Piece             US $15.08 - 30.00 / Piece              US $16.34 - 19.58 / Piece        US $40.96 - 77.63 / Lot                  US $8.48 - 3780.00 / Piece

                                               $100 OFF $2,000 +                                                                                              $100 OFF $2,000 +




     Compare with similar Items




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                                                    9/13
10/4/2020          KTM Kawasaki Luva Motoqueiro
                                          Case: Guantes Moto Motocicleta Luvas
                                                   1:20-cv-06677               De Moto Cycling
                                                                         Document       #: 17Motocross Gloves Protective
                                                                                               Filed: 11/10/20      Page Gear133
                                                                                                                              Gantsof
                                                                                                                                    Moto
                                                                                                                                      170Gloves For Motorcycle
                                                                                                                                            PageID     #:2968  Riding Gloves For Riding A Motorcycle From X…




                                                                                       Mig C2 Dain Racing Short                 Wholesale- Madbike motorcycle          Mechanix Wear - M-Pact Covert              For KTM DUKE 125 200 390
                                                                                       Gloves for Motorcycle Bike               gloves waterproof motorbike            Tactical Gloves                            Graphics Backgrounds Sticker
                                                                                       Gloves Racing Riding                     warm racing full finger moto                                                      Kit Decal

                                                                                                  Add to Cart                             Add to Cart                              Add to Cart                              Add to Cart
                                                KTM Kawasaki Motorcycle
                                     Price      Gloves Guantes Moto                    US $35.50 - 40.37 / Pair                 US $28.54 - 32.45 / Piece              US $17.30 - 19.66 / Piece                  US $46.28 - 55.98 / Set
                                                Motorcycle Motorcycle Gloves

                                                           Add to Cart

                                                US $7.06 - 9.78 / Pair
                                 My. Order                                             1 Pair                                   1 Piece                                1 Piece                                    1 Set

              Customer Rating / Orders                                                             0                                      0                                         0    1 Order                             0    1 Order

                          Shipping Cost                                                Free Shipping                            Free Shipping                          Free Shipping                              Free Shipping
                                                1 Pair
                      Shipping method                                                  ePacket                                  ePacket                                ePacket                                    ePacket
                                                           4.0   20 Orders
               Estimated Delivery Time                                                 Nov. 27 and Dec. 19                      Oct. 28 and Nov. 19                    Oct. 20 and Nov. 11                        Oct. 30 and Nov. 21
                                                US $2.72
                       Seller Guarantee                                                    Guaranteed Service                      Guaranteed Service                     Guaranteed Service                         Guaranteed Service
                                                ePacket

                                                Oct. 30 and Nov. 21
                                     Store                                             Shop by hoya_autom…                      Shop by auto_motor…                    Shop by elena2012168                       Shop by moto_pro
                                                   Guaranteed Service                  100% Positive Feedback                   90.5% Positive Feedback                95.6% Positive Feedback                    100% Positive Feedback



                                                Shop by xyfmtc
                                                100% Positive Feedback




     Related Promotion


       leather gloves for motorcycle          finger leather glove       black perforated leather       cow leather gloves       scoyco gloves        summer riding gloves        pro biker protective gear


       windproof gloves for motorcycle            gloves fox racing      rs taichi gloves xl




     Related Keywords


       gear motorbike           super bike     glove moto        riding gloves motorcycle       motorcycle gloves long fingers        motorcycle gloves         motorcycle racing gloves taichi         half fingers motorcycle gloves


       motorcycle gloves green          quality motorcycle gloves




     You May Also Like




      2019 New Moto GP Letters KTM                  2020 hot summer THOR speed                  ktm summer new MOTO GP                     OGIO motorcycle riding                        7 8" 22mm Motorcycle Hand
      Racing Baseball Caps                          surrender cycling jersey, long-             motorcycle off-road riding T-              backpack shoulder knight                      Grips Handle Rubber Bar Gel

      US $5.74 - 7.60 / Piece                       US $15.58 - 19.57 / Piece                   US $12.78 - 17.13 / Piece                  US $53.69 - 64.32 / Piece                     US $6.58 - 9.65 / Pair




      2020 DELICATE FOX muit                 Autumn Winter KTM Motorcycle               New Moto GP Letters KTM                     2020 new thor head outdoor                   KTM motorcycle T-shirt 2019
      Dirtpaw Race Gloves Moto               Riding Sweatshirt Motorcycle               Racing Baseball Caps                        riding gloves motorcycle bicycle             summer casual jacket factory

      US $9.95 - 14.40 / Piece               US $29.80 - 36.32 / Piece                  US $5.74 - 7.60 / Piece                     US $15.14 - 19.40 / Piece                    US $13.49 - 18.08 / Piece




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                                                             10/13
10/4/2020         KTM Kawasaki Motorcycle Gloves
                                           Case: Guantes Moto MotorcycleDocument
                                                   1:20-cv-06677        Motorcycle Gloves
                                                                                       #: Cycling Motocross
                                                                                          17 Filed:         Gloves Protective
                                                                                                       11/10/20     Page 134  Gear Gants
                                                                                                                                   of 170MotoPageID
                                                                                                                                              Gloves For#:2969
                                                                                                                                                        Motorcycle Riding Gloves For Riding A Motorcycle Fro…

                                                                                                                                  Buyer Protection        Customer Service            Drop shipping        United States / USD               English



                           Lucky Star Motorcycle Spare…
                                                                                                                                                                                          On DHgate        In this Store
                                                                                                                                                                                                                                                25
                                                                           I'm shopping for...
                           100% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                                           KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling
                                                                                                           Motocross gloves protective gear Gants Moto
                                                                                                                                   9 Reviews    |    20 Transactions




                                                                                                            USD            $9.12                           $8.66                        $8.4                        $8.03
                                                                                                                           $9.6                            $9.12                        $8.84                       $8.45
                                                                                                                           1 Pair+                         2 Pairs+                     10 Pairs+                   30 Pairs+

                                                                                                                                                                                                                      App Only $6.98 - $9.67

                                                                                                            Sale Detail:            5% OFF            07 days left

                                                                                                                                    Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                             Color :                    Orange


                                                                                                             Size:                      M



                                                                                                             Options:
                                                                         Compare with similar Items
                                                                                                                                                     orange

                                                                                                             Quantity:                                1                      Pair      Maximum 10000 Pair(s)



                                                                                                             Shipping:               $2.72 to United States Via ePacket
                                                                                                                                     Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                     Logistics Delay Notification


                                                                                                             Total cost:
                                                                                                                                     $11.84                   Get coupon and you will save extra $3




                                                                                                                                         Buy it Now                             Add to Cart                    Add to Favorite



                                                                                                             Seller Guarantee:           Return Policy             On-time Delivery in 30 Days


                                                                                                             Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear               Retro Pursuit Perforated Real              Motorcycle Gloves Leather             F-5-Colors Gloves Moter Glove
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike                 Leather Motorcycle Gloves                  Goatskin Touch Screen Ready           Moto Racing Motocycly Gloves

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                    US $15.13 - 17.21 / Piece                  US $10.56 - 13.72 / Pair              US $4.83 - 10.97 / Piece




     More Choices




      Body For KAWASAKI ZX 600 CC            Hot sale Donald Trump 2020               Body +Tank For HONDA                        Body+Tank For YAMAHA YZF R 1               17 types 3D printing Trump            6 styles Donald Trump 2020
      6 R ZX636 ZX-6R 2000 2001              Baseball Cap Patchwork                   CBR1000 RR CBR 1000 RR 08 09                YZF-1000 YZF 1000 YZFR1 04 05              2020 Mask Windproof Cotton            Dollar US President Banknotes

      US $323.22 - 418.75 / Set              US $2.38 - 3.28 / Piece                  US $323.22 - 418.75 / Set                   US $346.54 - 448.96 / Set                  US $0.58 - 0.98 / Piece               US $0.13 - 0.55 / Piece

https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                                                                       1/6
10/4/2020           KTM Kawasaki Motorcycle Gloves
                                             Case: Guantes Moto MotorcycleDocument
                                                     1:20-cv-06677        Motorcycle Gloves
                                                                                         #: Cycling Motocross
                                                                                            17 Filed:         Gloves Protective
                                                                                                         11/10/20     Page 135  Gear Gants
                                                                                                                                     of 170MotoPageID
                                                                                                                                                Gloves For#:2970
                                                                                                                                                          Motorcycle Riding Gloves For Riding A Motorcycle Fro…




     Item Description           Customer Reviews (9)       Transaction History (20)                                                                                                         Report Item




            Buyer                                      Product Info                                                                                        Quantity         Order Date


            White********                              KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2020-09-09
                                                       protective gear Gants Moto




            G_c**                                      KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-06-06
                                                       protective gear Gants Moto




            Tho**********                              KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-05-12
                                                       protective gear Gants Moto




            Dja*****************                       KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-04-15
                                                       protective gear Gants Moto




            Eve***********************                 KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-04-09
                                                       protective gear Gants Moto




            Different*******                           KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-04-08
                                                       protective gear Gants Moto




            Friend***********                          KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-04-03
                                                       protective gear Gants Moto




            Mnf ********                               KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-04-03
                                                       protective gear Gants Moto




            Rom**********                              KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-04-02
                                                       protective gear Gants Moto




            Fab*****                                   KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-03-31
                                                       protective gear Gants Moto




            Lpc*                                       KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-03-26
                                                       protective gear Gants Moto




            Sku *******                                KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-03-24
                                                       protective gear Gants Moto




            You are**************                      KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-03-22
                                                       protective gear Gants Moto




            Crowd**********                            KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2019-03-05
                                                       protective gear Gants Moto




            Kai ********                               KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2018-12-02
                                                       protective gear Gants Moto




            But**************                          KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2018-11-26
                                                       protective gear Gants Moto




            Zan *************                          KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2018-11-20
                                                       protective gear Gants Moto




            Tom*********                               KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2018-11-19
                                                       protective gear Gants Moto




            Gold****                                   KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2018-11-19
                                                       protective gear Gants Moto




            Rob**********                              KTM Kawasaki Motorcycle Gloves Guantes Moto Motorcycle Motorcycle Gloves Cycling Motocross gloves   1 Piece          2018-11-04
                                                       protective gear Gants Moto




https://www.dhgate.com/product/ktm-kawasaki-luva-motoqueiro-guantes-moto/426193491.html?skuid=505576233060073502                                                                                            2/6
10/7/2020                                             Case: 1:20-cv-06677 Document #:Wholesaler
                                                                                      17 Filed: [xyfmtc]: Reviews Page
                                                                                                    11/10/20      on DHgate.com
                                                                                                                         136 of 170 PageID #:2971



                                                                                                                Customer Service               Drop shipping        Save more         United States / USD              English



                                                                                   I'm shopping for...                                                                         Hi, Sign in                                  0
                                                                                                                                                                               My DHgate



                                      ALL CATEGORIES                               Flash Deals              Superior Suppliers             Coupon Center              Local Warehouse            Video Gallery

      Home > Seller Review Profile


            Seller Information                                        Review Score:171

            Xyfmtc                                                                                                               Last 2 months                     Last 6 months               Last 12 months                        Total
            230 Transactions
            100% Positive Review                                                    Positive                                              2                              3                            24                                 178
            Guangdong, China (Mainland)
            12:13 PM Wed Oct 7 Now
                                                                                    Neutral                                               1                              1                            1                                   6
            Member since Mar 2017


            Recommend seller to friends
                                                                                    Negative                                              0                              0                            0                                   4




                                                                      Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                              Service Detail                           Service Score                                  Compared to Industry Average                         Number of Ratings


                                                                            Items as described                                         5.0/ 5.0                       Above Average                                                 188


                                                                              Communication                                            5.0 / 5.0                      Above Average                                                 188


                                                                               Delivery time                                           5.0 / 5.0                      Above Average                                                 188


                                                                             Shipping charges                                          5.0 / 5.0                      Above Average                                                 188




               Reviews Received                         Reviews Sent


            Reviews:       Negative                                                                                                                                                                         Dates:   All



                                       KTM Kawasaki Luva Motoqueiro                                        By:Everson Mic**** Meneghello                          09 21,2019
                                       Guantes Moto Motocicleta Luvas de
                                                                                     Product reviews:
                                       moto Cycling Motocross gloves
                                                                                     materiale scarso
                                       Item code: 426193491
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       2018 New Motorcycle Fashion                                         By:bradle****ls12m                        01 17,2019
                                       Cotton MotoGp vr46 Fit For HONDA
                                                                                     Product reviews:
                                       CBR 93 Motorcycle Hoodie
                                                                                     it's pretty much kids size
                                       Item code: 415015300
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       2018 New Motorcycle Fashion                                         By:istri****oshop                       12 27,2018
                                       Cotton MotoGp vr46 Fit For HONDA
                                                                                     Product reviews:
                                       CBR 93 Motorcycle Hoodie
                                                                                     their products are super small, when asked for a larger size their immidiate answer was, thats the largest the quality is very nice though
                                       Item code: 415015300
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       New Arrival 2017 Valentino Rossi                                    By:jon***123                     10 22,2018
                                       VR46 Moto GP T-shirt for Yamaha
                                                                                     Product reviews:
                                       Racing Blue Men Tee Free Shipping
                                                                                     Not great, on top right instead of m1 it says cbr On a Yamaha T-shirt not good :) not too bad quality No tags on
                                       Item code: 415395714
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       New Arrival 2017 Valentino Rossi                                    By:jer****oco                      10 14,2018
                                       VR46 Moto GP T-shirt for Yamaha
                                                                                     Product reviews:
                                       Racing Blue Men Tee Free Shipping
                                                                                     product is not 100% coton but polyester. this is not tee shirt but jersey.
                                       Item code: 415395714
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                   Go to page:    1    GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




https://www.dhgate.com/seller-feedback/sellerscore-ff8080815a65387a015aa7d7002d0bc9.html                                                                                                                                                            1/2
10/4/2020                                                        Lucky Star Motorcycle
                                                       Case: 1:20-cv-06677     DocumentSpare Parts
                                                                                               #: -17
                                                                                                    Shop Motorcycle
                                                                                                       Filed:       Gloves Products
                                                                                                               11/10/20     Pageat137
                                                                                                                                    the Best
                                                                                                                                         of Wholesale Store | DHgate.com
                                                                                                                                             170 PageID       #:2972
                        Buy Globally · Sell Globally                                                                                                     Join Free   Sign in   My DHgate     Help          English           0   Cart



                                 Lucky Star …                   Add To Favorite Stores ( 22 )

                                                                                                                                        KTM                                                In this store          On DHgate

                                    100% Positive Feedback      228 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home                Products            Time Limited Sale              TopSelling           Review       About Us

            Store Home > Products



            Store Categories                              21 matching products found in all products

              Motorcycle Gloves (11)                                                                                    Sort by:   Bestselling   Price          Best Match     Price: $      - $             Go      Page 1/1

              Motorcycle jacket (4)

              Motorcycle Suit Set (2)                            5                  New Arrival 2017 Valentino Rossi VR46 Moto GP T- shirt for Ya...                                         US $13.46 - 17.38 / Piece
              Motorcycle Pants (2)                                                  Ships out within 10 business days                                                                                       US $14.16 - 18.29
                                                                                    Item Sold (49)               (18)
              Motorcycle T-shirt (1)                                                                                                                                                                           Add to Cart

              Motorcycle Jersey (1)




                                                                 5                  Leather Racing Glove S1 Motorcycle Gloves Driving Bicycle Cy...                                            US $22.69 - 29.31 / Pair
                                                                                    Ships out within 4 business days                                                                                        US $23.88 - 30.85
                                                                                    Item Sold (34)               (16)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  2018 NEW Latest Kawasaki motorcycle racing suit popular bran...                                            US $83.60 - 111.84 / Set
                                                                                    Ships out within 10 business days                                                                                      US $87.99 - 117.72
                                                                                    Item Sold (3)               (1)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  2018 KTM Tour de france Cycling Gloves racing TEAM Bike bicy...                                            US $10.24 - 12.92 / Pair
                                                                                    Ships out within 10 business days                                                                                       US $10.77 - 13.60
                                                                                    Item Sold (6)               (2)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  New arrival Cycling Gloves Summer Bike Bicycle Gloves Riding...                                            US $10.93 - 14.12 / Pair
                                                                                    Ships out within 10 business days                                                                                       US $11.50 - 14.86
                                                                                    Item Sold (4)                                                                                                              Add to Cart




                                                                 5                  2017 KTM RADICAL X carbon fiber motorcycle riding gloves mot...                                            US $27.93 - 35.30 / Pair
                                                                                    Ships out within 10 business days                                                                                       US $29.40 - 37.15
                                                                                    Item Sold (4)               (1)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  Brand- KTM Motocross jerseys T shirts OFF ROAD motorcycle Bic...                                         US $13.46 - 17.38 / Piece
                                                                                    Ships out within 10 business days                                                                                       US $14.16 - 18.29
                                                                                    Item Sold (22)               (3)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  Fashion Komine PK718 Motorcycle Trousers Kevlar Denim Jeans ...                                          US $44.69 - 56.46 / Piece
                                                                                    Ships out within 7 business days                                                                                        US $47.04 - 59.43
                                                                                    Item Sold (2)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  KTM Kawasaki Luva Motoqueiro Guantes Moto Motocicleta Luvas ...                                                 US $7.06 - 9.78 / Pair
                                                                                    Ships out within 10 business days                                                                                        US $7.43 - 10.29
                                                                                    Item Sold (20)               (9)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  2017 New Red 100% cotton Motocross Sweatshirts Outdoor sport...                                          US $24.07 - 30.40 / Piece
                                                                                    Ships out within 10 business days                                                                                       US $25.33 - 32.00
                                                                                    Item Sold (7)               (3)
                                                                                                                                                                                                               Add to Cart




                                                                 5                  Brand New 2015 SPD Gel Full Long Finger Gloves for bike bicy...                                                US $9.68 - 12.50 / Pair
                                                                                    Ships out within 10 business days                                                                                       US $10.18 - 13.15


https://www.dhgate.com/store/products/20626051.html?dspm=pcen.st.oncpreducts.1.Z5eP4rSlBw23toMALLhK&resource_id=#st-navigation-products                                                                                                 1/3
10/4/2020                                                              Contact
                                                       Case: 1:20-cv-06677     Information of #:
                                                                            Document          Best17
                                                                                                   Wholesale
                                                                                                     Filed:Store - Lucky Star
                                                                                                             11/10/20     PageMotorcycle
                                                                                                                                   138 Spare PartsPageID
                                                                                                                                         of 170    | DHgate.com
                                                                                                                                                             #:2973
                        Buy Globally · Sell Globally                                                                                    Hello,                    (     259 ) Sign out   My DHgate        Help          English      26 Cart



                                  Lucky Star …                 Add To Favorite Stores ( 22 )

                                                                                                                                                                                                        In this store         On DHgate

                                    100% Positive Feedback      228 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products             Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                        Store Introduction
                                                                                              Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                              Excellent Service and Fast Shipping
              Basic Information




                                                            Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: Guangdong, China (Mainland)
                                                                       Year Established: Mar 2017
                                                                Main Product(s)/Service:



                                                            Contact Us

                                                                                                                                    Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20626051.html?dspm=pcen.st.oncabout.1.WkZudhNmkOB571wwRTP4&resource_id=#st-navigation-aboutus                                                                                                            1/1
10/4/2020                                                                   DHgate:
                                                   Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                    17 Filed:         Marketplace
                                                                                                 11/10/20         -- Place
                                                                                                               Page     139Order
                                                                                                                              of--170
                                                                                                                                   Cart PageID #:2974




                                             Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                               Review Your Orders                                                  Payment                                                             Success



                          Review Your Shipping Address


                             Ship To:                                               Change Shipping Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                          Options                  Quantity                           Price                               Subtotal            Shipping Method


                            Seller: xyfmtc



                                                  KTM Kawasaki                Size: M
                                                                                                         39       Pairs              US $7.32 /Pair                       US $285.48        ePacket
                                                  Motorcycle Gl…             Color : Orange
                                                                            Options: orange                                                                                                US $80.10
                                                                                                                                                                                           Delivery: Estimated
                                                                                                                                                                                           between 8-30 (seller
                                                                                                                                                                                           ships within 10 business
                                                                                                                                                                                           days)




                            Add remark to seller                                                                                                                                                 Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                         Item Subtotal:           US $285.48

                                                                                                                                                                              Shipping Cost:              US $80.10

                                                                                                                                                                                Order Total:            US $365.58




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                 US $285.48

                                                                                                                                                                              Shipping Cost:                   US $80.10

                                                                                                                                                                            Grand Total:                US $365.58
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                        Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                          1/1
10/4/2020          2018 KTM Tour De France Cycling
                                           Case:Gloves Racing TEAM Bike
                                                   1:20-cv-06677        Bicycles Gloves
                                                                      Document        #:With
                                                                                         17Gel Pads Blue
                                                                                             Filed:      Sports Gloves
                                                                                                    11/10/20      Page For140
                                                                                                                          Men Women
                                                                                                                              of 170Adult Buy Motorcycle
                                                                                                                                      PageID      #:2975 Jacket Buy Motorcycle Leathers From Xyfmtc, $…

                                                                                                                              Buyer Protection    Customer Service              Drop shipping                 United States / USD               English



                           Lucky Star Motorcycle Spare…
                                                                                                                                                                                       On DHgate              In this Store
                                                                                                                                                                                                                                                   26
                                                                           I'm shopping for...
                           100% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                                                                                   2018 KTM Tour de france Cycling Gloves racing TEAM Bike
                                                                                                                                                   bicycles gloves with Gel pads Blue Sports Gloves for Men…
                                                                                                                                                                          2 Reviews     |     6 Transactions


                                                                                                                                                   USD            $12.92                           $12.28                           $11.89
                                                                                                                                                                  $13.6                            $12.93                           $12.52
                                                                                                                                                                  1 Pair+                          2 Pairs+                         10 Pairs+

                                                                                                                                                                                                                     App Only $10.12 - $12.78

                                                                                                                                                   Sale Detail:            5% OFF              07 days left

                                                                                                                                                                           Buy it now, you will save extra $3 when you apply below
                                                                                                                                                                           promotions

                                                                                                                                                                               New User Save $3



                                                                                                                                                    Color :                            Blue



                                                                                                                                                    Size:                     M



                                                                                                                                                    Options:


                                                                                                                                                                               blue

                                                                                                                                                    Quantity:                                  1                     Pair
                                                                                                                                                                            Maximum 10000 Pair(s)



                                                                                                                                                    Shipping:               $1.93 to United States Via ePacket
                                                                                                                                                                            Estimated delivery time: Oct. 30 and Nov.
                                                                                                                                                                            21, ships out within 10 business days
                                                                                                                                                                            Logistics Delay Notification

                                                                                                                    Compare with similar Items
                                                                                                                                                    Total cost:             $14.85                    Get coupon and you will save extra $3




                                                                                                                                                                               Buy it Now                                Add to Cart

                                                                                                                                                                           Add to Favorite
                                                                                                                                                    Seller Guarantee:          Return Policy             On-time Delivery in 30 Days


                                                                                                                                                    Secure Payment:
                                                                                                                                                                                   |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear          Retro Pursuit Perforated Real           Motorcycle Gloves Leather                       F-5-Colors Gloves Moter Glove
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike            Leather Motorcycle Gloves               Goatskin Touch Screen Ready                     Moto Racing Motocycly Gloves

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair               US $15.13 - 17.21 / Piece               US $10.56 - 13.72 / Pair                        US $4.83 - 10.97 / Piece




     More Choices




https://www.dhgate.com/product/2018-ktm-tour-de-france-cycling-gloves-racing/428199271.html?dspm=pcen.st.products.4.WkZudhNmkOB571wwRTP4&resource_id=&skuid=511400076066480128#st1-3-1|0|0;stpro…                                                         1/6
10/4/2020                    2020 Brand KTM Motocross Jerseys T Shirts OFF ROAD
                                            Case: 1:20-cv-06677                 Motorcycle
                                                                           Document     #:Bicycle Cycling 11/10/20
                                                                                           17 Filed:      Jerseys Breathable
                                                                                                                       Page  Sweatshirt
                                                                                                                               141 ofMTB  Downhill
                                                                                                                                        170 PageID Jersey#:2976
                                                                                                                                                          Quick Dry From Xyfmtc, $13.45 | DHgate.Com

                                                                                                                              Buyer Protection        Customer Service            Drop shipping          United States / USD              English



                           Lucky Star Motorcycle Spare…
                                                                                                                                                                                      On DHgate          In this Store
                                                                                                                                                                                                                                             26
                                                                           I'm shopping for...
                           100% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling          Review           About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                                           Brand-KTM Motocross jerseys T shirts OFF ROAD motorcycle Bicycle Cycling Jerseys
                                                                                                           Breathable Sweatshirt MTB Downhill jersey Quick Dry
                                                                                                                                3 Reviews    |   21 Transactions


                                                                                                           USD            $17.38                       $16.51                       $15.99                      $14.57
                                                                                                                          $18.29                       $17.38                       $16.83                      $15.34
                                                                                                                          1 Piece+                     2 Pieces+                    10 Pieces+                  20 Pieces+

                                                                                                                                                                                                                App Only $13.31 - $17.19

                                                                                                           Sale Detail:            5% OFF         07 days left

                                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Size:                    M



                                                                                                            Options:




                                                                                                            Quantity:                             1                      Piece      Maximum 10000 Piece(s)

                                                                         Compare with similar Items

                                                                                                            Shipping:              $3.11 to United States Via ePacket
                                                                                                                                   Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                   Logistics Delay Notification



                                                                                                                                      Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing              WEC Aston Martin Team 2019                 ktm summer new MOTO GP                 New motocross racing T-shirt
      Team 2020 short sleeve French          Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                Short Sleeve Polo Shirt Lapel T-           motorcycle off-road riding T-          for ktm men's short-sleeved T-

      US $17.81 - 21.38 / Piece              US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece               US $16.58 - 20.38 / Piece                  US $12.78 - 17.13 / Piece              US $12.81 - 14.57 / Piece




     More Choices




      Body For KAWASAKI ZX 600 CC            Hot sale Donald Trump 2020               Body +Tank For HONDA                    Body+Tank For YAMAHA YZF R 1               17 types 3D printing Trump             6 styles Donald Trump 2020
      6 R ZX636 ZX-6R 2000 2001              Baseball Cap Patchwork                   CBR1000 RR CBR 1000 RR 08 09            YZF-1000 YZF 1000 YZFR1 04 05              2020 Mask Windproof Cotton             Dollar US President Banknotes

      US $323.22 - 418.75 / Set              US $2.38 - 3.28 / Piece                  US $323.22 - 418.75 / Set               US $346.54 - 448.96 / Set                  US $0.58 - 0.98 / Piece                US $0.13 - 0.55 / Piece




https://www.dhgate.com/product/brand-ktm-motocross-jerseys-t-shirts-off/414868863.html?dspm=pcen.st.products.7.WkZudhNmkOB571wwRTP4&resource_id=&skuAttr=720001:1039353#st1-6-1|0|0;stprod|392342…                                                  1/6
9/30/2020                       2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               142125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:2977  From Luggage191, $6.02 | DHgate.Com

                                                                                                                                                     Buyer Protection      Customer Service               United States / USD              English



                           luggage191
                                                                                                                                                                                        On DHgate         In this Store
                                                                                                                                                                                                                                                0
                                                                          I'm shopping for...
                           97.2% Positive Feedback



    Store Home           Products           Time Limited Sale           TopSelling           Review            About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Handlebars > Product detail


                                                                                          7/8 22mm Motorcycle Hand Grips Handle Rubber Bar Gel Grip Orange Modified Accessory for KTM Duke
                                                                                          125 200 390 690 990 Motocross


                                                                                          USD            $11.03                       $7.50                        $6.84                          $6.23                      $6.02

                                                                                                         1 Pair+                      20 Pairs+                    42 Pairs+                      49 Pairs+                  167 Pairs+

                                                                                          Sale Detail:          Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                           Quantity:                              1                      Pair     Maximum 1000 Pair(s)

                                                        Compare with similar Items
                                                                                           Shipping:               $11.43 to United States Via ePacket
                                                                                                                   Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                   Logistics Delay Notification


                                                                                           Total cost:
                                                                                                                   $22.46                Get coupon and you will save extra $3




                                                                                                                      Buy it Now                            Add to Cart                     Add to Favorite



                                                                                           Seller Guarantee:          Return Policy         On-time Delivery in 30 Days


                                                                                           Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Renthal 250mm Handlebar                DOMINO Universal 22mm                   1-1 8 28MM Motorcycle                     Motorcycle Handlebar End Turn            Motorcycle Exhaust Muffler               Universal Motorcycle LED Turn
      Round Cushion Crossbar Foam            Handle Bar 7 8" Motorcycle              Handlebars Fat Bars Grips Bar             Signal Light Universal Indicator         Carbon Fiber Double Down Slip-           Signal Mirrors turn light Mirror

      US $2.72 - 3.66 / Piece                US $2.52 - 3.55 / Pair                  US $66.00 - 75.04 / Set                   US $1.73 - 5.65 / Piece                  US $42.72 - 59.89 / Piece                US $15.08 - 25.72 / Piece

                                                                                      $2 OFF $39 +                              $2 OFF $30 +                                                                      $5 OFF $100 +

                                                                                      Per $100 Save $2




     More Choices




      5 Styles hot sale trump 2020           New Car Polishing Wax Auto              Multi-functional Cleaning Soft            Auto Paint Finishing Carnauba            Hot Product Mini Car Charger             9x8.5cm 3D 3M Skull Metal
      baseball cap USA hat election          Coating Detailing Polishing Soft        Clay Gel Keyboard Cleaning                Wax White Hard Paste Car Wax             USB Charger Adapter for IPOD             Skeleton Crossbones Car

      US $3.51 - 5.25 / Piece                US $2.54 - 4.17 / Piece                 US $1.01 - 2.40 / Piece                   US $3.02 - 5.21 / Piece                  US $0.34 - 0.62 / Piece                  US $1.13 - 1.18 / Piece

                                                                                                                                                                         $3 OFF $40 +                             $3 OFF $40 +

                                                                                                                                                                         $40 Save $2                              $40 Save $2




     Item Description                                                                                                                                                                                                             Report Item




        Feature: - 100% Brand New Aftermarket high quality - Material: Rubber Gel - Color: Orange with Black - Quantity: one pair - Size: 11.8cm long - Special Design for KTM Motorcycles.



        Specifications
https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/495566523.html                                                                                                                                                           1/10
9/30/2020                    2020 7/8 22mm Motorcycle
                                             Case:Hand   Grips Handle Rubber
                                                      1:20-cv-06677          Bar Gel Grip#:
                                                                         Document         Orange Modified11/10/20
                                                                                            17 Filed:    Accessory ForPage
                                                                                                                       KTM Duke
                                                                                                                            143125of200 390 PageID
                                                                                                                                      170   690 990 Motocross
                                                                                                                                                      #:2978  From Luggage191, $6.02 | DHgate.Com

                                     Type:   Handlebars
                                    Make*:   KTM

                                Model*:      990
                            ModelYear*:      2014

                             Item Code:      495566523
                               Category:     Handlebars




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description


                                "




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/495566523.html                                                                                                                                           2/10
9/30/2020                2020 7/8 22mm Motorcycle
                                         Case:Hand   Grips Handle Rubber
                                                  1:20-cv-06677          Bar Gel Grip#:
                                                                     Document         Orange Modified11/10/20
                                                                                        17 Filed:    Accessory ForPage
                                                                                                                   KTM Duke
                                                                                                                        144125of200 390 PageID
                                                                                                                                  170   690 990 Motocross
                                                                                                                                                  #:2979  From Luggage191, $6.02 | DHgate.Com




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/495566523.html                                                                                                      3/10
9/30/2020                2020 7/8 22mm Motorcycle
                                         Case:Hand   Grips Handle Rubber
                                                  1:20-cv-06677          Bar Gel Grip#:
                                                                     Document         Orange Modified11/10/20
                                                                                        17 Filed:    Accessory ForPage
                                                                                                                   KTM Duke
                                                                                                                        145125of200 390 PageID
                                                                                                                                  170   690 990 Motocross
                                                                                                                                                  #:2980  From Luggage191, $6.02 | DHgate.Com




                                SHIPPING

                               1. Shipping cost: Click “Shipping and payment” tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by inputting the
                               required information.


                               2. Time in transit: Transit time varies with different shipping methods.




                               3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                               days.




                                FEEDBACK

                               Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                               and service. It`ll just take you 1 minute. Thank you!




                                RETURN POLICY

                               If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                               incurred and the items returned should be kept in their original status.




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/495566523.html                                                                                                              4/10
9/30/2020                       2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               146125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:2981  From Luggage191, $6.02 | DHgate.Com

                                  "

                                                                                                                     Less Description




     Sponsored Products You May be Interested In More Choice                                                 I want to be here too




      New Car Polishing Wax Auto                 2020 latest EMslim HI-EMT               DHL UPS Free Shipping                       Best Quality For iphone 8 8plus           US Stock-Back Massager with          free shipping factory price 14
      Coating Detailing Polishing Soft           machine EMS electromagnetic             Disposable Mask 50pcs 3-Layer               X XR XS XS MAX Back Glass                 Adjustable Heat and Straps,          styles 3x5 trump flag 2020

      US $2.54 - 4.17 / Piece                    US $8.48 - 3780.00 / Piece              US $0.07 - 0.12 / Piece                     US $9.16 - 29.76 / Piece                  US $24.27 - 39.89 / Piece            US $1.61 - 2.98 / Piece

                                                  $3 OFF $40 +                                                                           $2 OFF $30 +                           $2 OFF $30 +                         $5 OFF $50 +




     Compare with similar Items




                                                 7 8 22mm Motorcycle Hand                Pair Motorcycle 22mm CNC                    PRO ROCKSTAR Dirt bike 22mm               Renthal 250mm Handlebar              Car modification 25"x 5"
                                                 Grips Handle Rubber Bar Gel             Handlebar Hand Grips Rubber                 28mm handlebar pads                       Round Cushion Crossbar Foam          Universal Car Kit Rear Bumper
                                                 Grip Orange Modified                    Gel Handgrips for YZF R3 2020               protector Motorcycle Rider                Bar Chest Pad for CRF50 XR50         Cover Trim Shark Fin Spoiler L

                                                             Add to Cart                               Add to Cart                                Add to Cart                              Add to Cart                        Add to Cart

                                      Price      US $6.02 - 11.03 / Pair                     US $20.06 - 22.81 / Pair                US $7.04 - 9.72 / Piece                   US $2.72 - 3.66 / Piece              US $19.10 - 34.29 / Piece

                                                                                              $2 OFF $39 +

                                                                                              Per $100 Save $2


                                 My. Order       1 Pair                                      1 Pair                                  1 Piece                                   1 Piece                              1 Piece

              Customer Rating / Orders                       0   1 Order                                0                                          0    1 Order                            5.0   22 Orders                     5.0   12 Orders

                          Shipping Cost                                                                                              US $17.66                                 US $34.22                            Free Shipping

                      Shipping method                                                                                                FEDEX_IP                                  UPS                                  China Post Air Mail

               Estimated Delivery Time                                                                                               Oct. 15 and Dec. 6                        Oct. 14 and Dec. 6                   Oct. 24 and Jan. 5

                       Seller Guarantee             Guaranteed Service                          Guaranteed Service                         Guaranteed Service                     Guaranteed Service                   Guaranteed Service



                                      Store      Shop by luggage191                          Shop by motorcars                       Shop by junyuantrade                      Shop by junyuantrade                 Shop by geryoun
                                                 97.2% Positive Feedback                     96.9% Positive Feedback                 100% Positive Feedback                    100% Positive Feedback               97% Positive Feedback




     Related Promotion


       foam grips       grips hand        universal motorcycle handlebar mount                aluminum grills           bar hand grips      aluminum hand grips          motorcycle handlebar heated grips        handlebar aluminum


       universal motorcycle grips             grips yamaha




     Related Keywords


       cabinet handles          handle blender        love handles         pot lid handles       handles knobs for furniture         bone knife handles           industrial handles     basket handles      chinese brass handles


       micarta handle




     You May Also Like




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/495566523.html                                                                                                                                                           5/10
9/30/2020                                             Case: 1:20-cv-06677 Document Wholesaler [luggage191]:
                                                                                   #: 17 Filed:     11/10/20Reviews on DHgate.com
                                                                                                                 Page    147 of 170 PageID #:2982



                                                                                                                 Customer Service               Drop shipping   Save more             United States / USD              English



                                                                                     I'm shopping for...                                                                     Hi, Sign in                                    0
                                                                                                                                                                             My DHgate



                                      ALL CATEGORIES                                 Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse            Video Gallery

      Home > Seller Review Profile


            Seller Information                                        Review Score:136

            Luggage191                                                                                                             Last 2 months                Last 6 months                  Last 12 months                        Total
            300 Transactions
            97.3% Positive Review
                                                                                      Positive                                            41                           114                           142                                 142
            Jiangsu, China (Mainland)
            09:00 PM Wed Sep 30 Now
            Member since Jan 2019                                                     Neutral                                              1                            3                             5                                  5


            Recommend seller to friends                                               Negative                                             0                            3                             4                                  4




                                                                      Service Detail Score (Mainly Industry : --)

                                                                                Service Detail                          Service Score                           Compared to Industry Average                               Number of Ratings


                                                                               Items as described                                       --/--                                    --                                                 --


                                                                                Communication                                           --/--                                    --                                                 --


                                                                                 Delivery time                                          --/--                                    --                                                 --


                                                                               Shipping charges                                         --/--                                    --                                                 --




               Reviews Received                         Reviews Sent


            Reviews:       Negative                                                                                                                                                                         Dates:   All



                                       PU Leather Metal Car Keychain                                        By: info_AVl                    07 25,2020
                                       Keyring Key Chain Ring Key Holder
                                                                                      Product reviews:
                                       For Audi Sline S Line A3 A4 A5 A6
                                                                                      The goods didn’t arived. :(
                                       Item code: 489737769
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       New M performance car windscreen                                     By: Nuno Te **** ra_MZn                      06 29,2020
                                       windshield sticker for BMW E30 E36
                                                                                      Product reviews:
                                       E60 E46 E90 E71 E87 F30 F10 F20
                                                                                      Unsatisfied
                                       Item code: 525440931
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       2 Pcs 2.75 inch Car Interior                                         By:Josep****nsley                      05 13,2020
                                       Accessories Anti Slip Cup Mat for for
                                                                                      Product reviews:
                                       BMW X1/340i/325xi/M3/M4
                                                                                      Very unsatisfied
                                       Item code: 490249891
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       2x Car Door LED Logo Light Laser                                     By:rustin****trand                    04 04,2020
                                       Projector Lights Ghost Shadow
                                                                                      Product reviews:
                                       Welcome Lamp Easy Installation for
                                                                                      I still have not received my item! Are you going to send it back to me or reimburse me?
                                       Item code: 490249900
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                   Go to page:    1    GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                         China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                          Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff808081678935dc0168335b560653a7.html                                                                                                                                                            1/1
9/30/2020                                                                  Ktm from China
                                                      Case: 1:20-cv-06677 Document     #: -17
                                                                                           KtmFiled:
                                                                                              from Chinese Ktm Store
                                                                                                      11/10/20       at Luggage191
                                                                                                                   Page    148 of| DHgate.com
                                                                                                                                   170 PageID #:2983
                       Buy Globally · Sell Globally                                                                                                           Join Free   Sign in   My DHgate     Help          English           0   Cart



                                Luggage191                 Add To Favorite Stores ( 21 )

                                                                                                                                           KTM                                                  In this store          On DHgate

                                   97.2% Positive Feedback     300 Transactions

                                        Online Chat        Message Seller
            Share


            Store Home              Products             Time Limited Sale             TopSelling            Review           About Us

            Store Home > KTM



            Store Categories                             1 matching products found for KTM

              Automobiles & Moto… (1)                                                                                      Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                  7 8 22mm Motorcycle Hand Grips Handle Rubber Bar Gel Grip Or...                                                       US $6.02 - 11.03 / Pair
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                    Add to Cart
                                                                                  Item Sold (1)




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                     Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21207351&pt=1&supplieridhead=ff808081678935dc0168335b560653a7                                                                                            1/1
9/30/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                         #: 17 Filed:     11/10/20 StorePage
                                                                                                                         - Luggage191
                                                                                                                                149 of| DHgate.com
                                                                                                                                         170 PageID #:2984
                        Buy Globally · Sell Globally                                                                                                             Join Free    Sign in   My DHgate        Help          English      0      Cart



                                  Luggage191                Add To Favorite Stores ( 21 )

                                                                                                                                                                                                       In this store         On DHgate

                                    97.2% Positive Feedback    300 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products             Time Limited Sale                  TopSelling           Review             About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                           Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: Jiangsu, China (Mainland)
                                                                       Year Established: Jan 2019
                                                                Main Product(s)/Service:



                                                           Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21207351.html?dspm=pcen.st.oncabout.1.SVqwK85H6Mnn0Ad46iQS&resource_id=#st-navigation-aboutus                                                                                                               1/1
9/30/2020                                                                 DHgate:
                                                 Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                  17 Filed:         Marketplace
                                                                                               11/10/20         -- Place
                                                                                                             Page     150Order
                                                                                                                            of--170
                                                                                                                                 Cart PageID #:2985




                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                            Change Shipping Address


                                             (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                             Subtotal             Shipping Method


                            Seller: luggage191



                                                7/8 22mm Motor                                          1        Pair                                                                     ePacket
                                                                                                                                    US $11.03 /Pair                      US $11.03
                                                cycle Hand Gr…
                                                                                                                                                                                         US $11.43
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 10 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $11.03

                                                                                                                                                                            Shipping Cost:              US $11.43

                                                                                                                                                                              Order Total:              US $22.46




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $11.03

                                                                                                                                                                            Shipping Cost:                   US $11.43

                                                                                                                                                                          Grand Total:                  US $22.46
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/13/2020                      2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               151125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:2986  From Luggage19q, $11.09 | DHgate.Com

                                                                                                                                   Buyer Protection     Customer Service            Drop shipping         United States / USD               English



                               luggage19q
                                                                                                                                                                                        On DHgate           In this Store
                                                                                                                                                                                                                                                  2
                                                                             I'm shopping for...
                               100% Positive Feedback




   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Handlebars > Product detail


                                                                                            7/8 22mm Motorcycle Hand Grips Handle Rubber Bar Gel Grip Orange Modified Accessory for KTM Duke
                                                                                            125 200 390 690 990 Motocross


                                                                                             USD            $12.61                       $11.49                     $11.09

                                                                                                            1 Pair+                      27 Pairs+                  91 Pairs+

                                                                                             Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                         New User Save $3



                                                                                              Quantity:                              1                    Pair     Maximum 100 Pair(s)

                                                            Compare with similar Items
                                                                                              Shipping:               $11.43 to United States Via ePacket
                                                                                                                      Estimated delivery time: Dec. 2 and Dec. 24, ships out within 30 business days
                                                                                                                      Logistics Delay Notification


                                                                                              Total cost:             $24.04                Get coupon and you will save extra $3




                                                                                                                         Buy it Now                           Add to Cart                    Add to Favorite



                                                                                              Seller Guarantee:          Return Policy           On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      7 8" 22mm Motorcycle Hand                 Handle Grip Pro taper                Renthal 250mm Handlebar                      TKOSM Akrapovic Exhaust                  Wheel Spoke Wraps Skins Coat            TKOSM Universal Motorcycle
      Grips Handle Rubber Bar Gel               Motorcycle High Quality              Round Cushion Crossbar Foam                  Motorcycle Exhaust Muffler DB            Trim Cover Pipe Motorcycle              Exhaust Modify Akrapovic

      US $6.58 - 9.65 / Pair                    US $2.62 - 3.32 / Pair               US $2.72 - 3.66 / Piece                      US $26.44 - 53.02 / Piece                US $3.04 - 6.17 / Set                   US $25.94 - 41.02 / Piece

                                                                                                                                   $50 Save $2                                                                      $50 Save $2




     More Choices




      Original Xiaomi youpin Bcase              Original Xiaomi Youpin               Body+Tank For YAMAHA YZF R 1                 Xiaomi Youpin Cleanfly FVQ               10pcs 24 SMD 5050 Car Interior          Body For KAWASAKI ZX 600 CC
      Tita Temporary Stop Sign Car              COOWOO Car Phone Holder              YZF-1000 YZF 1000 YZFR1 04 05                Portable Car Hand Helded                 LED Panel Light with T10 BA9s           6 R ZX636 ZX-6R 2000 2001

      US $8.85 - 10.54 / Piece                  US $9.21 - 10.47 / Piece             US $346.54 - 448.96 / Set                    US $70.36 - 83.84 / Piece                US $17.76 - 22.43 / Lot                 US $323.22 - 418.75 / Set

       $3 OFF $100 +                              $3 OFF $100 +                          $5 OFF $100 +                             $3 OFF $100 +                                                                    $5 OFF $100 +




     Item Description                                                                                                                                                                                                               Report Item




        Feature: - 100% Brand New Aftermarket high quality - Material: Rubber Gel - Color: Orange with Black - Quantity: one pair - Size: 11.8cm long - Special Design for KTM Motorcycles.



        Specifications



https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                                                                            1/7
10/13/2020                   2020 7/8 22mm Motorcycle
                                             Case:Hand   Grips Handle Rubber
                                                      1:20-cv-06677          Bar Gel Grip#:
                                                                         Document         Orange Modified11/10/20
                                                                                            17 Filed:    Accessory ForPage
                                                                                                                       KTM Duke
                                                                                                                            152125of200 390 PageID
                                                                                                                                      170   690 990 Motocross
                                                                                                                                                      #:2987  From Luggage19q, $11.09 | DHgate.Com

                                     Type:   Handlebars
                                    Make*:   KTM

                                Model*:      990
                            ModelYear*:      2014

                             Item Code:      543415417
                               Category:     Handlebars




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description


                                "




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                                                           2/7
10/13/2020               2020 7/8 22mm Motorcycle
                                         Case:Hand   Grips Handle Rubber
                                                  1:20-cv-06677          Bar Gel Grip#:
                                                                     Document         Orange Modified11/10/20
                                                                                        17 Filed:    Accessory ForPage
                                                                                                                   KTM Duke
                                                                                                                        153125of200 390 PageID
                                                                                                                                  170   690 990 Motocross
                                                                                                                                                  #:2988  From Luggage19q, $11.09 | DHgate.Com




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                       3/7
10/13/2020               2020 7/8 22mm Motorcycle
                                         Case:Hand   Grips Handle Rubber
                                                  1:20-cv-06677          Bar Gel Grip#:
                                                                     Document         Orange Modified11/10/20
                                                                                        17 Filed:    Accessory ForPage
                                                                                                                   KTM Duke
                                                                                                                        154125of200 390 PageID
                                                                                                                                  170   690 990 Motocross
                                                                                                                                                  #:2989  From Luggage19q, $11.09 | DHgate.Com




                                SHIPPING

                               1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                               inputting the required information.


                               2. Time in transit: Transit time varies with different shipping methods.




                               3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                               days.




                                FEEDBACK

                               Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                               and service. It`ll just take you 1 minute. Thank you!




                                RETURN POLICY

                               If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                               incurred and the items returned should be kept in their original status.




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                            4/7
10/13/2020                      2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               155125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:2990  From Luggage19q, $11.09 | DHgate.Com

                                  "

                                                                                                                 Less Description




     Sponsored Products You May be Interested In More Choice                                             我也要出现在这里




      TPU Car Key Cover Case Holder           300W Solar led outdoor lighting            2020 latest EMslim HI-EMT             V Gold Max Hair Straightener          3 in 1 Women Hot Sweat Slim            Just Bulls Toronto Basketball
      Wallets Skin Set for BMW e30            solars garden lights Hanging               machine EMS electromagnetic           Classic Professional styler Fast      Thigh Trimmer Leg Shapers              Chicago Don Raptors

      US $4.60 - 9.65 / Piece                 US $63.86 - 108.86 / Piece                 US $8.48 - 3780.00 / Piece            US $15.08 - 30.00 / Piece             US $13.51 - 16.29 / Set                US $16.43 - 19.69 / Piece

       $4 OFF $120 +                           $20 OFF $330 +                                                                                                         $500 Save $20

       $40 Save $2




     Compare with similar Items




                                              7 8 22mm Motorcycle Hand                   For Benelli TNT 125 135 TNT125        Pair Motorcycle 22mm CNC              PRO ROCKSTAR Dirt bike 22mm            Renthal 250mm Handlebar
                                              Grips Handle Rubber Bar Gel                TNT135 Handle Bar Ends Grips          Handlebar Hand Grips Rubber           28mm handlebar pads                    Round Cushion Crossbar Foam
                                              Grip Orange Modified                       7 8" 22mm Universal                   Gel Handgrips for YZF R3 2020         protector Motorcycle Rider             Bar Chest Pad for CRF50 XR50

                                                        Add to Cart                                Add to Cart                            Add to Cart                            Add to Cart                            Add to Cart

                                      Price   US $11.09 - 12.61 / Pair                   US $27.25 - 30.98 / Piece             US $20.36 - 23.15 / Pair              US $7.04 - 9.72 / Piece                US $2.72 - 3.66 / Piece

                                                                                          $2 OFF $39 +                          $2 OFF $39 +

                                                                                          Per $100 Save $2                      Per $100 Save $2


                                Min. Order    1 Pair                                     1 Piece                               1 Pair                                1 Piece                                1 Piece

              Customer Rating / Orders                   0                                          0                                      0                                     0    1 Order                           5.0   30 Orders

                          Shipping Cost                                                                                                                              US $17.94                              US $42.07

                       Shipping method                                                                                                                               FEDEX_IP                               UPS

               Estimated Delivery Time                                                                                                                               Oct. 18 and Dec. 9                     Oct. 17 and Dec. 9

                       Seller Guarantee          Guaranteed Service                         Guaranteed Service                      Guaranteed Service                  Guaranteed Service                     Guaranteed Service



                                      Store   Shop by luggage19q                         Shop by baixiangguo                   Shop by motorcars                     Shop by junyuantrade                   Shop by junyuantrade
                                              100% Positive Feedback                     96.8% Positive Feedback               97.1% Positive Feedback               100% Positive Feedback                 100% Positive Feedback




     Related Promotion


       motocross handlebars            universal motorcycle grips        scooter grips      motorcycle handlebar hand grips          hand grip honda        honda cafe racer      carbon fiber motorcycle handlebars


       rubber bends        motorcycle handlebar yamaha           sportster grips




     Related Keywords


       super atv       handle bar        hand grip     hand grip equipment         aluminum hand grips            grips hand    motorcycle rubber hand grip        hand grip trainer       hand grip case


       gel hand grips motorcycles




     You May Also Like




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                                                                  5/7
10/13/2020                      2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               156125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:2991  From Luggage19q, $11.09 | DHgate.Com




      The new KTM speed drop suit                 Cartoon DIY Silicone Ice Cream          Flexible Wire 2M 20 LED Bicycle          2019 new fashion sandals fur           Fishing Spinning Reel 1000-
      cross country pants                         Mold Popsicle Molds Popsicle            Bike Cycling Rim Fairy Lamp              stiletto heel nubuck leather           7000 Reels 13BB Ball Bearing

      US $59.42 - 69.99 / Piece                   US $1.57 - 2.47 / Piece                 US $3.12 - 3.23 / Piece                  US $68.75 - 81.92 / Piece              US $17.59 - 31.02 / Piece




      5pcs lot 4000mAh EB-                 Stylish 1 6 BJD Fashion Doll            PCI-E PCI Express 3.0 X4 to              500cc 600cc r11 carbon                 Wholesale Western Cutlery
      BG892ABA Replacement                 Dress Form Wedding Dress                NVME M.2 M KEY NGFF SSD                  motorcycle exhaust pipe                Kitchen Fruit Fork Flatware

      US $29.15 - 36.58 / Lot              US $16.96 - 25.91 / Piece               US $8.55 - 10.86 / Piece                 US $130.89 - 148.84 / Piece            US $10.92 - 14.61 / Set




      Motorcycle wholesale                        Universal 7 8'' 22mm Front       3 Gifts Graffiti Cartoon Racing          51 mm Akrapovic Stainless              LED Integrated Tail Light Brake
      sweatshirt XC motorcycle GP                 Brake Clutch Master Cylinder     Off-road Motorcycle Helmet               Steel Universal Motorcycle             Turn Signal For KTM 125 200

      US $15.83 - 17.99 / Piece                   US $22.99 - 31.27 / Piece        US $57.72 - 65.63 / Piece                US $42.22 - 58.29 / Piece              US $23.06 - 33.99 / Piece




      Home> Security & Surveillance>              New Dog Toys Chews Bone                 Para KTM DUKE 390 DUKE            Orange CNC Folding Extending           2020 new arrival black Full Face
      CCTV Products> CCTV Camera>                 Ropes Pet Dog Toys Woven                RC390 125 2016 2017 2018 RC       Brake Clutch Levers For KTM            Motorcycle Helmet off road

      US $57.31 - 70.86 / Piece                   US $5.39 - 6.12 / Piece                 US $111.79 - 127.12 / Piece       US $23.78 - 37.09 / Pair               US $87.44 - 99.43 / Piece




      Medium size Marble Fake Nails               New Racing Riding Pack Bags             Best selling KTM MOTO                    Fashion Open Back Casual Tops   7 8" 22mm Motorcycle Hand
      Square Dark Pink Ladies Acrylic             Shoulder Bag Ktm Motocross              downhill mountain bike men's             Long Sleeve Deep V Neck T       Grips Handle Rubber Bar Gel

      US $3.35 - 3.99 / Piece                     US $23.32 - 33.15 / Piece               US $9.80 - 11.14 / Piece                 US $9.05 - 14.14 / Piece        US $6.58 - 9.65 / Pair




      Motorcycle Clutch Brake Levers              Baby Girl Sleeveless Dresses            2018 New listing fashion Set             New Arrival 1 Meter Vintage            Tool Free 3.5 Inch USB 3.0 to
      CNC Adjustable For 85SX 2013-               Children Green Clothes                  auger bow tie Set bow ties for           Style Short Wedding Veils              SATA III External Hard Drive

      US $42.36 - 48.17 / Piece                   US $10.56 - 18.00 / Piece               US $2.92 - 5.06 / Piece                  US $21.90 - 26.09 / Piece              US $22.46 - 26.76 / Piece




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                                6/7
10/13/2020                  2020 7/8 22mm Motorcycle
                                            Case:Hand   Grips Handle Rubber
                                                     1:20-cv-06677          Bar Gel Grip#:
                                                                        Document         Orange Modified11/10/20
                                                                                           17 Filed:    Accessory ForPage
                                                                                                                      KTM Duke
                                                                                                                           157125of200 390 PageID
                                                                                                                                     170   690 990 Motocross
                                                                                                                                                     #:2992  From Luggage19q, $11.09 | DHgate.Com
      Luxury Jewelry Rhinestone                  Newest 6 in 1 Microneedle                  New motocross racing T-shirt                  Free shipping motorcycle                   Wholesale 50pcs Cute Sea
      Queen Crown Tiaras Princess                Derma Roller Set Skin Care Face            for ktm men's short-sleeved T-                Motocross KTM Hydration pack               Turtles Mood Rings Color

      US $17.47 - 21.54 / Piece                  US $8.58 - 13.23 / Piece                   US $12.81 - 14.57 / Piece                     US $19.10 - 23.87 / Piece                  US $23.32 - 34.40 / Lot




      Ostrich Black Headless 4 String
      Electric Guitar Bass Tremolo

      US $45.23 - 53.90 / Piece


                                                                                                                 More




     New Arrival hand grips




      Polymethane grip ring for              7.2 9.7cm Training Arm and              Hand grip strength recovery of          New Aluminum Mobile Cell                 Stickers Silicone Rubber                 7.2 9.7cm Training Arm and
      portable silicone handle ball          Back Muscles Pull-ups                   global silicone ring                    Phone Clip Holder Clamp                  Clothing Rack Non-slip Strips            Back Muscles Pull-ups

      US $33.69 - 38.31 / Piece              US $42.74 - 48.60 / Piece               US $32.09 - 38.23 / Piece               US $30.27 - 92.40 / Lot                  US $0.13 - 0.17 / Piece                  US $42.74 - 48.60 / Piece

                                                                                                                              $2 OFF $39 +

                                                                                                                              Per $100 Save $2




        Wholesale Handlebars
         Wholesale handle bars        Wholesale exhaust manifolds        Wholesale scooter mopeds       Wholesale handlebar warmers           Wholesale slider door


                                                                                                                 More




     Related Categories


      Indoor Lighting                         Sex Products                            Home Décor                              Hair Extensions                           Home Textiles
      See Top 100 in Best Seller >            Chastity Devices                        Wall Stickers                           Synthetic Hair Extensions                 Cushion/Decorative Pillow
      Pendant Lamps
                                              Sex Dolls                               Wallpapers                              Hair Wefts                                Carpets
      Grow Lights                             Vibrators                               Candle Holders                          Ponytails                                 Towel
      Wall Lamps
                                              Anal Toys                               Tapestries                              Top Closures                              Blankets
      Table Lamps




   Bookmark & Share




       Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer
                                                 Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                                   Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/product/7-8-22mm-motorcycle-hand-grips-handle-rubber/543415417.html                                                                                                                                                  7/7
10/13/2020                                                          Automobiles & #:
                                               Case: 1:20-cv-06677 Document       Motorcycles
                                                                                     17 Filed:| Wholesale
                                                                                                  11/10/20Discount
                                                                                                               PageCars and
                                                                                                                        158Bikes
                                                                                                                             of Direct
                                                                                                                                 170 -PageID
                                                                                                                                       Page 2 #:2993



                                                                                                                                Customer Service                 Drop shipping     Save more           United States / USD        English



                                               I'm shopping for...                                                                                                                             Hi, Sign in                             2
                                                                                                                                                                                               My DHgate



  ALL CATEGORIES                               Flash Deals          Superior Suppliers             Coupon Center           Local Warehouse                  Video Gallery

    Dhgate > All Categories > Wholesale Automobiles & Motorcycles (398 results)


     Automobiles & Motorcycles
                                              Filter:      Ship to: United States      Clear All
       Exterior Accessories (242)
       Auto Parts (70)
       Interior Accessories (59)                From: Any Countries / Regions               Min.Order:                                    Price:                                                Superior Suppliers

       Motorcycle Accessories (15)                                                          Less than               Unit(s)                                  -
                                                Ship to:       United States                                                   Go             $                   $              Go             Guaranteed Service           Sponsor
       Auto Electronics (5)
       Car Care & Cleaning (4)                     Free shipping                                   Single Piece                                   On Sale             DHrefer                   Free Samples
       Vehicle Tools (4)
       Motorcycle Parts (2)
                                              Sort by:      Best Match         Price        Bestselling           Recently Listed         Customer Review
       Car Lights & Lighting (1)



                                                                                                          Chrome " Q 5 " Trunk Rear Number Letters Words Badge Emblem Sticker for Audi Q5

    Top Recommendations
                                                                                                          US $14.93 - 16.98 / Set                                                 Seller: luggage19q             Chat
                                                                                                                                                                                  100.0% Positive Feedback

                                                                                                          Ships out within 30 business days




                                                                                                                                                                                      Add to Cart




     US $0.03 - 0.10 / Piece




                                                                                                          Car Fuel tank cover Gas Cap B style For Jeep Wrangler From 2007 To 2017 Auto Exterior Accessories
                                                                                                          ABS Metal


     US $15.38 - 568.75 / Piece
                                                                                                          US $27.49 - 31.26 / Piece                                               Seller: luggage19q             Chat
                                                                                                                                                                                  100.0% Positive Feedback

                                                                                                          Ships out within 30 business days




                                                                                                                                                                                      Add to Cart




     US $204.03 - 447.92 / Piece

                                                                                                          Car styling 10pcs 82mm blue white for bmw cheap emblem badge cover the trunk logo car quick
                                                                                                          delivery E39 E38 E90 E60 E46 X1X3X5 X6


                                                                                                          US $1.72 - 1.96 / Piece                                                 Seller: luggage19q             Chat
                                                                                                                                                                                  100.0% Positive Feedback

                                                                                                          Ships out within 30 business days
                                                                                                          Min. Order: 10 Pieces


                                                                                                                                                                                      Add to Cart


     US $14.48 - 548.96 / Piece




                                                                                                          4D For Chevrolet car led emblem 170x55 mm logo led light white blue red Rear symbols badges


                                                                                                          US $17.24 - 19.60 / Piece                                               Seller: luggage19q             Chat
     US $22.62 - 598.96 / Piece                                                                                                                                                   100.0% Positive Feedback

                                                                                                          Ships out within 30 business days




                                                                                                                                                                                      Add to Cart




https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081686ca24a0168766157a763c0&pageNum=2&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                                                                           1/6
10/13/2020                                                  Automobiles & #:
                                       Case: 1:20-cv-06677 Document       Motorcycles
                                                                             17 Filed:| Wholesale
                                                                                          11/10/20Discount
                                                                                                       PageCars and
                                                                                                                159Bikes
                                                                                                                     of Direct
                                                                                                                         170 -PageID
                                                                                                                               Page 2 #:2994


                                                                                      Chrome Number Letters Trunk Emblem Sticker for Mercedes CLK Class CLK55


                                                                                      US $11.82 - 13.44 / Piece                             Seller: luggage19q         Chat
                                                                                                                                            100.0% Positive Feedback

                                                                                      Ships out within 30 business days




                                                                                                                                               Add to Cart


     US $77.79 - 2,010.06 / Piece




                                                                                      Gzhengtong 4pcs 64mm Wheel Center Hub Cap Universal Calota Tampa Centro Roda Car Wheel Rim
                                                                                      Cover Cap Clip 59mm Blank Punisher


                                                                                      US $4.93 - 5.60 / Piece                               Seller: luggage19q         Chat
                                                                                                                                            100.0% Positive Feedback

                                                                                      Ships out within 30 business days
                                                                                      Min. Order: 4 Pieces


                                                                                                                                               Add to Cart




                                                                                      Car accessories 10pcs 82mm 74mm Blue White Black White Car Badge BONNET FRONT With 2pins CAR
                                                                                      BADGE CHEAP EMBLEMS 51148132375 Styling DHL


                                                                                      US $1.74 - 1.98 / Piece                               Seller: luggage19q         Chat
                                                                                                                                            100.0% Positive Feedback

                                                                                      Ships out within 30 business days
                                                                                      Min. Order: 10 Pieces


                                                                                                                                               Add to Cart




                                                                                      20pcs 54mm Blue Black silver Car Wheel Center Caps Hubs covers emblem For Ford for Fiesta Focus
                                                                                      Fusion Mondeo 6M211003AA styling


                                                                                      US $1.46 - 1.65 / Piece                               Seller: luggage19q         Chat
                                                                                                                                            100.0% Positive Feedback

                                                                                      Ships out within 30 business days
                                                                                      Min. Order: 20 Pieces



                                                                                                                                               Add to Cart




                                                                                      50 pcs 64mm black gray car wheel center caps Hub cap Rims cover emblem badge for Volvo Fit for S60
                                                                                      S80L XC60,3546923 Car styling


                                                                                      US $1.32 - 1.50 / Piece                               Seller: luggage19q         Chat
                                                                                                                                            100.0% Positive Feedback

                                                                                      Ships out within 30 business days
                                                                                      Min. Order: 50 Pieces


                                                                                                                                               Add to Cart




                                                                                      9.4*7.55 cm For Renault Car Badges White Blue Red 4D Led Emblem Rear Logo Lights


                                                                                      US $17.24 - 19.60 / Piece                             Seller: luggage19q         Chat


https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081686ca24a0168766157a763c0&pageNum=2&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                          2/6
10/13/2020                                                  Automobiles & #:
                                       Case: 1:20-cv-06677 Document       Motorcycles
                                                                             17 Filed:| Wholesale
                                                                                          11/10/20Discount
                                                                                                       PageCars and
                                                                                                                160Bikes
                                                                                                                     of Direct
                                                                                                                         170 -PageID
                                                                                                                               Page 2 #:2995
                                                                                                                                             100.0% Positive Feedback
                                                                                      Ships out within 30 business days




                                                                                                                                                Add to Cart




                                                                                      Black " 340 i " Number Trunk Letters Emblem Badge Sticker for BMW 3 Series 340i


                                                                                      US $16.09 - 18.29 / Set                                Seller: luggage19q         Chat
                                                                                                                                             100.0% Positive Feedback

                                                                                      Ships out within 30 business days




                                                                                                                                                Add to Cart




                                                                                      High Quality Vitz Front Chrome Badge Emblem For 2006 Toyota Yaris Vios AP038


                                                                                      US $16.11 - 18.31 / Piece                              Seller: luggage19q         Chat
                                                                                                                                             100.0% Positive Feedback

                                                                                      Ships out within 30 business days




                                                                                                                                                Add to Cart




                                                                                      100pcs New Car Styling ABS Chrome Black A3 A4 A5 A6 A7 A8 A4L A6L A8L 1.8T 3.0T 2.4 3.6 Q3 Q5 Q7
                                                                                      Rear Boot Sticker Badge Emblem


                                                                                      US $3.15 - 3.26 / Piece                                Seller: luggage19q         Chat
                                                                                                                                             100.0% Positive Feedback

                                                                                      Ships out within 30 business days
                                                                                      Min. Order: 100 Pieces


                                                                                                                                                Add to Cart




                                                                                      7 8 22mm Motorcycle Hand Grips Handle Rubber Bar Gel Grip Orange Modified Accessory for KTM
                                                                                      Duke 125 200 390 690 990 Motocross


                                                                                      US $11.09 - 12.61 / Pair                               Seller: luggage19q         Chat
                                                                                                                                             100.0% Positive Feedback

                                                                                      Ships out within 30 business days




                                                                                                                                                Add to Cart




                                                                                      Wireless No Drill Type Car Logo Projector Light LED Laser Door Light For Alfa Romeo 159 156 147 166
                                                                                      Mito Giulietta Spider GT


                                                                                      US $9.31 - 10.59 / Set                                 Seller: luggage19q         Chat
                                                                                                                                             100.0% Positive Feedback

                                                                                      Ships out within 30 business days




https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081686ca24a0168766157a763c0&pageNum=2&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                           3/6
10/13/2020                                                                DHgate:
                                                 Case: 1:20-cv-06677 Document #: Reliable Wholesale
                                                                                  17 Filed:         Marketplace
                                                                                               11/10/20     Page-- Place
                                                                                                                     161 Order
                                                                                                                           of --170
                                                                                                                                 Cart PageID #:2996




                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                     Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: luggage19q



                                                7/8 22mm Motor                                          1        Pair                                                                     ePacket
                                                                                                                                    US $12.61 /Pair                      US $12.61
                                                cycle Hand Gr…
                                                                                                                                                                                         US $11.43
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 30 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $12.61

                                                                                                                                                                            Shipping Cost:              US $11.43

                                                                                                                                                                              Order Total:              US $24.04




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $12.61

                                                                                                                                                                            Shipping Cost:                   US $11.43

                                                                                                                                                                          Grand Total:                  US $24.04
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/9/2020                       2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               162125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:2997  From Luggage19s, $9.70 | DHgate.Com

                                                                                                                                Buyer Protection     Customer Service            Drop shipping             United States / USD              English



                           luggage19s
                                                                                                                                                                                       On DHgate           In this Store
                                                                                                                                                                                                                                                 12
                                                                          I'm shopping for...
                           87% Positive Feedback



    Store Home           Products           Time Limited Sale           TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Handlebars > Product detail


                                                                                          7/8" 22mm Motorcycle Hand Grips Handle Rubber Bar Gel Grip Orange Modified Accessory for KTM Duke
                                                                                          125 200 390 690 990 Motocross


                                                                                          USD            $11.03                       $10.06                     $9.70

                                                                                                         1 Pair+                      30 Pairs+                  104 Pairs+

                                                                                          Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                           Quantity:                              1                    Pair     Maximum 100 Pair(s)

                                                        Compare with similar Items
                                                                                           Shipping:               $11.43 to United States Via ePacket
                                                                                                                   Estimated delivery time: Nov. 28 and Dec. 20, ships out within 30 business days
                                                                                                                   Logistics Delay Notification


                                                                                           Total cost:             $22.46                Get coupon and you will save extra $3




                                                                                                                      Buy it Now                           Add to Cart                     Add to Favorite



                                                                                           Seller Guarantee:          Return Policy           On-time Delivery in 30 Days


                                                                                           Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Renthal 250mm Handlebar                1-1 8 28MM Motorcycle                   Motorcycle Handlebar End Turn             Motorcycle Exhaust Muffler               New Hot ABS motorcycle                    Universal Motorcycle LED Turn
      Round Cushion Crossbar Foam            Handlebars Fat Bars Grips Bar           Signal Light Universal Indicator          Carbon Fiber Double Down Slip-           Fairing kits 100% Fit For Suzuki          Signal Mirrors turn light Mirror

      US $2.72 - 3.66 / Piece                US $66.00 - 75.04 / Set                 US $1.73 - 5.65 / Piece                   US $42.72 - 59.89 / Piece                US $452.27 - 468.75 / Set                 US $15.08 - 25.72 / Piece

                                              $2 OFF $39 +                                                                                                                                                         $5 OFF $100 +

                                              Per $100 Save $2




     More Choices




      5 Styles hot sale trump 2020           3 way Car Charger Double USB            New Car Safety Hammer                     USB 3D LED Wood Night Light              9x8.5cm 3D 3M Skull Metal                 2020 New Car Pendant Metal
      baseball cap USA hat election          Port Dual for iPhone Samsung            Emergency Escape Tool with                Cross Animal Tea Style                   Skeleton Crossbones Car                   Cross Jesus Christian Religious

      US $3.51 - 5.25 / Piece                US $3.69 - 6.71 / Piece                 US $7.94 - 25.15 / Piece                  US $13.84 - 29.15 / Piece                US $1.13 - 1.18 / Piece                   US $4.62 - 8.16 / Piece

                                              $4 OFF $120 +                           $4 OFF $120 +                             $4 OFF $120 +                            $4 OFF $120 +                             $4 OFF $120 +

                                              $40 Save $2                             $40 Save $2                               $40 Save $2                              $40 Save $2                               $40 Save $2




     Item Description                                                                                                                                                                                                              Report Item




        Feature: - 100% Brand New Aftermarket high quality - Material: Rubber Gel - Color: Orange with Black - Quantity: one pair - Size: 11.8cm long - Special Design for KTM Motorcycles.



        Specifications

https://www.dhgate.com/product/7-8-quot-22mm-motorcycle-hand-grips-handle/542801224.html                                                                                                                                                              1/8
10/9/2020                    2020 7/8 22mm Motorcycle
                                             Case:Hand   Grips Handle Rubber
                                                      1:20-cv-06677          Bar Gel Grip#:
                                                                         Document         Orange Modified11/10/20
                                                                                            17 Filed:    Accessory ForPage
                                                                                                                       KTM Duke
                                                                                                                            163125of200 390 PageID
                                                                                                                                      170   690 990 Motocross
                                                                                                                                                      #:2998  From Luggage19s, $9.70 | DHgate.Com

                                   Type:     Handlebars
                                 Make*:      KTM

                                Model*:      990
                           Model Year*:      2014

                             Item Code:      542801224
                               Category:     Handlebars




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description




https://www.dhgate.com/product/7-8-quot-22mm-motorcycle-hand-grips-handle/542801224.html                                                                                                                                             2/8
10/9/2020                2020 7/8 22mm Motorcycle
                                         Case:Hand   Grips Handle Rubber
                                                  1:20-cv-06677          Bar Gel Grip#:
                                                                     Document         Orange Modified11/10/20
                                                                                        17 Filed:    Accessory ForPage
                                                                                                                   KTM Duke
                                                                                                                        164125of200 390 PageID
                                                                                                                                  170   690 990 Motocross
                                                                                                                                                  #:2999  From Luggage19s, $9.70 | DHgate.Com




https://www.dhgate.com/product/7-8-quot-22mm-motorcycle-hand-grips-handle/542801224.html                                                                                                        3/8
10/9/2020                2020 7/8 22mm Motorcycle
                                         Case:Hand   Grips Handle Rubber
                                                  1:20-cv-06677          Bar Gel Grip#:
                                                                     Document         Orange Modified11/10/20
                                                                                        17 Filed:    Accessory ForPage
                                                                                                                   KTM Duke
                                                                                                                        165125of200 390 PageID
                                                                                                                                  170   690 990 Motocross
                                                                                                                                                  #:3000  From Luggage19s, $9.70 | DHgate.Com




                                SHIPPING

                               1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                               inputting the required information.


                               2. Time in transit: Transit time varies with different shipping methods.




                               3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                               days.




                                FEEDBACK

                               Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                               and service. It`ll just take you 1 minute. Thank you!




                                RETURN POLICY

                               If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                               incurred and the items returned should be kept in their original status.




https://www.dhgate.com/product/7-8-quot-22mm-motorcycle-hand-grips-handle/542801224.html                                                                                                              4/8
10/9/2020                       2020 7/8 22mm Motorcycle
                                                Case:Hand   Grips Handle Rubber
                                                         1:20-cv-06677          Bar Gel Grip#:
                                                                            Document         Orange Modified11/10/20
                                                                                               17 Filed:    Accessory ForPage
                                                                                                                          KTM Duke
                                                                                                                               166125of200 390 PageID
                                                                                                                                         170   690 990 Motocross
                                                                                                                                                         #:3001  From Luggage19s, $9.70 | DHgate.Com

                                                                                                              Less Description




     Sponsored Products You May be Interested In More Choice                                        I want to be here too




      3 way Car Charger Double USB            2020 latest EMslim HI-EMT             DHL UPS Free Shipping                   Led Lights Polychrome Flash              Best Quality For iphone 8 8plus         US Stock-Back Massager with
      Port Dual for iPhone Samsung            machine EMS electromagnetic           Disposable Mask 50pcs 3-Layer           Party Lights LED Glowing Ice             X XR XS XS MAX Back Glass               Adjustable Heat and Straps,

      US $3.69 - 6.71 / Piece                 US $8.48 - 3780.00 / Piece            US $0.07 - 0.12 / Piece                 US $0.42 - 0.56 / Piece                  US $9.16 - 29.76 / Piece                US $24.27 - 39.89 / Piece

       $4 OFF $120 +                                                                                                         $6 OFF $100 +                            $5 OFF $100 +                              $2 OFF $30 +

       $40 Save $2




     Compare with similar Items




                                              7 8" 22mm Motorcycle Hand             For Benelli TNT 125 135 TNT125          Pair Motorcycle 22mm CNC                 PRO ROCKSTAR Dirt bike 22mm             Renthal 250mm Handlebar
                                              Grips Handle Rubber Bar Gel           TNT135 Handle Bar Ends Grips            Handlebar Hand Grips Rubber              28mm handlebar pads                     Round Cushion Crossbar Foam
                                              Grip Orange Modified                  7 8" 22mm Universal                     Gel Handgrips for YZF R3 2020            protector Motorcycle Rider              Bar Chest Pad for CRF50 XR50

                                                          Add to Cart                         Add to Cart                              Add to Cart                              Add to Cart                               Add to Cart

                                     Price    US $9.70 - 11.03 / Pair               US $27.25 - 30.98 / Piece               US $19.16 - 21.79 / Pair                 US $7.04 - 9.72 / Piece                 US $2.72 - 3.66 / Piece

                                                                                     $2 OFF $39 +                            $2 OFF $39 +

                                                                                     Per $100 Save $2                        Per $100 Save $2


                                 My. Order    1 Pair                                1 Piece                                 1 Pair                                   1 Piece                                 1 Piece

              Customer Rating / Orders                    0                                    0                                        0                                        0    1 Order                              5.0   30 Orders

                          Shipping Cost       US $11.43                             Free Shipping                           Free Shipping                            US $7.01                                US $13.74

                       Shipping method        ePacket                               ePacket                                 ePacket                                  US priority line（CNE）                   US priority line（CNE）

               Estimated Delivery Time        Nov. 28 and Dec. 20                   Oct. 22 and Nov. 13                     Oct. 22 and Nov. 13                      Oct. 20 and Oct. 28                     Oct. 20 and Oct. 28

                       Seller Guarantee           Guaranteed Service                   Guaranteed Service                        Guaranteed Service                     Guaranteed Service                         Guaranteed Service



                                     Store    Shop by luggage19s                    Shop by baixiangguo                     Shop by motorcars                        Shop by junyuantrade                    Shop by junyuantrade
                                              87% Positive Feedback                 97.3% Positive Feedback                 97.1% Positive Feedback                  100% Positive Feedback                  100% Positive Feedback




     Related Promotion


       motorcycle handlebar heated grips           throttle thumb       motorcycle aluminum         bike handlebar plugs         rubber hand grips        motorcycle handlebars rubber          pit bike grips


       handlebar aluminum            motorbike handlebars        motorcycle throttle grips




     Related Keywords


       handlebar warmers            handle bars     aluminum hand grips       metal hand grip        black hand grips       hand grip trainer         hand grips exercises      gopro floating hand grip


       handlebar hand grips 22mm             grip hands heavy




     You May Also Like




https://www.dhgate.com/product/7-8-quot-22mm-motorcycle-hand-grips-handle/542801224.html                                                                                                                                                     5/8
10/9/2020                                             Case: 1:20-cv-06677 Document Wholesaler [luggage19s]:
                                                                                   #: 17 Filed:     11/10/20Reviews on DHgate.com
                                                                                                                 Page    167 of 170 PageID #:3002



                                                                                                        Buyer Protection       Customer Service              Drop shipping      Save more United States / USD English



                                                                                     I'm shopping for...                                                                     Hi, Sign in                              13
                                                                                                                                                                             My DHgate



                                      ALL CATEGORIES                                 Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse         Video Gallery

      Home > Seller Review Profile


            Seller Information                                        Review Score:16

            Luggage19s                                                                                                             Last 2 months                  Last 6 months             Last 12 months                      Total
            90 Transactions
            87% Positive Review
                                                                                      Positive                                            11                            19                        19                                19
            Jiangsu, China (Mainland)
            04:26 PM Fri Oct 9 Now
            Member since Jan 2019                                                     Neutral                                              0                             0                        0                                 0


            Recommend seller to friends                                               Negative                                             0                             3                        3                                 3




                                                                      Service Detail Score (Mainly Industry : --)

                                                                                Service Detail                          Service Score                              Compared to Industry Average                       Number of Ratings


                                                                               Items as described                                       --/--                                     --                                           --


                                                                                Communication                                           --/--                                     --                                           --


                                                                                 Delivery time                                          --/--                                     --                                           --


                                                                               Shipping charges                                         --/--                                     --                                           --




               Reviews Received                         Reviews Sent


            Reviews:       Negative                                                                                                                                                                    Dates:   All



                                       Front Grille Emblem Badge Mark                                       By:franck.gay                       07 14,2020
                                       Logo1.8 Liter Fit For FORD FOCUS
                                                                                      Product reviews:
                                       2 2005-2013 #91s
                                                                                      Chrome is very bad quality, very thin, becoming black after only one month.... very disappointed !
                                       Item code: 534128030
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       For AMG Mercedes Benz W212                                           By:sill****oes                      06 30,2020
                                       W211 W210 GLC GLA E200L C/E
                                                                                      Product reviews:
                                       class Car Steering Wheel AMG
                                                                                      not good
                                       Item code: 527823818
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                                       Carbon Fiber High Brake Sticker with                                 By:97.se****iomar                       04 28,2020
                                       Taillight Sticker Modified for Golf 7
                                                                                      Product reviews:
                                       Golf 6 2011-17 Polo Tiguan
                                                                                      Very unsatisfied
                                       Item code: 526228823
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                              Go to page:   1     GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                         China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                          Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff808081686ca36b016876581f6863d1.html                                                                                                                                                       1/1
10/9/2020                                                                  Ktm from China
                                                      Case: 1:20-cv-06677 Document     #: -17
                                                                                           KtmFiled:
                                                                                              from Chinese Ktm Store
                                                                                                      11/10/20       at Luggage19s
                                                                                                                   Page    168 of| DHgate.com
                                                                                                                                   170 PageID #:3003
                       Buy Globally · Sell Globally                                                                                                            Join Free   Sign in   My DHgate     Help          English           0   Cart



                                Luggage19s                 Add To Favorite Stores ( 4 )

                                                                                                                                            ktm                                                  In this store          On DHgate

                                   87% Positive Feedback      90 Transactions

                                        Online Chat        Message Seller
            Share


            Store Home              Products             Time Limited Sale                TopSelling          Review           About Us

            Store Home > ktm



            Store Categories                             1 matching products found for ktm

              Automobiles & Moto… (1)                                                                                       Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                   7 8" 22mm Motorcycle Hand Grips Handle Rubber Bar Gel G...                                                            US $9.70 - 11.03 / Pair
                                                                                   Ships out within 30 business days
                                                                                                                                                                                                                     Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                      Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=21214005&pt=1&supplieridhead=ff808081686ca36b016876581f6863d1                                                                                             1/1
10/9/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                         #: 17 Filed:     11/10/20 StorePage
                                                                                                                         - Luggage19s
                                                                                                                                169 of| DHgate.com
                                                                                                                                         170 PageID #:3004
                        Buy Globally · Sell Globally                                                                                                              Join Free    Sign in   My DHgate        Help          English      13 Cart



                                  Luggage19s                Add To Favorite Stores ( 4 )

                                                                                                                                                                                                        In this store         On DHgate

                                    87% Positive Feedback     90 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products             Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                              Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                              Excellent Service and Fast Shipping
              Basic Information




                                                           Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: Jiangsu, China (Mainland)
                                                                       Year Established: Jan 2019
                                                                Main Product(s)/Service:



                                                           Contact Us

                                                                                                                                    Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21214005.html?dspm=pcen.st.oncabout.1.99weV3tSfQJbybdafM6t&resource_id=#st-navigation-aboutus                                                                                                            1/1
10/9/2020                                                                 DHgate:
                                                 Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                  17 Filed:         Marketplace
                                                                                               11/10/20         -- Place
                                                                                                             Page     170Order
                                                                                                                            of--170
                                                                                                                                 Cart PageID #:3005




                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                            Change Shipping Address


                                             (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                             Subtotal             Shipping Method


                            Seller: luggage19s



                                                 7/8" 22mm Moto                                         1        Pair                                                                     ePacket
                                                                                                                                    US $11.03 /Pair                      US $11.03
                                                 rcycle Hand G…
                                                                                                                                                                                         US $11.43
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 30 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $11.03

                                                                                                                                                                            Shipping Cost:              US $11.43

                                                                                                                                                                              Order Total:              US $22.46




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $11.03

                                                                                                                                                                            Shipping Cost:                   US $11.43

                                                                                                                                                                          Grand Total:                  US $22.46
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
